                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

SHAWNA TANNER, individually and as
personal representative of JAY HINTON, JR.,

       Plaintiff,

vs.                                                                   No. CIV 17-0876 JB\KBM

TIMOTHY I. MCMURRAY, M.D.; ADRIANA
LUNA, R.N.; AUDREY LEBER, R.N.;
TAILEIGH SANCHEZ, R.N.; ELISA
MANQUERO, R.N.; CORRECT CARE
SOLUTIONS, LLC; BOARD OF COUNTY
COMMISSIONERS OF BERNALILLO
COUNTY, NEW MEXICO; THOMAS J.
RUIZ; JOHN AND JANE DOES 1-10;
CHRISTOPHER MERCER; ED KOSSMAN;
CLAUDIA RODRIGUEZ-NUNEZ; MARTINA
SANCHEZ-FILFRED, and TINA M. MUNOZ,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) the Plaintiff’s Motion to Compel

Defendant Bernalillo County’s Response to Request for Production No. 5, filed April 9, 2018

(Doc. 38)(“Motion to Compel RFP No. 5”); (ii) the Plaintiff’s Motion to Compel Defendant

Correct Care Solution [sic], LLC’s Response to Plaintiff’s Request for Production No. 12, filed

June 4, 2018 (Doc. 52)(“Motion to Compel RFP No. 12”); (iii) the Plaintiff’s Motion to Compel

Defendant Correct Care Solution [sic], LLC’s Answers and Responses to Plaintiff’s First Set of

Interrogatories and Requests for Production, and for Sanctions Under Rules 16(F)(1)(C), 26(G)(3),

37(C), and 37(A)(5), filed June 4, 2018 (Doc. 53)(“Motion to Compel Ans. and Resp.”); (iv) the

Plaintiffs’ Rule 72(A) Objections to Magistrate Judge’s Memorandum Opinion and Order on
Plaintiff’s Motion to Compel Defendant Correct Care Solutions, LLC’s Answers and Responses

to Plaintiff’s First Set of Interrogatories and Requests for Production, and for Sanctions Under

Rules 16(F)(1)(C), 26(G)(3), 37(C), and 37(A)(5), filed September 4, 2018 (Doc. 83)(“Tanner’s

Obj. to Aug. 20, 2018 KBM MOO”); (v) the Opposed Motion for Protective Order, filed

September 5, 2018 (Doc. 84)(“Protective Order Motion”); (vi) the Plaintiffs’ Rule 72(a)

Objections to Magistrate Judge’s Memorandum Opinion and Order on Plaintiffs’ Motions to

Compel Defendant Bernalillo County’s Response to Request for Production No. 5 and Defendant

Correct Care Solutions, LLC’s Response to Request for Production No. 12, filed September 19,

2018 (Doc. 88)(“Tanner’s Obj. to Sept. 5, 2018 KBM MOO”); (vii) Correct Care Solutions, LLC’s

Partial Objections to Memorandum Opinion and Order, filed September 19, 2018 (Doc. 89)(“CCS’

Obj. to Sept. 5, 2018 KBM MOO”); and (viii) Correct Care Solutions, LLC’s Notice of Objections

to Production of McClendon Documents, filed March 12, 2019 (Doc. 159)(“CCS’ Obj. to Prod.

McClendon Docs.”). The Court will, in this Memorandum Opinion and Order (“MOO”), address

the following discovery issues: (i) whether the continuous quality improvement (“CQI”), quality

improvement (“QI”), and quality assurance (“QA”) records which Correct Care produced pursuant

to its contract with Bernalillo County to provide health care services at Metropolitan Detention, in

2015 and 2016, (the “QI/QA Records”), are relevant to the present litigation and subject to

discovery; (ii) whether the documents provided to Dr. Robert Greifinger, the court-appointed

medical expert in the McClendon v. City of Albuquerque, Case No. 95-CV-0024 JAP/ACT

(“McClendon”) litigation, during his April, 2016, and November, 2016, site visits to the

Metropolitan Detention Center in the County of Bernalillo, New Mexico (“Metropolitan

Detention”), (the “Dr. Greifinger Documents”), are subject to discovery and relevant to the present




                                               -2-
litigation, which involves Plaintiff Shawna Tanner’s claims for violations of her civil rights under

the Eighth and Fourteenth Amendments to the Constitution of the United States of America, claims

for professional negligence and gross negligence under State of New Mexico law, and claims for

statutory violations of New Mexico’s Inspection of Public Records Act, N.M. Stat. Ann. §§ 14-2-

1 to -12 (“IPRA”), all of which allegedly occurred while she was incarcerated at Metropolitan

Detention in October, 2016; (iii) whether the QI/QA Records or the Dr. Greifinger Documents are

subject to a viable common-law self-critical analysis privilege claim; (iv) whether the QI/QA

Records or the Dr. Greifinger Documents are subject to a viable Patient Safety and Quality

Improvement Act, 42 U.S.C. §§ 299b-21 to -26 (“PSQIA”), privilege; and (v) whether the QI/QA

Records or the Dr. Greifinger Documents are subject to a viable New Mexico Review Organization

Immunity Act, N.M. Stat. Ann. §§ 41-9-1 to -7 (“ROIA”), privilege. The Court held a hearing on

February 4 and 5, 2019. Bernalillo County provided “a copy of documents that were received by

counsel for Bernalillo County in the McClendon litigation that were produced to Dr. Greifinger,

the Court appointed expert in that matter.” Letter from Jonlyn M. Martinez to the Court at 1(dated

April 2, 2019), filed April 16, 2019 (Doc. 215)(“April 2, 2019 Letter”). Defendant Board of

County Commissioners of Bernalillo County (“Bernalillo County”), attaches a log of the

Dr. Greifinger Documents and highlights the documents which Bernalillo County already has

provided to Tanner -- the Pregnant Woman Studies (dated March 7, 2016, April 7, 2016, and

August 16, 2016)(Bates Nos. D000018-20), the Mortality and Morbidity review for Shawna

Tanner (dated October 17, 2016)(Bates Nos. D000300-19), and the Report completed by

Dr. Kenneth Ray and Dr. Ronald Shansky regarding Shawna Tanner (undated)(Bates Nos.

D000341-48) -- as of April 16, 2019. See Log of Documents Provided to Dr. Robert Greifinger,




                                               -3-
filed April 16, 2019 (Doc. 214-1)(“Dr. Greifinger Documents Log”). The Court has carefully

reviewed the Court’s Copy of Dr. Greifinger Documents. The Dr. Greifinger Documents include:

(i) a CQI Calendar (undated)(Bates Nos. D000001-02); (ii) CQI Meeting Minutes (dated July 16,

2016)(Bates Nos. D000003-04); (iii) a Psychiatry Study (dated July 29, 2016)(Bates

Nos. D000005-06); (iv) an HIV Study (dated July 21, 2016)(Bates No. D000007); (v) a Receiving

Screen and Med. Verification Study (dated June, 2016)(Bates Nos. D000008-09); (vi) an

Alcohol/Benzo Withdrawal Study, (dated June, 2016)(Bates Nos. D000010-11); (vii) a Mental

Health Evaluation Study (dated February 15, 2016)(Bates Nos. D000012-14); (viii) Health

Assessment Studies (dated February 15, 2016, August 25, 2016, and November 10, 2016)(Bates

Nos. D000015-17); (ix) Pregnant Women Studies (dated March 7, 2016, April 7, 2016, and August

16, 2016)(Bates Nos. D000018-20); (x) Evaluations of Care prior to ER Visit (dated March 17,

2016, and May 25, 2016)(Bates Nos. D000021-22); (xi) an X-Rays Study (dated February 15,

2016)(Bates No. D000023); (xii) Chronic Disease Studies for Asthma, Diabetes, Seizure, and

Hypertension (dated March 7, 2016, March 8, 2016, April 7, 2016, April 20, 2016, August 25,

2016, September 1, 2016, and November 8, 2016)(Bates Nos. D000024-38); (xiii) Anticoagulant

Studies (dated April 19, 2016, August 25, 2016, and October 26, 2016)(Bates Nos. D000039-42);

(xiv) a Continuity of Care Study (dated August 25, 2016)(Bates No. D000043); (xv) an Access to

Dental Care Study (dated August 23, 2016)(Bates No. D000044); (xvi) Sexually-Transmitted

Diseases Studies (dated March 7, 2016, April 7, 2016, August 8, 2016, and November 8,

2016)(Bates Nos. D000045-48); (xvii) Continuity of Medication on Intake Studies (dated

February 15, 2016, September 12, 2016, and November 14, 2016)(Bates Nos. D000049-51);

(xviii) a Medical Refusal Study (dated April 7, 2016)(Bates Nos. D000052-54); (xix) a January-




                                             -4-
March 2016 Corrective Action Plan (Bates Nos. D000055-59); (xx) Mortality and Morbidity

Reviews for B.G., L.D., M.A., J.O., D.T., and Shawna Tanner (dated May 11, 2016, June 22, 2016,

June 24, 2016, July 14, 2016, September 20, 2016, October 17, 2016)(Bates Nos. D000060-319);

and (xxi) Reports completed by Dr. Kenneth Ray and Dr. Ronald Shansky regarding K.A., M.S.J.,

Shawna Tanner, and D.T. (undated)(Bates Nos. D000320-48). Dr. Greifinger Documents Log at

1-4. The Court concludes that: (i) the QI/QA Records are relevant and subject to discovery; (ii) the

Dr. Greifinger Documents are relevant and subject to discovery; (iii) the QI/QA Records and the

Dr. Greifinger Documents are not subject to a viable common-law self-critical analysis privilege

claim; (iv) the QI/QA Records and the Dr. Greifinger Documents are not subject to a viable PSQIA

privilege claim; and (v) the QI/QA Records and the Dr. Greifinger Documents are not subject to a

valid ROIA claim.

                                  FACTUAL BACKGROUND

       The Court recited this case’s facts and early procedural history in its Memorandum Opinion

and Order, 2018 WL 6050675, filed November 19, 2018 (Doc. 115)(“Nov. 19, 2018 MOO”). The

Court incorporates that recitation here. The Court includes the Nov. 19, 2018 MOO’s footnotes.

               Plaintiff Shawna Tanner, on behalf of herself and as personal representative
       of her deceased minor child, Jay Hinton Jr., (collectively, “Plaintiffs”) filed the First
       Amended Complaint for Civil Rights Violations, Tort Claims, Wrongful Death,
       Statutory Violations, Damages, and Injunctive Relief, filed May 23, 2018
       (Doc. 50)(“Amended Complaint”). The Amended Complaint states that the Court
       “has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343, with
       supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.”
       Amended Complaint ¶ 1, at 1. Plaintiff Shawna Tanner was at all relevant times a
       New Mexico resident. See Amended Complaint ¶ 3, at 2. All the known
       Defendants are individuals who resided in the State of New Mexico at all relevant
       times or are entities who are incorporated or are authorized to do business in New
       Mexico. See Amended Complaint ¶ 2, at 1 (stating that venue is proper “in this
       District as Defendants are residents of New Mexico under 28 U.S.C. § 1391 and all
       of the acts complained of occurred in New Mexico.”). See also Amended




                                                 -5-
Complaint ¶¶ 5-12, at 2-4 (describing the Defendants’ residences).

        Tanner first brought the Complaint for Civil Rights Violations, Tort Claims,
Statutory Violations, Damages, and Injunctive Relief, filed August 25, 2017
(Doc. 1)(“Complaint”) in federal district court against the following Defendants:
(i) Timothy I. McMurray, M.D., the Metropolitan Detention Center in the County
of Bernalillo, New Mexico (“MDC”)’s Site Medical Director; (ii) Adriana Luna,
R.N., an MDC Registered Nurse; (iii) Audrey Leber, R.N., an MDC Registered
Nurse; (iv) Taleigh Sanchez, R.N., an MDC Registered Nurse; (v) Elisa Manquero,
R.N., an MDC Registered Nurse; (vi) Correct Care Solutions LLC (“CCS”), a
Kansas Limited Liability Company with a site office at the MDC, which
“employed, contracted with, and exercised direct supervisory control” over
McMurray, Luna, Leber, Sanchez, and Manquero, see Complaint ¶ 6, at 2;
(vii) Thomas J. Ruiz, the MDC’s Administrator; (viii) Board of County
Commissioners (“BCC”) of Bernalillo County, which contracted with CCS to
provide health-care services to MDC inmates; (viv) additional health-care
personnel, identified as Does 1-5; and (x) additional corrections personnel,
including corrections officers, employed at the MDC and identified as Does 6-10.
Complaint ¶¶ 4-9, at 2-3. In the Amended Complaint, Tanner withdrew the
Complaint against Leber, and added the following Defendants: (i) Christopher
Mercer, P.A., an MDC Physician Assistant; (ii) Ed Kossman, an MDC Health
Services Administrator (“HSA”); (iii) Claudia Rodriguez-Nuñez, an MDC
corrections officer; (iv) Martina Sanchez-Filfred, an MDC corrections officer; and
(v) Tina M. Muñoz, an MDC corrections officer. See Amended Complaint ¶¶ 6-8
and 12, at 2-4.

        According to the Amended Complaint, Tanner began a term of
incarceration at the MDC on October 4, 2016, while in the last month of her
pregnancy. See Amended Complaint ¶ 34, at 10. Upon intake, Tanner disclosed
her pregnancy “as well as her desire and intent to give birth and keep the child” to
the MDC and medical personnel. Amended Complaint ¶ 35, at 10. Tanner also
disclosed her medical history relevant to diagnosing possible risks associated with
her pregnancy, including “prior pregnancies, past substance abuse, and her age (33
years old).” Amended Complaint ¶ 36, at 10-11.

        Tanner remained in the MDC’s custody from on or about October 4, 2016,
until on or about October 20, 2016, aside from a brief emergency visit to Lovelace
Women’s Hospital in Albuquerque, New Mexico, on or about October 17, 2016.
See Amended Complaint ¶ 34, at 10. The Amended Complaint alleges that, while
at the MDC:

       [Tanner] was dependent on MDC personnel and CCS personnel for
       access to timely and appropriate prenatal care, medical
       examinations by a clinician qualified to provide such care,
       appropriate prenatal laboratory and diagnostic tests, specialized



                                       -6-
       obstetrical services and resources for her pregnancy, transport to an
       appropriate community facility for delivery and peripartum care,
       and all emergency medical care.

Amended Complaint ¶ 34, at 10. According to the Amended Complaint,
Rodriguez-Nuñez and Muñoz were corrections officers at the MDC during the time
that the Amended Complaint addresses, and at all relevant times “were acting under
the color of law and within the scope of their duties and employment as corrections
officers at MDC.” Amended Complaint ¶ 12, at 4.

       Tanner alleges that:

       On or about December 9, 2014, Defendant BCC selected, approved,
       and entered into a written contract between Bernalillo County, New
       Mexico and Defendant CCS entitled “Medical, Dental, Mental
       Health, Psychiatric and Methodone Services Agreement”
       (hereinafter “Medical Services Agreement”). That agreement
       remains in effect, as amended, for a four-year term.

Amended Complaint ¶ 13, at 4. Tanner alleges that, under the Medical Services
Agreement, BCC and CCS represented that healthcare for the MDC inmates would
comply with all current and future standards issued by the National Commission on
Correctional Health Care (“NCCHC”) and the American Correctional Association
(“ACA”). See Amended Complaint ¶ 14, at 4. Tanner alleges that, under the
Medical Services Agreement, CCS agreed to train the MDC staff on NCCHC and
ACA standards, “including training on recognizing emergencies and procedures for
referring inmates for care.” Amended Complaint ¶ 14, at 4. Tanner alleges that the
NCCHC standards in effect when CCS and BCC entered into the Medical Services
Agreement contain a standard entitled “Counseling and Care of the Pregnant
Inmate,” which requires that: “Pregnant inmates receive timely and appropriate
prenatal care, specialized obstetrical services when indicated, and postpartum care.
Pregnant inmates are given comprehensive counseling and assistance in accordance
with their expressed desires regarding their pregnancy.” Amended Complaint ¶ 15,
at 4-5. Tanner alleges that CCS and BCC contracted to add a provision for
“bi-weekly onsite OB/GYN clinics at 4 hours per clinic” to the Medical Services
Agreement. Amended Complaint ¶ 20, at 6. Tanner alleges that, in addition to the
provision for bi-weekly onsite OB/GYN clinics, the Medical Services Agreement

       required a staffing pattern with at least two physicians, two
       physician assistants or other mid-level providers, as well as the site
       medical director, such that a physician was on-call and available for
       site visits twenty-four hours, seven days per week, and daily rounds
       of the facility’s Sheltered Housing Unit (SHU) were conducted by a
       physician, physician assistant, or other mid-level provider seven
       days a week.



                                       -7-
Amended Complaint ¶ 21, at 6. Tanner alleges that the ACA standards in effect
when CCS and BCC entered into the Medical Services Agreement require that
“[p]regnant inmates have access to obstetrical services by a qualified provider,
including prenatal, peripartum, and postpartum care.” Amended Complaint ¶ 18,
at 5. Tanner alleges that the Medical Services Agreement contained specific
provisions regarding referral of pregnant inmates for prenatal care, identification of
patients in need of hospitalization or other off-site services, and other such
responsibilities. See Amended Complaint ¶ 22, at 6. Tanner alleges that
McMurray’s responsibilities under the Medical Services Agreement include
“develop[ing] special medical programs for inmates who require close medical
supervision, special accommodations, and/or chronic and convalescent care,
including a plan of treatment with directions for health care staff and correctional
staff regarding their roles in the care and supervision of such inmates.” Amended
Complaint ¶ 23, at 6-7. Tanner alleges that Kossman’s responsibility under the
Medical Services Agreement “is to monitor the performance of all health care
personnel rendering patient care and advise the Chief of Corrections, Defendant
Tom Ruiz, on specific clinical issues as appropriate.” Amended Complaint ¶ 24, at
7. Tanner alleges that, under the Medical Services Agreement, Ruiz

       retained final authority . . . to decide the assignment and utilization
       of staff to maximize the efficiency of health care delivery at MDC,
       and to approve hiring of Defendant CCS’s Health Services
       Administrator, as well as physicians and mid-level providers at
       MDC. (Section 4.1.25.6). Defendant Ruiz was also kept informed
       of contract compliance and health care issues at MDC through a
       number of monthly reports, matrices, logs, corrective action plans,
       and committee meetings required under the Medical Services
       Agreement. (Sections 4.1.16.5, 4.1.20.1, 4.1.25.27, 4.1.26.7,
       4.1.27.4, 4.2.1, 4.2.2.)         The Medical Services Agreement
       specifically provided Defendants BCC and Ruiz with access for
       inspection of detailed records indicating the date, time and nature of
       services provided under the agreement. (Section 4.3.2.1.)

Amended Complaint ¶ 25, at 7.

        Tanner alleges that CCS stated it recently acquired Correctional Health
Companies, and that CCS “truly understands the complexities of McClendon,” a
class-action lawsuit involving conditions of inmate medical care and mental health
care at the MDC and its predecessor facilities. Amended Complaint ¶ 26, at 7.
Tanner alleges that, on March 22, 2016, the Honorable James A. Parker, Senior
United States District Judge for the District of New Mexico, entered a
Memorandum Opinion and Order preliminarily approving the McClendon
settlement agreement and requiring that notice of the agreement and its terms be
posted in both English and Spanish in every MDC housing unit, the medical




                                        -8-
services unit, the reception, discharge, and transfer unit, and the law library. See
Amended Complaint ¶¶ 27-28, at 7-8. Tanner alleges that Judge Parker also
required that the MDC allow inmates to review the settlement agreement in full
upon request or through a kiosk system. See Amended Complaint ¶ 28, at 8.
Tanner alleges that, after allowing sixty days for notice, comment, and objections,
Judge Parker gave final approval for the settlement agreement in a Memorandum
Opinion and Order dated June 27, 2016. See Amended Complaint ¶ 29, at 8.
Tanner asserts that Judge Parker concluded that the settlement agreement “does not
bar inmates with individual claims from pursuing damages in separate lawsuits.”
Amended Complaint ¶ 29, at 8.

        Tanner alleges that the Medical Services Agreement requires BCC to
demonstrate compliance with three “Check-Out Audit Agreements corresponding
to areas evaluated by court-appointed experts: (1) provision of medical services;
(2) provision of mental health services; and (3) general conditions of confinement,
including population management.” Amended Complaint ¶ 30, at 8. Check-Out
Audit Agreement No. 1 (“CAA No. 1”), pertaining to the MDC’s provision of
medical services to inmates, specifically references compliance with NCCHC and
ACA standards, and requires the court-appointed medical expert to monitor and
address “[w]hether MDC inmates who complain orally or in writing of serious
acute illness or serious injury are given immediate medical attention,” and
“[w]hether all inmate requests for medical care are timely communicated to medical
personnel for appropriate treatment.” Amended Complaint ¶ 30, at 8-9. Tanner
alleges that, by June 2016, the MDC staff had not yet achieved compliance with
CAA No. 1. See Amended Complaint ¶¶ 31-32, at 9. Tanner alleges that the MDC
supervisory personnel, including McMurray, Kossman, and Ruiz, received notice
and were aware of the facility’s non-compliance with the McClendon settlement
agreement and the Check-Out Audit Agreements. See Amended Complaint ¶ 33,
at 9. Tanner alleges that the Medical Services Agreement, the McClendon
settlement agreement, and CAA No. 1 were all in effect when she began her term
of incarceration at MDC in the last month of gestation of her pregnancy. See
Amended Complaint ¶ 34, at 10.

        Tanner alleges that, during her time in the MDC’s custody, she and her
fetus, Jay Hinton, Jr., were dependent on the MDC and CCS personnel for “access
to timely and appropriate prenatal care, medical examinations by a clinician
qualified to provide such care, appropriate prenatal laboratory and diagnostic tests,
specialized obstetrical services and resources for her pregnancy, transport to an
appropriate community facility for delivery and peripartum care, and all emergency
medical care.” Amended Complaint ¶ 34, at 10. Tanner alleges that she could feel
Jay Hinton, Jr. “kicking, moving, and exhibiting other signs of life within her.”
Amended Complaint ¶ 35, at 10. Tanner alleges that the records she provided to
the MDC of her prenatal care pre-incarceration also disclosed the relevant aspects
of her medical history. See Amended Complaint ¶ 36, at 10-11.




                                        -9-
        Tanner alleges that she completed a healthcare request form, countersigned
by Manqero two days later, upon her arrival to the MDC on October 4, 2016,
stating: “I’m pregnant need meds.” Amended Complaint ¶ 37, at 11. Tanner
alleges that Emergency Medical Technician Roger Boydston completed a
“Receiving Screening” form for Tanner upon her arrival to the MDC, indicating
that she had been treated for her pregnancy before her incarceration, and checking
a box for “RN Review/Plan,” which stated: “CCC pregnancy entered Prenatals
ordered; Pregnancy labs ordered per protocol, Off-site coordinator notified via e-
mail, pregnancy diet started.” Amended Complaint ¶ 38, at 11. Tanner alleges that
Spencer and Mercer electronically signed the Receiving Screening form. See
Amended Complaint ¶ 38, at 11. Tanner alleges that Boydston and Mercer signed
another form regarding Tanner and referring to her pregnancy and her substance
abuse. See Amended Complaint ¶ 39, at 11. Tanner alleges that Spencer and
McMurray signed orders for medication, and for a medical diet for Tanner. See
Amended Complaint ¶ 40, at 11. Tanner alleges, accordingly, that McMurray,
Manquero, and Mercer, all knew of her “serious medical needs as a pregnant inmate
in the last trimester who was incarcerated at MDC and in their care as of October
4, 2016.” Amended Complaint ¶ 41, at 12.

        Tanner alleges that the MDC personnel never referred her to an OB/GYN
clinic or appropriate prenatal care, and that the MDC personnel never attempted to
obtain her medical records for her pre-incarceration treatment, despite the mandates
in the NCCHC and ACA standards to do so. See Amended Complaint ¶ 42, at 12.
Tanner alleges that, upon intake, she was assigned to a housing unit in the MDC (a
“pod”) and was required to participate in strenuous physical activities “without due
regard to her pregnancy or the risks associated with it. Such activities included
gathering her belongings and moving them from one tier of the pod to another.”
Amended Complaint ¶ 43, at 12. Tanner alleges that none of the Defendants
“provided or followed advice on levels of activity and safety precautions
appropriate” for her pregnancy and its associated risks. Amended Complaint ¶ 43,
at 12. Tanner alleges that, on October 14, 2016, Manquero saw her and completed
a “Medical History and Physical Assessment with Mental Health” form, and that
Tanner reported her pregnancy to Manquero and requested prenatal care. Amended
Complaint ¶ 44, at 12. Tanner alleges that, on October 15, 2016, McMurray signed
the form Manquero had prepared the day before, but that neither McMurray,
Manquero, nor any other CCS personnel conducted appropriate follow-up with
Tanner regarding her pregnancy and a plan for medical care. See Amended
Complaint ¶ 44, at 12-13.

        Tanner alleges that she again requested medical attention early on October
16, 2016, while Rodriguez-Nuñez was on duty in Pod F7, a housing unit at the
MDC. See Amended Complaint ¶ 45, at 13. Upon information and belief, Tanner
alleges that Rodriguez-Nuñez “lacked adequate training or supervision with regard
to pregnant inmates such as Plaintiff Tanner, and the facility was understaffed at




                                       - 10 -
the time.” Amended Complaint ¶ 45, at 13. Tanner alleges that Rodriguez-Nuñez
“declined and delayed responding to Plaintiff Tanner’s initial request for medical
attention on October 16, 2016.” Amended Complaint ¶ 46, at 13. Tanner alleges
that, after Rodriguez Nuñez’ delay, she “encountered a roving corrections officer,
Rebecca Macias, who escorted her to the medical unit, where she was eventually
seen by Defendant Luna.” Amended Complaint ¶ 46, at 13.

        Tanner next contends that, after Luna saw her, Rodriguez-Nuñez, along
with Luna and Sanchez-Filfred, “sent Plaintiff Tanner back to Pod F7 on Sunday
morning, October 16, 2016, without providing timely or adequate medical care.”
Amended Complaint ¶ 47, at 13-14. Tanner then avers that, according to records
produced to her as of the date she filed the Amended Complaint, “corrections
officer Rebecca Macias relieved Defendant Rodriguez-Nuñez of her duties in Pod
F7 for a 30-minute break at approximately 9:40 a.m.” on the same day. Amended
Complaint ¶ 48, at 14. The records, Tanner asserts, “indicate that Officer Macias
had just finished escorting Plaintiff Tanner from the medical unit back to the
general housing pod and was aware that she was pregnant.” Amended Complaint
¶ 48, at 14.

        During the escort, Macias noticed that Tanner needed “immediate medical
attention.” Amended Complaint ¶ 48, at 14. After unsuccessfully calling the
MDC’s medical unit to “report her observations,” Macias called a “Code 43”
signifying an “immediate medical emergency” and then escorted Tanner to the
“front waiting area of the medical unit” where she waited “in the presence of
Defendant Sanchez-Filfred . . . .” Amended Complaint ¶ 49, at 14. Tanner contends
that Luna “summoned corrections officers to place and hold Plaintiff Tanner in a
locked, solitary segregation cell within the medical unit contrary to the NCCHC
Standards on Restraint and Seclusion,” and that Muñoz, “who was posted to the
back area of the infirmary, actively participated in placing and holding Plaintiff
Tanner in the segregation cell under these circumstances.” Amended Complaint ¶
50, at 14-15.

      Tanner avers that, “in concert with Defendant Luna” and Sanchez-Filfred,
Muñoz “caused Plaintiff Tanner to be held in the segregation cell within MDC’s
medical unit for the rest of the day on October 16, 2016, and into the following day
on October 17, 2016, without adequate or timely medical care for her serious
medical needs.” Amended Complaint ¶ 52, at 15.

       Tanner contends that, when Muñoz, Luna, and Sanchez-Filfred placed
Tanner in the “locked, isolated segregation cell,” they did not provide her with a
blanket or drinking cup, despite her requests for those items, and “disregarded her
requests for timely and appropriate medical care, as well as several clear and
obvious symptoms of her serious medical needs and those of Jay Hinton, Jr., who
was a viable fetus in the last month of gestation.” Amended Complaint ¶ 53, at 15.
Tanner alleges that:



                                       - 11 -
       While isolated in the segregation cell, [she] continued to experience
       vaginal discharge, cramping, and pressure, and she observed a
       strong odor coming from the discharge, which indicated an
       infection. The discharge soaked through numerous sanitary pads
       while Plaintiff Tanner was in such extreme discomfort that she was
       unable to sit down or sit on the toilet.

Amended Complaint ¶ 53, at 15.

        Tanner alleges that, throughout the day on October 16, 2016, and continuing
through the night and early morning hours of October 17, 2016, she “continued to
experience and report her acute emotional and physical distress, as well as her
urgent concerns about the life of her fetus, to medical and corrections personnel,”
including to Muñoz. Amended Complaint ¶ 57, at 17. Tanner asserts that, during
this period, she “repeatedly complained of abdominal pain (cramping), vaginal
discharge, and a strong feeling of pressure in her lower abdomen/vaginal area,
which interfered with her urination and defecation, and caused great discomfort,
fear, and anxiety.” Amended Complaint ¶ 57, at 17. Tanner asserts that she
repeatedly informed medical and corrections personnel -- including Muñoz -- that
“she believed she was in labor and requested transport to a hospital for delivery of
her child.” Amended Complaint ¶ 57, at 17.

        Tanner alleges that the personnel -- the named Defendants -- who she
informed, including Muñoz, “refused or ignored” her repeated requests both for
hospital transport, and “for referral to a clinician qualified to provide appropriate
prenatal or peripartum care or obstetric services in accordance with her expressed
desires and intent to give birth and to keep the child.” Amended Complaint ¶ 58,
at 17. Muñoz, along with other Defendants, “repeatedly declined to provide [her]
with appropriate prenatal care in accordance with NCCHC and ACA standards.”
Amended Complaint ¶ 58, at 17. Instead, Tanner contends that:

       [T]hey responded to her increasingly serious and life-threatening
       medical needs by cruelly and maliciously isolating her in a locked
       solitary segregation cell in MDC’s Sheltered Housing Unit or
       (SHU), which had the effect of preventing other corrections officers
       and inmates in the general housing units from recognizing,
       witnessing, and seeking further attention for her serious medical
       needs and those of her fetus.

Amended Complaint ¶ 58, at 17. Tanner contends that, according to medical
records produced to her as of May 23, 2018, her fetus, “Jay Hinton, Jr. was a viable
fetus whose heart was still beating on October 16, 2016, and proper medical
intervention on that date could have saved his life.” Amended Complaint ¶ 59, at
17-18.




                                       - 12 -
              Tanner alleges that, BCC, by and through its employees, including
      Rodriguez-Nuñez and Muñoz, was “aware that she had a serious medical condition
      which rendered her unable to care for herself or her fetus, and that she was in severe
      pain . . . [and that BCC, by and through its employees,] acted negligently and
      recklessly with respect” to Tanner’s and her fetus’ serious medical needs, “failed
      to require Defendant CCS to comply with its contractual obligations under the
      Medical Services Agreement, and failed to comply with BCC’s own obligations
      under the McClendon 1 settlement agreement under conditions that were certain to
      result in constitutional violations and tort claims.” Amended Complaint ¶ 70, at
      21.

               Regarding her state law claims for “Negligent Operation of Public Medical
      Facilities, Buildings, Equipment, and Furnishings Against All Defendants,”2
      Amended Complaint at 26, Tanner also requests compensatory damages against
      Rodriguez-Nuñez and Muñoz, for their alleged negligence, which, Tanner
      contends, “proximately caused damages and injuries as set forth above, including
      pain and suffering, psychological and emotional distress, health-care expenses,
      serious physical injuries, and the death of her fetus,” Amended Complaint ¶ 102, at
      27. Regarding her state law claims for “Negligent Operation of Public Medical
      Facilities, Buildings, Equipment, and Furnishings Resulting in the Wrongful Death
      of Jay Hinton, Jr. Against All Defendants,” 3 Amended Complaint at 32, Tanner
      also requests compensatory damages against Rodriguez-Nuñez and Muñoz, for
      their alleged negligence which, Tanner contends, “proximately caused the wrongful
      death of Jay Hinton, Jr., during the period when he was a viable fetus as described
      above,” Amended Complaint ¶ 126, at 33.

Nov. 19, 2018 MOO at 2-14, 2018 WL 6050675, at **1-7.



             1
               Tanner’s characterization of the McClendon v. City of Albuquerque class
      is not accurate. In McClendon v. City of Albuquerque, Judge Parker certified “a
      class of persons presently confined in BCDC or who may/will be so confined in the
      future” in an Order at 1, filed August 23, 1995 (Doc. 106). Then, Judge Parker
      certified “a subclass of all persons with mental and/or developmental disabilities
      who are, or in the future may be, detained at the [BCDC],” in an Order Certifying
      Sub-Class at 1, filed August 15, 1995 (Doc. 237). Judge Parker did not certify a
      “class [or subclass] of inmates at the MDC with medical issues in McClendon . . . .”
      Response to Rodriguez-Nuñez Motion at 5.
             2
             Capitalized, because the quoted text is a heading in the Amended
      Complaint. See Amended Complaint at 26.
             3
             Capitalized, because the quoted text is a heading in the Amended
      Complaint. See Amended Complaint at 32.



                                              - 13 -
                              PROCEDURAL BACKGROUND

       The Court incorporates the early procedural background from the Nov. 19, 2018 MOO.

               The Amended Complaint raises claims against the Defendants under the
       Constitution of the United States of America -- specifically the Eighth and
       Fourteenth Amendments to the United States Constitution -- New Mexico state law,
       and the New Mexico Inspection of Public Records Act, N.M. Stat. Ann. §§ 14-2-1
       to 14-2-12 (“IPRA”). See Amended Complaint at 1. The Amended Complaint
       raises two counts against Rodriguez-Nuñez and against Muñoz. See Amended
       Complaint at 26, 32. Count IV raises state law claims for negligent operation of
       public medical facilities, buildings, equipment, and furnishings against all
       Defendants, including against Rodriguez-Nuñez and Muñoz. See Amended
       Complaint at 26. Count VII raises state law claims for negligent operation of public
       medical facilities, buildings, equipment, and furnishings resulting in the wrongful
       death of Jay Hinton, Jr. against all the Defendants, including against Rodriguez-
       Nuñez and Muñoz. See Amended Complaint at 32. Both Rodriguez-Nuñez and
       Muñoz filed separate Motions to Dismiss. See Rodriguez-Nuñez Motion; Muñoz
       Motion. Tanner filed a Response to each Motion. See also Plaintiffs’ Response in
       Opposition to Defendant Rodriguez-Nunez’s Motion to Dismiss and Brief in
       Support, filed July 31, 2018 (Doc. 71)(“Response to Rodriguez-Nuñez Motion”);
       Plaintiffs’ Response in Opposition to Defendant Munoz’s Motion to Dismiss and
       Brief in Support, filed July 31, 2018 (Doc. 72)(“Response to Muñoz Motion”).
       Both Defendants filed Replies. See also Defendant Rodriguez-Nunez’ Reply
       Memorandum in Support of her Motion to Dismiss, filed August 7, 2018 (Doc.
       76)(“Rodriguez-Nuñez Reply”); Defendant Muñoz’ Reply Memorandum in
       Support of her Motion to Dismiss, filed August 15, 2018 (Doc. 78)(“Muñoz
       Reply”).

Nov. 19, 2018 MOO at 14-15, 2018 WL 6050675, at *7.

       1.     The Motion to Compel RFP No. 5 Briefing.

       On April 9, 2018, Tanner filed the Motion to Compel RFP No. 5, requesting that the Court

compel Bernalillo County to timely produce known records responsive to Plaintiff’s Request for

Production (“RFP”) No. 5. See Motion to Compel RFP 5 at 1. Tanner’s RFP No. 5 states:

               Please produce the records that officials or agents of the Metropolitan
       Detention Center provided to the court-appointed medical expert, Dr. Robert
       Greifinger, during his April 2016 and November 2016 site visits, including but not
       limited to Continuous Quality Improvement (CQI) and Quality Assurance (QA)
       reports, Mortality Review Reports, matrices or reports regarding medical care




                                              - 14 -
       prepared or signed by the County’s contract compliance officer and documents
       prepared or signed by Dr. Ron Shansky and Dr. Kenneth Ray.

Defendant Board of County Commissioners of Bernalillo County’s Response to Plaintiff’s First

Set of Requests for Production at 2, filed April 9, 2018 (Doc. 38-8)(“Bernalillo County RFP Resp.

to Plaintiff’s First Set”). Bernalillo County responded: “The following was produced on January

24, 2018: 000554-000566 Report on MDC and 000567-000578 Report on MDC.” Bernalillo

County RFP Resp. to Plaintiff’s First Set at 2. Tanner contends that Bernalillo County’s response

is “not responsive” to her RFP No. 5, because Dr. Greifinger’s reports “fail to include the records

reviewed by Dr. Greifinger during his April 2016 and November 2016 site visits.” Motion to

Compel RFP No. 5 at 4-5. Tanner contends that the Bernalillo County RFP Resp. to Plaintiff’s

First Set are untimely, because Bernalillo County filed them more than 30 days after the Rule 26(f)

discovery conference, held pursuant to rule 26(f) of the Federal Rules of Civil Procedure on

February 6, 2018. See Motion to Compel RFP No. 5 at 4.

               a.     The Motion to Compel RFP No. 5.

       Tanner contends that RFP No. 5 seeks the Dr. Greifinger Documents -- records which

Dr. Greifinger reviewed during his April, 2016, and November, 2016, site visits as the court-

appointed medical expert in the McClendon litigation -- and that the Dr. Greifinger Documents

informed the written reports Dr. Greifinger prepared after each site visit, in which Tanner alleges

that Dr. Greifinger documented “serious problems with medical care at MDC which are relevant

to Plaintiff’s claims in this litigation.” Motion to Compel RFP No. 5 at 1-3. Tanner argues that




                                              - 15 -
Judge Parker entered an order in McClendon granting the plaintiffs’ class counsel access to the

Dr. Greifinger Documents, subject to a confidentiality order.

       The records subject to the discovery order in the McClendon litigation include: “(1)
       the Continuous Quality Improvement and quality assurance reports; (2) the
       Mortality Review Reports; . . . (3) the Stellman Matrix,[4] a report prepared by the
       County’s contract compliance officer, Dr. Roberta Stellman,” and “several
       documents prepared by Dr. Ron Shansky and Dr. Kenneth Ray, the County’s
       compliance contractors,” See McClendon v. City of Albuquerque et al., No. 95 CV
       024 JAP/ACT, Doc. 1275, at 2-3 (D.N.M. memorandum opinion and order filed
       Mar. 20, 2017).

Motion to Compel RFP No. 5 at 3. Tanner contends that Judge Parker rejected Bernalillo County’s

“claim that such documents are privileged or exempt from disclosure.” Motion to Compel RFP

No. 5 at 3.

       Tanner contends that the Dr. Greifinger Documents are relevant for a number of reasons.

See Motion to Compel RFP No. 5 at 2-3. Tanner argues that Dr. Greifinger’s reports and the

Dr. Greifinger Documents “indicate that county officials were on notice of the problems with

medical care at MDC and failed to take timely action to remedy them” before Tanner’s

incarceration while pregnant, and that Tanner alleges that “the stillbirth of her baby during delivery

in the MDC infirmary resulted from her lack of access to adequate medical care during her

incarceration.” Motion to Compel RFP No. 5 at 2. Tanner also argues that the Bernalillo County

officials’ “awareness of the problems with medical care at MDC during the period from April 2016


       4
        The Stellman Matrix refers to a set of spreadsheets called the “MDC PSU Quality
Management Data Matrix,” produced by Dr. Roberta Stellman, M.D., who served as Bernalillo
County’s contract compliance officer at the time of the McClendon litigation. See Memorandum
Opinion and Order Granting in Part [And] Denying in Part Plaintiff-Intervenors’ Renewed
Objections to Memorandum Opinion and Order on Joint Motion for Enforcement of Interim Order
Regarding Access to the MDC at 5, filed October 13, 2015 (Doc. 1207)(“Order on Renewed
Objections”. PSU refers to Psychiatric Services Unit. See McClendon, Case No. 95 CV 024
JAP/ACT, 2010 WL 11619187, at *1 (D.N.M. Sept. 16, 2018)(Parker, J.).



                                                - 16 -
to November 2016 is highly relevant to the claims Plaintiff asserts against the County Defendants

in this litigation.” Motion to Compel RFP No. 5 at 2. Tanner seeks further discovery on the subject

of the officials’ awareness, so that she “can properly identify each individual County Defendant

with the requisite degree of culpability by the deadline for amending her pleadings,” and so that

she can “obtain records necessary to meet the deadline for her expert disclosures.” Motion to

Compel RFP No. 5 at 2-3.

       Tanner avers that she has “repeatedly sought production” of the Dr. Greifinger Documents.

Motion to Compel RFP No. 5 at 3. According to Tanner, her counsel submitted an IPRA request

for the Dr. Greifinger Documents on August 25, 2017, and Bernalillo County provided no records,

and responded that Dr. Kenneth Ray’s and Dr. Ron Shansky’s 5 reports, which comprise a subset

of the Dr. Greifinger Documents, “were privileged from disclosure.” Motion to Compel RFP

No. 5 at 3. On November 30, 2017, Tanner submitted another IPRA request for records relating

to “the quality management committee for medical care at the Metropolitan Detention Center

(MDC) during the calendar year 2016” and “the McClendon Committee at MDC during the

calendar year 2016.” Motion to Compel RFP No. 5 at 3-4. Bernalillo County responded, on

January 9, 2018, that Metropolitan Detention could not locate information on either a quality

management committee or a McClendon committee. See Motion to Compel RFP No. 5 at 4.

Tanner clarified to what types of committees her request referred, in a letter to Bernalillo County’s

record custodian and to all of the Defendants’ counsel, on January 10, 2018, and also served, on

September 22, 2017, an RFP for the records at issue. See Motion to Compel RFP No. 5 at 4.


       5
       Judge Parker’s opinion in McClendon indicates that Drs. Ray and Shansky were Bernalillo
County’s compliance contractors. See McClendon, Case No. 95 CV 024 JAP/ACT, 2017 WL
3405588, at *1 (D.N.M. March 20, 2017)(Parker, J.).



                                               - 17 -
Tanner alleges that Bernalillo County has made conclusory assertions that “it does not have any

responsive records to produce” in response to RFP No. 5. Motion to Compel RFP No. 5 at 5.

Tanner contends that, before Bernalillo County can withstand discovery based solely on that

contention, it must make “[d]iligent efforts to search all reasonable sources within” its “possession,

custody, or control.” Motion to Compel RFP No. 5 at 5. Here, Tanner contends, the records

responsive to RFP No. 5 “do in fact exist” and “are in the County’s possession, custody, or control,

because those records were already identified and produced in the McClendon litigation within the

past year.” Motion to Compel RFP No. 5 at 5-6. Tanner contends, furthermore, that Bernalillo

County knew of the records’ relevance to this litigation, because of Tanner’s “IPRA requests and

her discovery requests at the outset of this case.” Motion to Compel RFP No. 5 at 6. Tanner

argues that the burden falls on Bernalillo County to show why it cannot timely produce the

responsive records and moves to compel Bernalillo County to timely produce all responsive

records. See Motion to Compel RFP No. 5 at 6.

               b.      The Response to Motion to Compel RFP No. 5.

       Bernalillo County and Defendant Thomas J. Ruiz 6 (the “County Defendants”) responded.

See The County Defendants’ Response in Opposition to Plaintiff’s Motion to Compel Defendant

Bernalillo County’s Response to Request for Production No. 5 [Doc. 38] at 1, filed April 23, 2018

(Doc. 39)(“Response to Motion to Compel RFP No. 5”). The County Defendants contend that


       6
        In the Amended Complaint, Tanner alleges that Ruiz served as Administrator and Chief
of Corrections of Metropolitan Detention and “exercised direct supervisory control over the other
Defendants” at all relevant times, and that at all relevant times, “he was acting under the color of
law and within the scope of his duties and employment as” Metropolitan Detention’s
Administrator. Amended Complaint ¶ 10, at 3.




                                                - 18 -
Bernalillo County did not provide the Dr. Greifinger Documents in McClendon, but that, instead,

“they were provided by Defendant CCS, 7 and they were provided pursuant to the provisions of a

Confidentiality Order.” Response to Motion to Compel RFP No. 5 at 2. The County Defendants

argue that, although, in McClendon, Bernalillo County’s counsel “was provided a copy of

materials produced by CCS during that litigation pursuant to the [Stipulated Confidentiality Order,

No. CIV 95-0024 JAP/KBM, filed April 4, 2017 (Doc. 1276)(“First Confidentiality Order”)] in

that case to view the records,” producing the Dr. Greifinger Documents here would violate the

First Confidentiality Order’s terms prohibiting distribution of the documents other than as

prescribed therein. 8 Response to Motion to Compel RFP No. 5 at 2. The County Defendants also

inquire why Tanner does not seek “the relevant documents from CCS” directly. Response to




       7
        In the briefing, the parties refer to the Defendant Correct Care Solutions, LLC, as “CCS”.
In the MOO, the Court refers to the Defendant Correct Care Solutions, LLC, as “Correct Care”.
       8
           The First Confidentiality Order describes its scope as follows:

               Information sought by the Plaintiffs and Plaintiff-Intervenors in the above-
       styled case involves the production of documents which Defendants assert contain
       information of a confidential, protected, privileged and proprietary nature about
       Quality Improvement and Quality Assurance and Mortality Review at the
       Bernalillo County Metropolitan Detention Center. Specifically, the documents at
       issue include: Continuous Quality Improvement and Quality Assurance reports
       (Quality Reports), and reports on deaths of class and subclass members (Mortality
       Review Documents). These documents will hereinafter be referred to as
       “Confidential Information.” The Confidential Information consists of all
       documents physically or electronically given to Dr. Robert Greifinger M.D., a
       court-appointed expert, and documents referenced or relied upon by him, prior to
       and in connection with the preparation of his compliance reports from his April and
       November 2016 visits, and any documents which will be physically or
       electronically given to him and documents referenced or relied upon by him in the
       future.

First Confidentiality Order at 1-2.



                                                 - 19 -
Motion to Compel RFP No. 5 at 3. The County Defendants contend that, pursuant to the First

Confidentiality Order, they are prohibited from reviewing the Dr. Greifinger Documents to

effectively debate their relevance or the applicability of any privileges, and that Tanner should

seek the Dr. Greifinger Documents directly from Defendant Correct Care Solutions, LLC

(“Correct Care”). See Response to Motion to Compel RFP No. 5 at 3.

               c.     The Reply to the Motion to Compel RFP No. 5.

       Tanner replied. See Plaintiff’s Reply to Defendant Bernalillo County’s Response to

Motion to Compel Regarding Request for Production No. 5 at 1, filed May 7, 2018

(Doc. 43)(“Reply to Motion to Compel RFP No. 5”). Tanner argues that Bernalillo County has

possession, custody, or control of at least some of the Dr. Greifinger Documents, although Correct

Care may also have possession, custody or control over some. See Reply to Motion to Compel

RFP No. 5 at 2. Tanner avers that she requests the Dr. Greifinger Documents from both Correct

Care and the County Defendants, but that no Defendant has “provided a privilege log or other

description identifying the types or categories of records involved or which Defendant has custody

of which particular records.” Reply to Motion to Compel RFP No. 5 at 2. Tanner argues that the

Court may take judicial notice of some basic information from the McClendon court filings,

including that Bernalillo County “is a party to the McClendon litigation, but CCS is not.” Reply

to Motion to Compel RFP No. 5 at 2. Tanner contends that Judge Parker entered an order in which

       the Court ordered the County and its medical contractor . . . to provide the
       following documents to Plaintiff Intervenors: (1) the Continuous Quality
       Improvement and quality assurance reports; (2) the Mortality Review Reports; and
       (3) the Stellman Matrix, a report prepared by the County’s contract compliance
       officer, Dr. Roberta Stellman.

McClendon, No. 95 CV 024 JAP/ACT, 2017 WL 3405588, at *1 (D.N.M. March 20,




                                              - 20 -
2017)(Parker, J.)(referencing the Order on Renewed Objections). Tanner contends that Judge

Parker concluded that the “same types of documents were reviewed by Dr. Greifinger for his April

2016 and November 2016 site visits.” Reply to Motion to Compel RFP No. 5 at 2 (citing

McClendon, 2017 WL 3405588, at *1). Tanner notes that Judge Parker rejected Bernalillo

County’s and its medical contractor at the time, Correctional Healthcare Companies’, claim of

privilege for the Dr. Greifinger Documents. See Reply to Motion to Compel RFP No. 5 at 2.

       Regarding the First Confidentiality Order and the Stipulated Confidentiality Order,

No. CIV 95-0024 JAP/KBM, filed April 28, 2017 (Doc. 1285)(“Second Confidentiality

Order”)(collectively, the “Confidentiality Orders”), Tanner contends that the Confidentiality

Orders do not cover all of the records which RFP No. 5 requests. Reply to Motion to Compel RFP

No. 5 at 3. The First Confidentiality Order covers “Continuous Quality Improvement and Quality

Assurance reports (Quality Reports), and reports on deaths of class and subclass members

(Mortality Review Documents),” First Confidentiality Order at 1, and the Second Confidentiality

Order covers “documents prepared by Drs. Ray and Shansky,” 9 Second Confidentiality Order at


       9
           The Second Confidentiality Order describes its scope as follows:

                Information sought by the Plaintiffs and Plaintiff-Intervenors in the above-
       styled case involves the production of documents which Defendants assert contain
       information of a confidential, protected, and privileged nature prepared by
       Bernalillo County’s experts Dr. Kenneth Ray and Dr. Ronald Shansky regarding
       the Bernalillo County Metropolitan Detention Center. Defendants allege Drs. Ray
       and Shansky were retained by Bernalillo County as consulting experts in the instant
       litigation. All documents prepared by Dr. Ray and Shansky shall hereinafter be
       referred to as “Confidential Information.” The Confidential Information consists
       of all documents physically or electronically given to Dr. Robert Greifinger M.D.,
       a court appointed expert, for review and documents referenced or relied upon by
       him, prior to and in connection with the preparation of his compliance reports from
       his April and November 2016 visits, and any documents which will be physically




                                                - 21 -
1. See Reply to Motion to Compel RFP No. 5 at 3 (citing Confidentiality Orders). Tanner notes

that neither confidentiality order references the Stellman Matrix or any other record provided to

Dr. Greifinger not encompassed by Confidential Information as each Confidentiality Order defines

that term, but, Tanner avers, Dr. Greifinger must have reviewed records in addition to those

covered by the Confidentiality Orders, based on the terms of the settlement agreement that

preceded his November, 2016, site visit. See Reply to Motion to Compel RFP No. 5 at 3.

       Tanner then addresses the records specifically identified in the Confidentiality Orders. See

Reply to Motion to Compel RFP No. 5 at 4. Tanner contends that, pursuant to its “Medical

Services Agreement with the County, Defendant CCS is required to prepare and submit reports

regarding staffing patterns and staffing vacancies to the County’s contract compliance officer.”

Reply to Motion to Compel RFP No. 5 at 4. See also Medical, Dental, Mental Health, Psychiatric,

and Methadone Services Agreement §§ 4.1.26.1-.8, at 44-45, filed May 7, 2018 (Doc. 43-

1)(“Medical Services Agreement”). 10 Tanner notes that the Medical Services Agreement also




       or electronically given to him for review and documents referenced or relied upon
       by him in the future. Such Confidential Information will also include documents
       meeting the description herein that may be physically or electronically given to him
       for review and documents referenced or relied upon by him in connection with
       future compliance reports or which will be provided to him in the future.

Second Confidentiality Order at 1-2.
       10
         Tanner filed excerpts from the Medical Services Agreement as an exhibit attached to the
Reply to Motion to Compel RFP No. 5. See generally Medical Services Agreement. Because the
exhibit does not include a complete copy of the Medical Services Agreement, in some instances
the Court is unable to determine a section number for the text referenced. In those instances, the
Court provides the page number of the Medical Services Agreement upon which the referenced
text appears.




                                              - 22 -
requires Correct Care to “provide a monthly staffing matrix report by the 15th of each month.”

Reply to Motion to Compel RFP No. 5 at 4. See Medical Services Agreement § 4.1.26.7, at 45.

Tanner argues that the contract compliance officer is a Bernalillo County employee, and not a

Correct Care employee. See Reply to Motion to Compel RFP 5 at 4. See also Medical Services

Agreement at 5 (stating that the term “Contract Compliance Officer,” for the Medical Services

Agreement’s purposes, means “the County employee who will provide contract oversight). Tanner

argues that, pursuant to Bernalillo County’s policy on administrative meetings and reports, Correct

Care must also produce “monthly statistical reports,” “data necessary to complete the HSU[11] data

matrix,” and “other records to be distributed” to Metropolitan Detention’s upper-level

administrative staff (collectively, the “Administrative Meetings and Reports Records”). Reply to

Motion to Compel RFP No. 5 at 4. Tanner contends that Bernalillo County has possession,

custody, or control of all the Administrative Meetings and Reports Records, because they are

“specified in contractual requirements and County policies,” and the Confidentiality Orders define

none of the Administrative Meetings and Reports Records as Confidential Information. Reply to

Motion to Compel RFP No. 5 at 4-5. Tanner contends that the Administrative Meetings and

Reports Records are relevant, because they are “likely to reveal the basis for Dr. Greifinger’s

finding that” Metropolitan Detention staff vacancies put Metropolitan Detention patients at risk of

serious harm during the period preceding and overlapping with Tanner’s incarceration. Reply to

Motion to Compel RFP No. 5 at 5. See Report on the Medical Care at the Bernalillo County

Metropolitan Detention Center (MDC) at 2 (dated November 21, 2016), filed April 9, 2018



       11
        The Medical Services Agreement defines HSU to mean the “Health Service Unit” at
Metropolitan Detention. Medical Services Agreement at 5.



                                              - 23 -
(Doc. 38-1)(“Nov. 21, 2016 Dr. Greifinger Report”)(stating that “staff vacancies” attributable to

“several practitioner resignations in July 2016, . . . put MDC patients at risk of serious harm.”).

       Tanner contends that the Medical Services Agreement also requires Correct Care to

produce the QI/QA Records, and, therefore, Correct Care’s QI/QA Records produced pursuant to

the Medical Services Agreement are subject to Bernalillo County’s possession, custody, or control.

Reply to Motion to Compel RFP No. 5 at 6. Tanner argues that the QI/QA Records “likely form

the basis” for Dr. Greifinger’s reports’ findings that there was opportunity for improvement at

Metropolitan Detention with respect to pregnancy, and that there were numerous deficiencies

“with respect to pregnancy, mortality review, and failure to timely implement remedies for same.”

Reply to Motion to Compel RFP No. 5 at 6. Tanner contends that the QI/QA Records are “relevant

to prove Defendants’ negligence and deliberate indifference, as well as causation and the existence

of unwritten customs or policies at MDC.” Reply to Motion to Compel RFP No. 5 at 6.

       Tanner contends that the Medical Services Agreement defines a contract monitor as “a

health care professional hired by the County of Bernalillo to monitor the quality of clinical

performance of the Contractor and review the systems of health care delivery,” and that the

contract monitor is not a Correct Care employee. Reply to Motion to Compel RFP No. 5 at 6-7.

Tanner argues, therefore, that Bernalillo County has possession, custody, or control over the

reports its contract monitor prepared or distributed. See Reply to Motion to Compel RFP No. 5 at

7. Tanner contends that Dr. Greifinger need not have relied on the documents which Drs. Ray and

Shansky prepared; the fact that “they were provided to Dr. Greifinger for the site visits in question

is enough to meet the threshold of relevance.” Reply to Motion to Compel RFP No. 5 at 7. Tanner

argues that the Defendants waive any claim to privilege by failing to timely assert one. See Reply




                                               - 24 -
to Motion to Compel RFP No. 5 at 7.

       Tanner avers that, by phrasing RFP No. 5 in terms of records already produced to

Dr. Greifinger, Tanner focused the request on the records most likely to be relevant, the

Dr. Greifinger Documents, and minimized the burden on the Defendants of producing those

records in this litigation. See Reply to Motion to Compel RFP No. 5 at 7-8. Tanner argues that

the Confidentiality Orders do not preclude Bernalillo County from producing records responsive

to RFP No. 5, because the Confidentiality Orders do not cover all of the Dr. Greifinger Documents.

See Reply to Motion to Compel RFP No. 5 at 9. Tanner contends that, to read the Confidentiality

Orders as applying to every record which Dr. Greifinger received or on which he relied “would

produce absurd results, because his reports already reference and rely upon several public records

which the County has already produced in discovery or in its response to IPRA requests.” Reply

to Motion to Compel RFP No. 5 at 10.           Tanner argues that “[i]f any document became

‘confidential’ merely because Dr. Greifinger received, reviewed, referenced, or relied upon it in

preparing his reports, then everyone including the Court itself would already be in violation of the

McClendon confidentiality orders due to past public disclosures of such documents.” Reply to

Motion to Compel RFP No. 5 at 10. Tanner argues that, even if the Court determines the

Confidentiality Orders cover more than Tanner contends that they are intended to cover, “the

logical response to such a mistake would be to amend the orders,” rather than deny Tanner access

to the records. Reply to Motion to Compel RFP No. 5 at 11. Tanner avers that nothing in the

Confidentiality Orders precludes amendment. See Reply to Motion to Compel RFP No. 5 at 11.

       Tanner next asserts that she will pursue any alternative remedies or procedural formalities

necessary to obtain the records she requests. See Reply to Motion to Compel RFP No. 5 at 11.




                                               - 25 -
Tanner avers that, without a privilege log, or specific and complete description of the records that

are responsive to RFP No. 5 -- which the Defendants are unwilling to produce -- “she is unable to

evaluate what type of confidentiality order, if any, is appropriate for those records.” Reply to

Motion to Compel RFP No. 5 at 11. Tanner therefore requests that the Court assist her in

identifying which Defendant possesses the responsive records and in requiring that Defendant to

provide a log or descriptive tool to identify the responsive records by category. See Reply to

Motion to Compel RFP No. 5 at 11. Tanner also informs the Court that she stands ready to

intervene in McClendon to amend the Confidentiality Orders as necessary, but that she has not

intervened, so that the Court can address whether intervening is the most efficient avenue for

resolving the issue. See Reply to Motion to Compel RFP No. 5 at 12.

          2.     The Motion to Compel RFP No. 12 Briefing.

          On June 4, 2018, Tanner filed a second Motion to Compel, a companion motion to the

Motion to Compel RFP No. 5. See Motion to Compel RFP No. 12 at 1. Tanner’s RFP No. 12

states:

                 Please produce the records in your possession, custody, or control that you
          or your agents or principals provided to the court-appointed medical expert in the
          McLendon [sic] litigation, Dr. Robert Greifinger, during his April 2016 and
          November 2016 site visits, including but not limited to Continuous Quality
          Improvement (CQI) and Quality Assurance (QA) reports, Mortality Review
          Reports, matrices or reports regarding medical care, and documents prepared or
          signed by Dr. Ron Shansky and Dr. Kenneth Ray.

Correct Care Solutions, LCC’s [sic] Responses and Objections to Plaintiff’s First Requests for

Production at 11, filed June 4, 2018 (Doc. 53-2)(“CCS’ Resp. and Obj. to Plaintiff’s First RFPs”).

Correct Care responded:

                 CCS, through counsel, objects to this Request and respectfully directs




                                                - 26 -
       Plaintiff to General Objections Nos. 2, 4 through 6[12] above. CCS, through
       counsel, further objects to this Request because it seeks information that is not
       relevant to Plaintiff’s claim or CCS’s defenses. CCS, through counsel, further
       objects to this Request because the phrase “your agents or principals” is unclear
       and calls for a legal conclusion.

CCS’ Resp. and Obj. to Plaintiff’s First RFPs at 11. In RFP No. 12, Tanner reiterates the same

request for the Dr. Greifinger Documents but directs the request to Correct Care rather than to

Bernalillo County. See Motion to Compel RFP No. 12 at 1. Tanner incorporates her prior briefing


       12
            General Objections Nos. 2 and 4 through 6 are as follows:

               2. CCS, through counsel, objects to Request for Production Nos. 4 through
       9, 11 through 13, and 15 because each is an improper “fishing expedition” insofar
       as each seeks “any” or “all” documents. Murphy v. Deloitte & Touche Group Ins.
       Plan, 619 F.3d 1151, 1163 (10th Cir. 2010)(“Rule 26(b), although broad, has never
       been a license to engage in an unwieldy, burdensome, and speculative fishing
       expedition”); Koch v. Koch Indus., Inc., 203 F.3d 1202, 1238 (10th Cir.
       2000)(requests for “all documents” are facially overbroad). Accord, Marrujo v.
       N.M. State Highway Transp. Dep’t, 1994-NMSC-116, ¶ 30, 118 N.M. 753, 887
       P.2d 747 (“this discovery argument seems more like a ‘fishing expedition’ than a
       focused request for probative relevant evidence.”).

               4. CCS, through counsel, objects to Request for Production Nos. 1 through
       4 and 12 through 14 to the extent that each Request seeks information that is
       protected by the attorney-client privilege and/or work-product doctrine or to the
       extent that each Request encompasses materials created in anticipation of litigation,
       and materials exempted from disclosure by the attorney work product immunity.

               5. CCS, through counsel, objects to Request for Production Nos. 1 through
       4, 6 through 9, 11 through 13, and 15 to the extent that each Request is overly broad,
       unduly burdensome, oppressive, and excessive in duration as to the time frame for
       which the records are requested and justifies a protective order.

               6. CCS, through counsel, objects to Request for Production No. 4 to the
       extent that it calls for production of a privilege log for internal documents of CCS.
       A request for such a log is unreasonable and unduly burdensome in light of the
       work product doctrine and other privileges protecting such internal documents from
       discovery.

CCS’ Resp. and Obj. to Plaintiff’s First RFPs at 2-3.



                                                - 27 -
on the Motion to Compel RFP No. 5 and states additional grounds for granting the Motion to

Compel RFP No. 12. See Motion to Compel RFP No. 12 at 2.

               a.      The Motion to Compel RFP No. 12.

       First, Tanner states that she has “corresponded and conferred” with Correct Care several

times “in an attempt to informally resolve” the issues in the Motion to Compel RFP No. 12 and in

other discovery motions. Motion to Compel RFP No. 12 at 2-5. Tanner avers that, as “a result of

the conferencing and correspondence to date,” and because the issues are intertwined with those

in the Motion to Compel RFP No. 5, she decided to separate the Motion to Compel RFP No. 12

from the Motion to Compel Ans. and Resp. Motion to Compel RFP No. 12 at 5. Tanner contends

that there is or may be overlap between the records in Correct Care’s possession, custody, or

control responsive to RFP No. 12, the records in Bernalillo County’s possession, custody, or

control responsive to RFP No. 5, and the records subject to the Confidentiality Orders. See Motion

to Compel RFP No. 12 at 5. Tanner argues that allowing Tanner to intervene in McClendon to

amend the Confidentiality Orders would not disrupt the McClendon parties’ efforts to achieve

prospective relief at Metropolitan Detention pursuant to their settlement agreement. See Motion

to Compel RFP No. 12 at 6. However, to mitigate any potentially disruptive impact that Tanner’s

intervention might have on the McClendon parties, Tanner asks the Court to first issue a threshold

ruling regarding whether the records in question are relevant, nonprivileged, and subject to the

Confidentiality Orders, before Tanner petitions for any relief in McClendon. See Motion to

Compel RFP No. 12 at 7. Tanner proposes that, if the Court determines the requested records are

relevant and nonprivileged, but determines that Tanner need not intervene in McClendon to secure

access to them, the Court “can simply enter an appropriate confidentiality order in the present case




                                               - 28 -
which directs both Defendant CCS and Defendant Bernalillo County to produce the records at

issue to Plaintiff’s counsel with sufficient protections for any subcategories of those records which

are lawfully subject to restrictions on disclosure.” Motion to Compel RFP No. 12 at 7. Tanner

proposes that, if, however, the Court determines that the Confidentiality Orders require

amendment, the Court first rule that the records are relevant to this case and that Correct Care’s

objections to their production are overruled, and second, that the Court refer the issue of amending

the Confidentiality Orders to the McClendon court by means of a sua sponte order to show cause

or that Tanner refer the issue to the McClendon court by a motion to intervene. See Motion to

Compel RFP No. 12 at 8.

       Turning to the relevance question, Tanner asserts that “generic, boilerplate objections” do

not excuse Correct Care complying with Tanner’s discovery request. Motion to Compel RFP

No. 12 at 8. Tanner asserts that RFP No. 12 seeks information relevant to Tanner’s claims “that

she was denied access to necessary medical care for her serious medical needs due to inadequate

staffing -- as well as inadequate training and supervision of existing staff -- during the period

leading up to and including her incarceration at MDC.” Motion to Compel RFP No. 12 at 9.

Tanner also contends that the deficiencies Dr. Greifinger’s report identified, which the

Dr. Greifinger Documents likely substantiated, “are relevant to prove Defendants’ negligence and

deliberate indifference, as well as causation and the existence of unwritten customs or policies at

MDC.” Motion to Compel RFP No. 12 at 9.

       Tanner next avers that RFP No. 12 “is not overbroad, unduly burdensome, oppressive, or

excessive, and does not embark on an improper or speculative ‘fishing expedition.’” Motion to

Compel RFP No. 12 at 10. Tanner contends that RFP No. 12 imposes no undue burden on Correct




                                               - 29 -
Care where it simply asks Correct Care “to reproduce the same set of records that were already

compiled and produced to other counsel in the McClendon litigation.” Motion to Compel RFP

No. 12 at 10-11. Tanner argues RFP 12 is not overbroad, because “it is limited to the time period

most likely to uncover evidence relating to Plaintiff’s claims.” Motion to Compel RFP No. 12 at

11. Tanner argues that, without a privilege log or specific description showing the volume or

categories of records responsive to RFP No. 12, “there is no basis in the record to exclude any

portion of the requested records as too voluminous or lacking in probative value,” and there is no

way to reasonably determine whether privileges apply to the specific records. Motion to Compel

RFP No. 12 at 11. Regarding privilege, Tanner also argues that, under Judge Parker’s reasoning

in McClendon, “no viable claim of privilege could apply to the requested records, because any

holder of that privilege has already waived it by disclosing the records at issue to Dr. Greifinger,

who is a court-appointed expert and not a party representative in that case.” Motion to Compel

RFP No. 12 at 12. Tanner also contends that Correct Care waived any claim of privilege by failing

to timely assert them in response to RFP No. 12, and that Judge Parker rejected application of the

self-critical analysis privilege and similar statutory privileges in McClendon. See Motion to

Compel RFP No. 12 at 12.

       Tanner addresses Correct Care’s objection to RFP No. 12 that the phrase “your agents or

principals” is unclear and asks for a legal conclusion. Motion to Compel RFP No. 12 at 12. Tanner

contends that she clarified the meaning of that phrase in a letter to CCS, see Letter from Arne R.

Leonard to the Defendants’ Counsel (dated May 7, 2018), filed June 4, 2018 (Doc. 52-2)(“May 7

Letter”), and that RFP No. 12 “does not ask for a legal conclusion when it merely calls for the

responding party to state its application of the law to a particular set of facts,” Motion to Compel




                                               - 30 -
RFP No. 12 at 13. Tanner avers that records responsive to RFP No. 12 are in part in Correct Care’s

possession and in part in Bernalillo County’s possession, and that discovery requests are not

objectionable “merely because they call for production of records which may be available from

another source.” Motion to Compel RFP No. 12 at 13-14. Tanner argues that not all responsive

records are subject to the Confidentiality Orders and that Tanner offered to enter a confidentiality

order for any subcategory of responsive records “that lawfully requires restrictions on disclosure.”

Motion to Compel RFP No. 12 at 15. Finally, Tanner requests that the Court impose sanctions if

the records are not timely produced. See Motion to Compel RFP No. 12 at 15.

               b.      The Response to Motion to Compel RFP No. 12.

       Correct Care responds. See Correct Care Solutions, LLC’s Response in Opposition to

Plaintiff’s First Motion to Compel, filed July 2, 2018 (Doc. 61)(“Response to Motion to Compel

RFP No. 12”). Correct Care argues that the Dr. Greifinger Documents are outside discovery’s

scope, a court order protects them from discovery, and, even if they are within discovery’s scope

and a court order does not protect them from discovery, the Court should recognize Correct Care’s

self-critical analysis privilege and foreclose the Dr. Greifinger Documents’ discovery.         See

Response to Motion to Compel RFP No. 12 at 1. Correct Care contends that court-appointed

expert reports and the materials incorporated in them “are not automatically discoverable, if they

are discoverable at all, by an individual litigant in separate litigation.” Response to Motion to

Compel RFP No. 12 at 1-2. Specifically, Correct Care contends that “discovery that might be

permitted in a class action to ensure the safety of all inmates” may not be permitted in “an

individual inmate’s lawsuit seeking monetary damages for inadequate health care.” Response to

Motion to Compel RFP No. 12 at 2. Correct Care argues, furthermore, that where a non-class




                                               - 31 -
plaintiff has access to underlying medical records, he or she does not need the healthcare providers’

QI documents. See Response to Motion to Compel RFP No. 12 at 2.

         Correct Care contends:

         A stipulated confidentiality order in McClendon, et. al. v. City of Albuquerque, et.
         al., No. 6:95-cv-00024-JAP-KBM, Document 1276, requires CCS, by virtue of its
         contract with Bernalillo County, to produce to a court-appointed expert information
         that otherwise would be immune from discovery or barred from evidence under the
         Patient Safety and Quality Improvement Act of 2005 (the “PSQIA”), 42
         U.S.C. § 299b-21 et. seq.; the New Mexico Review Organization Immunity Act
         (“ROIA”), NMSA 1978, §§ 41-9-1 to -7, or the self-critical analysis privilege
         partially recognized in Weekoty v. United States, 30 F. Supp. 2d 1343, 1347-48
         (D.N.M. 1998)[(Hansen, J.)].

Response to Motion to Compel RFP No. 12 at 6. Correct Care argues the First Confidentiality

Order is narrowly drafted; does not waive any claim that the Dr. Greifinger Documents are

confidential, protected, privileged, and proprietary; permits disclosure only to “three narrow

categories of people” for limited purposes; does not permit persons granted access to make notes,

copies, or summaries of the documents; requires recipients to make reasonable efforts to safeguard

against accidental disclosure; and requires recipients to return all documents within 30 days of the

McClendon litigation’s termination. Response to Motion to Compel RFP No. 12 at 7. In

summary, Correct Care argues that, “absent an order from the McClendon Court directing it to

produce documents, or an Order of this Court directing it to violate the McClendon order, CCS is

compelled to withhold documents because they are and continue to be subject to another court’s

protection.” Response to Motion to Compel RFP No. 12 at 7-8. Correct Care avers that the Court

should not negate the McClendon court’s orders. See Response to Motion to Compel RFP No. 12

at 14.




                                                - 32 -
         Correct Care requests that, based on public policy, congressional intent in enacting the

PSQIA, and this case’s particular circumstances, the Court should deny Tanner’s motion and

protect the Dr. Greifinger Documents from discovery. See Response to Motion to Compel RFP

No. 12 at 14. Correct Care contends that the Court should recognize a “fuller version” of the self-

critical analysis privilege than the Honorable C. LeRoy Hansen, then-United States District Judge

for the United States District Court for the District of New Mexico recognized in Weekoty v.

United States, 30 F. Supp. 2d 1343, 1347-48 (D.N.M. 1998)(Hansen, J.)(“Weekoty”), because

Tanner’s lawsuit contains only individual claims, and no class claims, and “the public importance

of protecting the QI process at the MDC outweighs” Tanner’s private interest. Response to Motion

to Compel RFP No. 12 at 15. Correct Care avers that every state has some evidentiary privilege

for medical peer review information. See Response to Motion to Compel RFP No. 12 at 15.

Correct Care asserts that if the Court fails to protect Correct Care’s QI efforts from discovery, the

threat of discovery will chill those efforts, and that harm outweighs the benefit of disclosure,

because withholding QI information in an individual lawsuit alleging individual harm has no

deleterious effect on the party seeking discovery. See Response to Motion to Compel RFP No. 12

at 15.

                c.     The Reply to Motion to Compel RFP No. 12.

         Tanner replies.   See Plaintiff’s Reply to Defendant Correct Care Solutions, LLC’s

Response to Plaintiff’s First Motion to Compel Response to Plaintiff’s Request for Production

No. 12 (Doc. 61), filed July 16, 2018 (Doc. 65)(“Reply to Motion to Compel RFP No. 12”).

Tanner first asserts that Correct Care abandoned, waived, or forfeited certain issues “by failing to

specifically support them with citation to relevant authority or evidence in its response.” Reply to




                                               - 33 -
Motion to Compel RFP No. 12 at 1. Tanner contends that Correct Care has thereby waived the

following objections: that RFP No. 12 unduly burdens it; that the Dr. Greifinger Documents are

subject to attorney-client privilege, work product privilege, or a privilege for materials created in

anticipation of litigation; that RFP No. 12 is unclear; that RFP No. 12 asks for a legal conclusion;

and that records responsive to RFP No. 12 are in Metropolitan Detention reports that Tanner

already obtained from Metropolitan Detention by IPRA request. See Reply to Motion to Compel

RFP No. 12 at 1-2. Tanner addresses Correct Care’s self-critical analysis privilege but notes that

she requests the Court deem it waived, because the privilege “was not specifically raised in

Defendant’s original objections served concurrently with its response to RFP No. 12.” Reply to

Motion to Compel RFP No. 12 at 2.

        Tanner argues that the requested records are within discovery’s scope, because, rather than

asking for unfettered access to all of the McClendon litigation discovery, she requests only the

Dr. Greifinger Documents, a “discrete category of records in a specific time period based on

specific concerns raised in Dr. Greifinger’s public reports for that time period.” Reply to Motion

to Compel RFP No. 12 at 2-3. Tanner argues that the caselaw which Correct Care cites in the

Response to Motion to Compel RFP No. 12 is inapposite, because it addresses medical negligence

tort claims that did not arise in a correctional facility subject to a federal civil-rights consent decree.

See Reply to Motion to Compel RFP No. 12 at 3. Tanner argues that, in the context of federal

civil-rights claims arising in a correctional facility, and where the peer-review process about which

records are requested is at issue, courts have allowed discovery. See Reply to Motion to Compel

RFP No. 12 at 4. Tanner contends that both circumstances are present in her litigation, because

she raises federal civil-rights claims arising in a correctional facility, and because she alleges that




                                                  - 34 -
the peer-review process and QI measures which the McClendon consent decree and Correct Care’s

public contract with Bernalillo County mandated were deficient in the time period preceding and

overlapping with Tanner’s incarceration at Metropolitan Detention. See Reply to Motion to

Compel RFP No. 12 at 4.

       Tanner advances several reasons that federal civil-rights claims differ from ordinary

medical negligence claims such as those that Correct Care’s cited caselaw addresses. See Reply

to Motion to Compel RFP No. 12 at 5. First, she contends that federal civil rights claims involve

deliberate-indifference allegations and “not just negligence.” Reply to Motion to Compel RFP

No. 12 at 5. Because a plaintiff must make a more substantial showing to allege deliberate

indifference than that required to show negligence, Tanner contends that more permissive

discovery is appropriate where claims involve deliberate indifference. See Reply to Motion to

Compel RFP No. 12 at 5. Tanner argues that correctional health care is a subset of medical care

with particular records that are relevant to the litigation. See Reply to Motion to Compel RFP

No. 12 at 5. Tanner argues that, in the caselaw which Correct Care cites, the parties resisting

discovery provided privilege logs or affidavits specifically identifying privilege issues for each

document or record requested, whereas here, Correct Care has not produced a privilege log

identifying specific responsive records that are privileged or outside of discovery’s scope. See

Reply to Motion to Compel RFP No. 12 at 6. Tanner avers that, in contrast to Correct Care’s

general assertions, Tanner identified and attached the relevant portions of Dr. Greifinger’s reports

to her motions, and that the Dr. Greifinger Documents, which he used to prepare those reports, are

not self-critical-analysis or peer-review materials. See Reply to Motion to Compel RFP No. 12 at

7. Tanner argues that, by disclosing the records to Dr. Greifinger in McClendon, Bernalillo County




                                               - 35 -
already waived their confidentiality. See Reply to Motion to Compel RFP No. 12 at 7. Tanner

also avers that, although portions of Dr. Greifinger’s reports demonstrate Metropolitan Detention’s

compliance with constitutional standards, other portions of the reports demonstrate deficiencies.

See Reply to Motion to Compel RFP No. 12 at 7.

       Tanner contends that the Confidentiality Orders’ existence is not dispositive, because they

are limited in scope and subject to amendment. See Reply to Motion to Compel RFP No. 12 at 8.

Tanner reasserts her suggestion that the parties enter into a confidentiality order in this case similar

to that entered in McClendon, to resolve Correct Care’s concerns by limiting the Dr. Greifinger

Documents’ disclosure. See Reply to Motion to Compel RFP No. 12 at 9. Regarding the self-

critical analysis privilege, Tanner asserts that, in McClendon, Judge Parker rejected application of

that privilege to the Dr. Greifinger Documents. See Reply to Motion to Compel RFP No. 12 at

10. Finally, Tanner avers that the parties informally conferenced before filing the discovery

motions. See Reply to Motion to Compel RFP No. 12 at 12.

       3.      The Motion to Compel Ans. and Resp. Briefing.

       On June 4, 2018, Tanner filed another motion to compel. See Plaintiff’s Motion to Compel

Ans. and Resp. at 1. In the Motion to Compel Ans. and Resp., Tanner moves the Court to compel

Correct Care to timely answer and respond to Plaintiff’s First Set of Requests for Admission,

Interrogatories, and Requests for Production, filed March 6, 2018 (Doc. 30)(“Plaintiff’s First Set”),

to overrule Correct Care’s objections to Plaintiff’s First Set, and to award sanctions as deemed

appropriate. See Motion to Compel Ans. and Resp. at 1. The Motion to Compel Ans. and Resp.

focuses on Correct Care’s use of general objections and other problems that Tanner notes as

common to several of Correct Care’s discovery responses. See Motion to Compel Ans. and Resp.




                                                 - 36 -
at 2. In this MOO, the Court focuses on the portions of the Motion to Compel Ans. and Resp.

specific to the issues this MOO addresses.

               a.      The Motion to Compel Ans. and Resp.

       Tanner notes that Interrogatory No. 4 and RFP No. 4 request “information and records

regarding committee work which implicates the supervisory Defendants in this action and serves

as a forum for identifying systemic or pre-existing problems regarding access to health care at

MDC during the relevant time period.” Motion to Compel Ans. and Resp. at 7. Tanner contends

that, in the McClendon litigation, Judge Parker rejected Correct Care’s contentions that a self-

critical analysis privilege or PSQIA privilege protects these records from disclosure, and that the

recent caselaw Tanner cites in the Motion to Compel RFP No. 5 rejects application of these

privileges to the Dr. Greifinger Documents. See Motion to Compel Ans. and Resp. at 7. Tanner

avers, furthermore, that, even if a privilege applies to a subset of the requested materials, it “could

never blanket all committee work,” or excuse Correct Care from producing a privilege log to

enable the parties and the Court to properly evaluate its privilege claims for specific records.

Motion to Compel Ans. and Resp. at 8. Tanner argues, for instance, that her discovery requests

ask for information from meetings other than CQI committee meetings -- at least some of which

seem like policymaking body meetings subject to the Open Meetings Act, N.M. Stat. Ann. §§ 10-

15-1 to -4, rather than private, self-critical analysis meetings -- at which “health care staff, other

health care providers and the jail administration meet regularly to promote communication,

information sharing, and to identify and resolve issues.” Motion to Compel Ans. and Resp. at 8.

Tanner reiterates the relevance arguments and her willingness to enter into a confidentiality order

in this litigation. See Motion to Compel Ans. and Resp. at 8-9. Tanner also reiterates that, because




                                                - 37 -
Correct Care asserts different types of privilege which may not be co-extensive -- such as the

PSQIA and the self-critical analysis privileges -- in response to the same discovery requests, they

must “identify with particularity which specific privilege applies to which specific information or

records.” Motion to Compel Ans. and Resp. at 22. Tanner contends that, at the very least, Correct

Care should identify meetings by date, subject, and participants, because these pieces of

information “could not be subject to a colorable claim of privilege.” Motion to Compel Ans. and

Resp. at 22.

               b.     The Response to Motion to Compel Ans. and Resp.

       This MOO focuses on the portions of Correct Care’s Response to Motion to Compel Ans.

and Resp. relevant to the issues that the MOO addresses. See Correct Care Solutions, LLC’s

Response in Opposition to Plaintiff’s Second Motion to Compel at 10, 20-21, filed July 2, 2018

(Doc. 62)(“Response to Motion to Compel Ans. and Resp.”).            Correct Care withdraws its

objections to Interrogatory No. 4, which requests information and documents about Correct Care’s

patient safety and quality improvement practices at Metropolitan Detention and clarifies its

assertion of the PSQIA privilege. See Response to Motion to Compel Ans. and Resp. at 10.

Correct Care asks that the Court rule

       on whether it will recognize CCS’s evidentiary privilege under the PSQIA;
       whether, if it does not recognize that privilege, it nonetheless will protect CCS’s
       quality improvement process under the federal common law’s self-critical analysis
       privilege; whether the Court will order CCS to produce in this litigation documents
       that are subject to a protective order in the McClendon litigation; and whether (and
       if so, how) the Court will order CCS to produce third-party medical records
       otherwise protected under the Health Insurance Portability and Accountability Act
       of 1996 (“HIPAA”), 42 U.S.C. § 1320d to d-8, and its implementing regulations.

Response to Motion to Compel Ans. and Resp. at 21.




                                              - 38 -
                  c.   The Reply to the Motion to Compel Ans. and Resp.

       The MOO focuses on the portions of Tanner’s Reply to Motion to Compel Ans. and Resp.

relevant to the issues that the MOO addresses. See Plaintiff’s Reply to Defendant Correct Care

Solutions, LLC’s Response to Second Motion to Compel and for Sanctions (Doc. 62) at 6-8, filed

July 16, 2018 (Doc. 66)(“Reply to Motion to Compel Ans. and Resp.”). Tanner argues that, in

addition to providing no privilege log, Correct Care presents no legal arguments to support

applying a PSQIA privilege, a self-critical analysis privilege, the Confidentiality Orders’ terms, or

a Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. § 1320d to d-8

(“HIPAA”), protective order to the records responsive to the discovery requests at issue. See Reply

to Motion to Compel Ans. and Resp. at 6-7. Regarding the PSQIA privilege argument, Tanner

argues that Correct Care has not met its burden of showing that PSQIA applies, because PSQIA is

not a blanket protection for any information or communications created for quality control

purposes. See Reply to Motion to Compel Ans. and Resp. at 7. Regarding the self-critical analysis

privilege argument, Tanner contends that Correct Care attempts only to assert that privilege in

response to RFP No. 12. See Reply to Motion to Compel Ans. and Resp. at 7. Tanner incorporates

her arguments on the self-critical analysis privilege from the Motion to Compel RFP No. 5 and the

Motion to Compel RFP No. 12 briefing. See Reply to Motion to Compel Ans. and Resp. at 7-8.

Tanner contends that Correct Care has not responded to her attempts to establish an appropriate

protective order for inmate medical records under HIPAA. See Reply to Motion to Compel Ans.

and Resp. at 8.

       4.         The Aug. 20, 2018 KBM MOO.

       The Honorable Karen B. Molzen, United States Magistrate Judge for the United States




                                               - 39 -
District Court for the District of New Mexico, granted the Motion to Compel Ans. and Resp. in

part. See Memorandum Opinion and Order at 1, 2018 WL 3972912, at *1, filed August 20, 2018

(Doc. 81)(“Aug. 20, 2018 KBM MOO”). In the Aug. 20, 2018 KBM MOO, Magistrate Judge

Molzen orders Correct Care to supplement its answers and responses to the Plaintiff’s First Set

within one week of the entry of the Aug. 20, 2018 KBM MOO. See Aug. 20, 2018 KBM MOO

at 6. Magistrate Judge Molzen notes that Correct Care does not specify to which discovery

requests its issues apply, and that Correct Care already agreed to supplement its answers and

responses. See Aug. 20, 2018 KBM MOO at 5. Magistrate Judge Molzen reminds Correct Care,

pursuant to rule 26(b)(5) of the Federal Rules of Civil Procedure, to include a privilege log

specifically describing discoverable information that it believes is privileged or subject to

protection. See Aug. 20, 2018 KBM MOO at 2. Magistrate Judge Molzen orders that, after Correct

Care supplements its discovery responses, the parties confer on any actual remaining objections,

and, if unable to resolve issues after conferring, the parties agree to seek informal resolution with

the Court’s help or to brief the remaining issues. See Aug. 20, 2018 KBM MOO at 3.

               a.      Tanner’s Obj. to Aug. 20, 2018 KBM MOO.

       Tanner filed objections to the Aug. 20, 2018 KBM MOO. See Tanner’s Obj. to Aug. 20,

2018 KBM MOO. Tanner objects to the portions of the Aug. 20, 2018 KBM MOO “which

declined to rule on the merits of Plaintiffs’ [Motion to Compel Ans. and Resp.] on the grounds that

doing so would constitute an advisory opinion, and which declined to impose the sanctions

requested in Plaintiffs’ motion at this juncture.” Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 1.

Tanner requests that the Court “modify and set aside” those portions of the Aug. 20, 2018 KBM

MOO, and either rule on the merits of the Motion to Compel Ans. and Resp. and on the matter of




                                               - 40 -
sanctions, or otherwise remand the matter to Magistrate Judge Molzen for rulings on those issues

in light of the current record, which includes Correct Care’s supplemental responses, see Correct

Care Solutions, LLC’s Second Supplemental Answers and Objections to Plaintiff’s First Set of

Interrogatories, filed September 4, 2018 (Doc. 83-1)(“CCS’ Second Supp. Ans. and Obj. to

Plaintiff’s First Set”); Correct Care Solutions, LLC’s First Supplemental Responses and

Objections to Plaintiff’s First Requests for Production, filed September 4, 2018 (Doc. 83-2)(“CCS’

First Supp. Resp. and Obj. to Plaintiff’s First RFPs”); and its privilege log, see Correct Care

Solutions, LLC’s First Privilege Log, filed September 4, 2018 (Doc. 83-3)(“First Privilege Log”),

attached to Tanner’s Obj. to Aug. 20, 2018 KBM MOO as exhibits, Tanner’s Obj. to Aug. 20,

2018 KBM MOO at 1. Tanner also attached a Letter from Arne R. Leonard to Alfred A. Park and

Geoffrey D. White (dated August 31, 2018), filed September 4, 2018 (Doc. 83-4)(“Aug. 31, 2018

Letter”), and a Summary of Parties’ Positions on Plaintiff’s Discovery Requests to CCS as of

August 31, 2018, filed September 4, 2018 (Doc. 83-4)(“Aug. 31, 2018 Status Summary Table”).

See Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 1. Tanner contends that the record is sufficient

for Magistrate Judge Molzen to rule. See Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 1-3.

Tanner contends that the First Privilege Log does not support its privilege claims or cover all of

the records for which it asserts a privilege or protection from disclosure. See Tanner’s Obj. to

Aug. 20, 2018 KBM MOO at 9. Tanner notes that the First Privilege Log describes rosters,

agendas, minutes, and notes for CQI meetings, QI meetings, Medical Advisory Committee

meetings, team meetings, staff (team) meetings, use-of-force-policy-training attendance, and

attendance. See Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 10. Tanner notes “there is no

admissible evidence before the Court that these types of meetings were for purposes of reporting




                                              - 41 -
to a [Patient Safety Organization (‘PSO’)] under the PSQIA or consist of deliberations or analysis

of a patient safety evaluation system which qualifies under the PSQIA.” Tanner’s Obj. to Aug.

20, 2018 KBM MOO at 10. Tanner avers that the records which Correct Care describes do not

meet the foundational requirements for records qualified for protection under the PSQIA privilege.

See Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 10.

               b.     CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM MOO.

       Correct Care responds to Tanner’s Obj. to Aug. 20, 2018 KBM MOO. See Correct Care

Solutions, LLC’s Response Opposing Plaintiff’s Rule 72(A) Objections to Magistrate Judge’s

Memorandum Opinion and Order [Document 83], filed October 31, 2018 (Doc. 106)(“CCS’ Resp.

to Tanner’s Obj. to Aug. 20, 2018 KBM MOO”). Correct Care argues that the Court should

summarily deny Tanner’s Obj. to Aug. 20, 2018 KBM MOO, because Tanner has not made a

good-faith effort to meet and confer with the Defendants, pursuant to rule 37(a) of the Federal

Rules of Civil Procedure and Local Rule 7.1. See CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018

KBM MOO at 5-6. Correct Care notes that Tanner’s repeated offer to enter into a qualified

protective order under HIPAA is not sufficient evidence of Tanner’s willingness to negotiate with

the Defendants, because HIPAA “requires such a protective order before protected health

information may be disclosed. Thus, Plaintiff is merely ‘offering’ to comply with federal law.”

CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 5-6 (internal quotation marks in

original, signifying emphasis and not quotation). Correct Care contends that a good-faith effort to

meet and confer pursuant to federal and local procedural rules requires more than “a single letter

that restates a party’s positions on the items of discovery.” CCS’ Resp. to Tanner’s Obj. to Aug.

20, 2018 KBM MOO at 6. Correct Care cites to Benavidez v. Sandia National Laboratories, 319




                                              - 42 -
F.R.D. 696 (D.N.M. 2017)(Browning, J.)(“Benavidez”), in which the Court held that, to satisfy

the good-faith meeting-and-conference requirement, “there must be some simultaneous, or

sufficiently detailed, comparison of views.” CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM

MOO at 6 (internal quotation marks omitted)(quoting Benavidez, 319 F.R.D. at 724). Correct

Care contends that, in Benavidez, the Court concluded that the plaintiff did not confer in good faith

where the plaintiff “waited until near the end of the meet-and-confer deadline to raise discovery

issues,” raised discovery issues in a single letter, and declined the defendant’s suggestion to extend

the deadline so the parties could discuss discovery issues. CCS’ Resp. to Tanner’s Obj. to Aug.

20, 2018 KBM MOO at 6 (citing Benavidez, 319 F.R.D. at 724). Correct Care also cites to Zuniga

v. Bernalillo County, No. CIV 11-0877 RHS/ACT, 2013 WL 12333609 (D.N.M. Jan. 10,

2013)(Torgerson, M.J.)(“Zuniga”), in which the Honorable Alan C. Torgerson, United States

Magistrate Judge for the United States District Court for the District of New Mexico, held that, in

the District of New Mexico, the meet-and-confer requirement “cannot be complied with by merely

exchanging letters setting forth each parties [sic] position.” CCS’ Resp. to Tanner’s Obj. to Aug.

20, 2018 KBM MOO at 6-7 (internal quotation marks omitted)(alterations added by CCS’ Resp.

to Tanner’s Obj. to Aug. 20, 2018 KBM MOO)(quoting Zuniga, 2013 WL 12333609, at *2 n.1).

Here, Correct Care asserts that Tanner “wrote one (1) letter and agreed to extend the deadline to

file motions to compel one (1) time. Substantively, that is all she did.” CCS’ Resp. to Tanner’s

Obj. to Aug. 20, 2018 KBM MOO at 11. Correct Care continues:

       Plaintiff did engage in one (1) discussion with CCS about supplementation, but
       Plaintiff took the hardline position that CCS’s only recourse would be to produce
       everything Plaintiff demanded, after which Plaintiff would decide whether any
       privilege, immunity, or objection applied. CCS declined to let Plaintiff assume the
       Court’s role but agreed to work with Plaintiff to try to craft a protective order.
       However, Plaintiff filed her [Motion to Compel Ans. and Resp.] three (3) days




                                                - 43 -
       before the deadline to file motions to compel was set to expire, and without
       checking back with CCS about the protective order.

CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 11. Correct Care argues that

Tanner’s efforts do not meet the Benavidez criteria, because Tanner “simply wrote a letter restating

her position,” and, although Tanner “met telephonically with CCS, Plaintiff simply maintained her

position . . . . More is required.” CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at

12.

       Correct Care avers that boilerplate discovery objections are permissible, and the Court

should uphold them, “where the discovery at issue is facially objectionable.” CCS’ Resp. to

Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 10 (citing Cotracom Commodity Trading Co. v.

Seabord Corp., 189 F.R.D. 655, 666 (D. Kan. 1999)(Rushfelt, M.J.)(upholding objections to

requests for “all documents relating to” and “all documents reflecting” various issues). Correct

Care argues that, when faced with objections which a litigant finds overbroad or boilerplate, the

proper approach is to meet and confer pursuant to the federal and local procedural rules, and not

to file motions to compel. See CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 11.

Correct Care also argues that Tanner relies on two cases “for her position that CCS’ objections”

are “wrongly asserted,” and that these cases -- Liguria Foods, Inc. v. Griffith Laboratories, Inc.,

320 F.R.D. 168 (N.D. Iowa 2017)(Bennett, J.), and Heller v. City of Dallas, 303 F.R.D. 466 (N.D.

Tex. 2014)(Horan, M.J.) -- are not authoritative, and “articulate approaches to discovery

objections that do not appear consistent with Supreme Court precedent.” CCS’ Resp. to Tanner’s

Obj. to Aug. 20, 2018 KBM MOO at 13.

       Correct Care also requests that the Court overrule Tanner’s Obj. to Aug. 20, 2018 KBM

MOO, because Tanner “is using discovery motions as a tool of strategic gamesmanship,” which




                                               - 44 -
the fact that Tanner “would only consider an agreement not to pursue CCS’s self-critical analysis

if CCS showed her the self-critical analysis first” exemplifies. CCS’ Resp. to Tanner’s Obj. to

Aug. 20, 2018 KBM MOO at 16. Correct Care requests that the Court “overrule Plaintiff’s

Objections and uphold [the Aug. 20, 2018 KBM MOO] granting in part and denying in part

Plaintiff’s [Motion to Compel Ans. and Resp.] and sanctions request.” CCS’ Resp. to Tanner’s

Obj. to Aug. 20, 2018 KBM MOO at 19. Correct Care also requests that the Court decline to

“reward Plaintiff with additional discovery, or sanctions, where she persists in withholding

relevant and discoverable information from CCS.” CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018

KBM MOO at 20.

               c.     Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO.

       Tanner replies. See Plaintiffs’ Reply to Correct Care Solutions, LLC’s Response to Rule

72(A) Objections (Doc. 106), filed November 14, 2018 (Doc. 113)(“Tanner’s Reply to Tanner’s

Obj. to Aug. 20, 2018 KBM MOO”). Tanner argues that, in the Aug. 20, 2018 KBM MOO,

Magistrate Judge Molzen “did not sustain any of CCS’s objections to the discovery requests at

issue” and that Magistrate Judge Molzen “granted Plaintiff’s motion to compel by ordering CCS

to supplement its discovery responses.” Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM

MOO at 2. Tanner contends that the portion of the Aug. 20, 2018 KBM MOO to which she objects

“is the proposition that CCS can be excused from supplementing its discovery responses until after

the Court ruled on Plaintiff’s motion because issuing a ruling before such supplementation occurs

would amount to an advisory opinion.” Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM

MOO at 2. Tanner reiterates her argument that “requiring full briefing on a motion to compel and

a ruling from the Court on every discovery request as a precondition for supplementation of




                                              - 45 -
discovery responses” is inefficient. Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO

at 3. Tanner avers that, although the parties informally conferenced before Tanner filed the Motion

to Compel Ans. and Resp., Correct Care never withdrew any of its objections or supplemented its

discovery responses; Tanner was, thus, justified in filing the Motion to Compel Ans. and Resp.

See Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 3-4.

       Tanner acknowledges that the general rule is that “a district court’s review of a magistrate

judge’s ruling on Rule 72(a) objections is limited to the record presented to the magistrate judge

at the time of her ruling.” Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 4.

Tanner contends, however, that two unusual circumstances exist in her case that may counsel a

different form of review. See Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 4.

First, Tanner asserts that Magistrate Judge Molzen, in the Aug. 20, 2018 KBM MOO, invited the

parties to brief the remaining issues after Correct Care supplements its discovery responses, and

Tanner contends that she accepted that invitation “by filing her Rule 72(a) objections within the

requisite time period.” Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 4.

Second, Tanner avers that the Court indicated a willingness to resume hearing discovery motions

instead of delegating them to a Magistrate Judge. See Tanner’s Reply to Tanner’s Obj. to Aug.

20, 2018 KBM MOO at 4. Tanner contends that the parties have conferenced and briefed the

issues extensively, and yet Correct Care has not produced supplemental discovery responses or

identified responsive records for Tanner’s discovery requests. See Tanner’s Reply to Tanner’s

Obj. to Aug. 20, 2018 KBM MOO at 6. Tanner requests that the Court hold a hearing on the

discovery issues, and that the Court issue a ruling on Tanner’s Obj. to Aug. 20, 2018 KBM MOO.

See Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 7. Tanner also contends that




                                              - 46 -
there is “no deficiency in Plaintiff’s conferencing efforts which justifies the denial of Plaintiff’s

motion for discovery sanctions.” Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO

at 7. Regarding the self-critical analysis issue, Tanner asserts:

       [I]t appears that CCS is trying to expand some form of self-critical analysis
       privilege beyond its lawful boundaries to avoid disclosure of evidence documenting
       problems at MDC which are identified in public reports and contract-compliance
       records that Plaintiff obtained through IPRA. These efforts to avoid discovery
       cannot withstand judicial scrutiny for the reasons stated in prior briefing.

Tanner’s Reply to Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 12.

       5.      The Protective Order Motion Briefing.

       Correct Care filed a motion for a protective order. See Opposed Motion for Protective

Order, filed September 5, 2018 (Doc. 84)(“ Protective Order Motion”). Correct Care contends that

the Court “should enter a protective order forbidding Plaintiff from demanding third parties’

medical records or other health information protected by federal or state law, including but not

limited to HIPAA.” Protective Order Motion at 18. Correct Care contends that the Court should

not ask Correct Care to produce a privilege log, or to seek, review, and redact these documents, in

response to Tanner’s written discovery, because to do so would take a significant amount of time,

and would render some of the documents incomprehensible, because of HIPAA’s Privacy Rule’s

compliance requirements for de-identifying medical records. See Protective Order Motion at 18-

19.

               a.      The Protective Order Motion.

       In the Protective Order Motion, Correct Care requests that the Court “enter a protective

order forbidding Plaintiff from demanding information and documents Congress granted an

evidentiary privilege through PSQIA.” Protective Order Motion at 19. Correct Care contends that




                                                - 47 -
it maintains a patient safety evaluation system pursuant to PSQIA and implemented through its

integrated QI program. See Protective Order Motion at 19. Correct Care contends:

       The CQI program incorporates a variety of committees, studies, reports,
       educational materials, and other activities and documents. These activities and
       documents include clinical mortality reviews (also known as morbidity and
       mortality reviews); patient safety and error reporting systems, and subsequent
       analyses; and quality improvement studies. Clinical mortality reviews; patient
       safety and error reporting systems, and subsequent analyses; and quality
       improvement studies are generated as part of CCS’s patient safety evaluation
       system.

Protective Order Motion at 19-20. Correct Care argues that these documents, generated through

its QI initiatives, “are maintained as Patient Safety Work Product,” and “are developed for the

conduct of patient safety activities designed to improve patient safety, health care quality, and

health care outcomes.” Protective Order Motion at 20. Correct Care contends that “data, reports,

records, memoranda, analyses, and statements concerning patient safety or quality of care” which

Bernalillo County “requires CCS to provide” as part of promulgating various policies applicable

to Correct Care’s functions at Metropolitan Detention, are “generated initially through the CQI

program (patient safety evaluation system) for reporting to Center for Patient Safety.” Protective

Order Motion at 20. Correct Care also contends that “information sought from experts, court-

appointed monitors, or county employees,” if generated pursuant to Correct Care’s patient safety

evaluation system under PSQIA, “would still be privileged despite its retention by someone

outside CCS.” Protective Order Motion at 20.

       Correct Care also requests that the Court enter a protective order to forbid Tanner “from

demanding information and documents unrelated to her claims or CCS’s defenses, and further

forbid[] Plaintiff from demanding CCS create documents.” Protective Order Motion at 20-21.

Finally, the Court “should protect CCS’ quality improvement efforts from discovery,” even if the




                                              - 48 -
Court declines to recognize Correct Care’s immunity under the PSQIA, because of “public policy,

Congressional intent as demonstrated by PSQIA, the New Mexico Legislature’s intent as

demonstrated by ROIA, and the particular circumstances of this case.” Protective Order Motion

at 21-22. Tanner contends that the District of New Mexico recognized the self-critical analysis

privilege in the past, and that the Court “should recognize a fuller version of it here,” because the

public importance of protecting Correct Care’s QI efforts from discovery “outweighs Plaintiff’s

private interest in her lawsuit.” Protective Order Motion at 22. Tanner argues that, like all other

states, the State of New Mexico “enacted an evidentiary privilege for medical peer review

information,” recognizing the importance of protecting such information from discovery.

Protective Order Motion at 22. Tanner argues that, if the Court does not protect Correct Care’s

quality improvement information from discovery, those efforts will be chilled or terminated,

whereas, if they are protected from discovery, Tanner’s lawsuit suffers no harm. See Protective

Order Motion at 22.

               b.      The Protective Order Motion Response.

       Tanner responded. See Plaintiff’s Response to Defendant Correct Care Solutions, LLC’s

Motion for Protective Order (Doc. 84), filed October 31, 2018 (Doc. 105)(“Protective Order

Motion Response”). Tanner begins by arguing that the Court should deny the Protective Order

Motion “because CCS failed to confer as required by Rule 26(c)(1) before filing it.” Protective

Order Motion Response at 1. Tanner contends that Correct Care’s position “that it is not required

to meet a conferencing requirement for its motion for protective order” is the opposite of the

position it took in the CCS’ Resp. to Tanner’s Obj. to Aug. 20, 2018 KBM MOO. Protective Order

Motion Response at 3. Tanner contends that judicial estoppel “precludes CCS from arguing one




                                               - 49 -
version of the conferencing requirement to resist Plaintiff’s discovery motion and then, having

obtained the benefit of a favorable ruling on that argument,” in the Aug. 20, 2018 KBM MOO,

“arguing just the opposite with respect to CCS’s own, subsequently filed motion.” Protective

Order Motion Response at 3.

       Tanner also argues that the Protective Order Motion is untimely, because “CCS did not file

its motion for protective order concurrently with its original objections to Plaintiff’s discovery

requests, or by the deadline for filing discovery motions regarding those requests under Local Rule

26.6, or by the deadline for responding to Plaintiff’s discovery motion.” Protective Order Motion

Response at 5. Tanner contends that Correct Care did not file the Protective Order Motion until

after the deadline that Magistrate Judge Molzen imposed for supplementing Correct Care’s

discovery responses and after Magistrate Judge Molzen issued her ruling in the Aug. 20, 2018

KBM MOO. See Protective Order Motion Response at 5. Tanner contends that, furthermore, the

Protective Order Motion “attempts to raise new evidence and arguments which were not timely

raised in earlier rounds of briefing,” contrary to the Aug. 20, 2018 KBM MOO’s express

provisions. Protective Order Motion Response at 5-6.

       Tanner reminds that she “has stated from the outset that she will agree to more limited

confidentiality orders governing certain categories of documents which are disclosed in discovery,

including those for which such an order is required under HIPAA.” Protective Order Motion

Response at 7. First, Tanner avers that it is less burdensome for Correct Care to produce a privilege

log identifying which records pertaining to third parties’ medical records or health information

protected by federal or state law are at issue, than for the parties to litigate through several rounds

of briefing over several months “just to find out what records and information CCS is talking




                                                - 50 -
about.” Protective Order Motion Response at 8. Second, Tanner argues that Correct Care “admits

that disclosure is permitted under HIPAA so long as satisfactory efforts have been made to secure

a qualified protective order.” Protective Order Motion Response at 8. Tanner contends that she

circulated a revised draft of a proposed confidentiality agreement to all parties, but that Correct

Care refuses to participate in crafting a confidentiality order to set terms upon which all parties

agree. See Protective Order Motion Response at 8-9.

       Tanner contends that Correct Care “has already produced a privilege log of sorts which

appears to list records responsive to Interrogatory No. 4 and RFP No. 4.” Protective Order Motion

Response at 9 (citing First Privilege Log at 1). Tanner contends that, of the records listed on the

First Privilege Log, Correct Care raises a HIPAA confidentiality claim only for the CQI meeting

agendas for August 27, 2015, September 24, 2015, October 22, 2015, April 26, 2016, and

December 29, 2016, and for the QI committee meeting minutes for February 18, 2015, August 27,

2015, September 24, 2015, and April 26, 2016. See Protective Order Motion Response at 9.

Tanner contends that it would not be unduly burdensome to either place these identified documents

under a confidentiality order’s terms or to redact patient information from them. See Protective

Order Motion Response at 9. Tanner contends the same is true for the records responsive to RFP

No. 12, which the Motion to Compel RFP No. 12 and related briefing previously discussed, and

which Plaintiffs’ Rule 72(a) Objections to Magistrate Judge Memorandum Opinion and Order on

Plaintiffs’ Motions to Compel Defendant Bernalillo County’s Response to Request for Production

No. 5 and Defendant Correct Care Solutions, LLC’s Response to Request for Production No. 12,

filed September 19, 2018 (Doc. 88)(“Tanner’s Obj. to Sept. 5, 2018 KBM MOO”), and related

briefing, also discussed. See Protective Order Motion Response at 9. Tanner argues that, “[u]nless




                                              - 51 -
CCS is withholding additional responsive records from both Plaintiff’s counsel and the County

Defendants’ litigation counsel in McClendon, the County’s production of its existing compilation

of records pursuant to amended confidentiality orders in McClendon imposes no significant burden

on CCS.” Protective Order Motion Response at 9-10.

       Turning to RFP No. 13, Tanner avers:

       Plaintiffs’ RFP No. 13 requests records which document communications from the
       court-appointed expert in the McClendon litigation, Dr. Robert Greifinger, to CCS
       or its agents or principals during the period from April 2016 to the present. Plaintiff
       anticipates that records responsive to this request may include reports, findings, or
       testimony of the type that have already been produced in response to Plaintiff’s
       IPRA requests, and that already appear in the record in this case. [See Nov. 21,
       2016 Dr. Greifinger Report; Report on the Medical Care at the Bernalillo County
       Metropolitan Detention Center (MDC) (dated April 22, 2016), filed May 7, 2018
       (Doc. 43-2)(“April 22, 2016 Dr. Greifinger Report”).] No one has claimed that
       these types of reports contain third-party health information protected by HIPAA.
       CCS’s motion makes no specific allegation that records responsive to this request
       are particularly voluminous or that it would be unduly burdensome to prepare a log
       identifying which ones require a HIPAA confidentiality order or some form of
       redaction to de-identify patients.

Protective Order Motion Response at 10. Tanner avers that Correct Care, in its supplemental

response to Tanner’s RFP No. 15, “states that CCS keeps an internal log of pregnant inmates which

is responsive to this request and supplies the basis for its supplemental answer to Interrogatory

No. 12.” Protective Order Motion Response at 10. Tanner contends that a HIPAA confidentiality

order would address Correct Care’s concerns regarding redactions and de-identifying patients

listed on the log. See Protective Order Motion Response at 10.

       Next, Tanner argues that the records she seeks are not privileged from disclosure in this

litigation. See Protective Order Motion Response at 10. Tanner addresses Correct Care’s federal

statutory peer-review privilege claim under PSQIA, Correct Care’s New Mexico statutory peer-

review privilege assertion under ROIA, and Correct Care’s proposed federal common-law self-




                                               - 52 -
critical-analysis privilege assertion. See Protective Order Motion Response at 10-11. Tanner

argues that Correct Care has not adequately supported any of its three privilege claims, where:

               With respect to Interrogatory No. 4 and RFP No. 14, CCS’s original
       objections only asserted these privilege claims in a conclusory manner, without
       supplying a privilege log or foundational materials necessary to evaluate whether
       any of the requirements for asserting a privilege were satisfied. [See Correct Care
       Solutions, LCC’s [sic] Answers and Objections to Plaintiff’s First Set of
       Interrogatories, filed June 4, 2018 (Doc. 53-1)(“CCS’ Ans. and Obj. to Plaintiff’s
       First Set”); CCS’ Resp. and Obj. to Plaintiff’s First RFPs.] CCS did not supply any
       additional basis for asserting its privilege claims during the informal conferencing
       that preceded the filing of Plaintiff’s discovery motion regarding those discovery
       requests, even though Plaintiff’s counsel pointed out the absence of any basis for
       these claims in the letter of May 11, 2018. [See Letter from Arne R. Leonard to
       Alfred A. Park and Geoffrey D. White at 6-7, 12-13, 15-16 (dated May 11, 2018),
       filed June 4, 2018 (Doc. 53-3)(“May 11, 2018 Letter”).]

Protective Order Motion Response at 11. Tanner contends that, although Correct Care, in its

Response to Motion to Compel Ans. and Resp., stated that it would “clarify its assertion of

privilege under the PSQIA” as to Interrogatory No. 4 and RFP No. 4, Correct Care’s Response to

Motion to Compel Ans. and Resp. provides no clarification. Protective Order Motion Response

at 11 (internal quotation marks omitted)(quoting Response to Motion to Compel Ans. and Resp.

at 10, 13). Tanner alleges that, in the Response to Motion to Compel Ans. and Resp., Correct Care

identified no specific discovery request to which it asserts its PSQIA or self-critical analysis

privilege. See Protective Order Motion Response at 11 (citing Response to Motion to Compel

Ans. and Resp. at 21). Tanner avers that Correct Care’s discussion of RFP Nos. 13 and 14 similarly

does not discuss any privilege claims. See Protective Order Motion Response at 11 (citing

Response to Motion to Compel Ans. and Resp. at 16-17). Tanner argues that Magistrate Judge

Molzen ruled in the Memorandum Opinion and Order, 2018 WL 4222384, filed September 5, 2018

(Doc. 85)(“Sept. 5, 2018 KBM MOO”), that records responsive to RFP No. 12 are not privileged.




                                              - 53 -
See Protective Order Motion Response at 11.

       Regarding timing, Tanner suggests that the deadline for Correct Care to file the Protective

Order Motion “should have been” the deadline for Correct Care’s responses to Tanner’s discovery

motions and that Correct Care exceeded that deadline when it reasserted privilege claims after

Magistrate Judge Molzen issued the Aug. 20, 2018 KBM MOO and the Sept. 5, 2018 KBM MOO.

Protective Order Motion Response at 11-12. Tanner argues that, in CCS’ Second Supp. Ans. and

Obj. to Plaintiff’s First Set, and in Correct Care Solutions, LLC’s First Supplemental Responses

and Objections to Plaintiff’s First Requests for Production (dated Aug. 27, 2018), filed September

4, 2018 (Doc. 83-2)(“CCS’ First Supp. Resp. to Plaintiff’s First RFPs), Correct Care withdrew its

objections to Interrogatory No. 4 and RFP No. 4, and asserted PSQIA privileges for both. See

Protective Order Motion Response at 12 (citing CCS’ Second Supp. Ans. and Obj. to Plaintiff’s

First Set at 5-6; CCS’ First Supp. Responses to Plaintiff’s First RFPs at 3-4). Tanner avers that,

in support of Correct Care’s supplemental answer to Interrogatory No. 4 and supplemental

response to RFP No. 4, Correct Care provided the First Privilege Log, and the Federally-Listed

PSOs, filed September 5, 2018 (Doc. 84-3)(“PSO Listing”)(an agency listing of PSOs). See

Protective Order Motion Response at 12. Tanner avers that Correct Care raises no privilege claim

in response to RFP No. 13, and that, in response to RFP No. 14, asserts a PSQIA privilege claim

only as to “mortality reports and internal investigation records.”      Protective Order Motion

Response at 12 (internal quotation marks omitted)(quoting CCS’ First Supp. Resp. to Plaintiff’s

First RFPs at 12, 15).

       Tanner contends that only Correct Care’s PSQIA privilege claim remains and that Correct

Care lacks good cause to excuse what Tanner argues is Correct Care’s untimely assertion of




                                              - 54 -
privilege claims in the Protective Order Motion. See Protective Order Motion Response at 12.

Tanner avers that Correct Care’s PSQIA privilege claim remains where Correct Care raised it in

its original discovery responses, referred to it in Response to Motion to Compel Ans. and Resp.,

and did not expressly waive it in either CCS’ Second Supp. Ans. and Obj. to Plaintiff’s First Set

or in CCS’ First Supp. Resp. to Plaintiff’s First RFPs. See Protective Order Motion Response at

12. Tanner argues that, in the Protective Order Motion, Correct Care “provides no authority or

evidence . . . to show good cause why it should be allowed to resurrect or add more privilege

claims, . . . or why it could not have stated the basis for asserting its privileges more fully in its

previous filings.” Protective Order Motion Response at 12. Tanner argues, furthermore, that

Correct Care waived or forfeited all privilege claims aside from the PSQIA claim in response to

Interrogatory No. 4, where Tanner provided Correct Care with a rule 37 letter and with time

extensions in which to timely assert its privilege claims, and Correct Care did not do so. See

Protective Order Motion Response at 12-13.

       On the merits of the PSQIA privilege as asserted against Interrogatory No. 4, Tanner refers

to prior briefing on the subject. See Protective Order Motion Response at 13. Tanner also asserts

that in Plaintiff’s Response to Defendant Correct Care Solutions, LLC’s Partial Objections to

Memorandum Opinion and Order (Doc. 85) on Plaintiff’s First Motion to Compel Response to

Plaintiff’s Request for Production No. 12 (Doc. 61), filed October 19, 2018 (Doc. 100)(“Tanner’s

Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO”), Tanner “distinguished each of the

authorities CCS previously cited in support of its privilege claims and explained why this federal

civil-rights case against governmental defendants and a government contractor differs significantly

from state-law negligence cases against a private health-care provider.” Protective Order Motion




                                                - 55 -
Response at 13.

       Tanner addresses what the Protective Order Motion adds in support of Correct Care’s

PSQIA privilege assertion -- an affidavit from Dawn Ducote, CCS’ Director of CQI.              See

Protective Order Motion Response at 13 (citing Affidavit of Dawn Ducote in Support of Defendant

Correct Care Solutions, LLC’s Opposed Motion for Protective Order (executed August 30, 2018),

filed September 5, 2018 (Doc. 84-2)(“Ducote Aff.”)). Tanner states that the Ducote Aff. attests

that Correct Care currently has a contract with the Center for Patient Safety, listed as a PSO, see

PSO Listing at 2, and that Correct Care maintains a patient safety evaluation system pursuant to

PSQIA, but neither the Ducote Aff. nor the PSO Listing demonstrate that Correct Care contracted

with a listed PSO in the time period around 2016 which Tanner’s Interrogatory No. 4 and RFP

No. 4 cover, see Protective Order Motion Response at 13-14. Tanner argues, accordingly, that

documents such as the Ducote Aff., the First Privilege Log, and the PSO Listing do not satisfy the

requirements for the PSQIA privilege to apply; for example, they do not indicate on which dates

the documents they reference were entered into the patient safety evaluation system, and they do

not expressly state that any particular document to which they refer was created for the express

purpose of reporting to a PSO, both prerequisites to qualify for the PSQIA privilege. See

Protective Order Motion Response at 14. Tanner argues that, by omitting important details

regarding the timeline of the documents’ submission to the PSO, the Ducote Aff. “gives rise to the

reasonable inference that the documents in question were reported to the PSO at some later time,

after they had already been utilized or commingled for other purposes such as contract compliance,

use in the McClendon litigation, or preparation for other litigation.” Protective Order Motion

Response at 14. Tanner posits that various factors support the reasonable inference that the




                                              - 56 -
documents in question were created for multiple or other purposes and are therefore outside the

scope of the PSQIA privilege. See Protective Order Motion Response at 14. Tanner points to “the

provisions in CCS’s contract with the County, the ongoing monitoring activities in the McClendon

case, and the apparent participation or collaboration between CCS’s quality-assurance staff and a

court-appointed expert, various County personnel including contract monitors, and alleged

‘litigation consultants.’” Protective Order Motion Response at 13-14. Tanner also contends that

this case is distinguishable from other cases in which courts have granted PSQIA privileges,

because Correct Care has not identified any specific documents as candidates for the PSQIA

privilege or provided documents to the Court for in camera review, and the First Privilege Log

does not indicate whether the records and meetings at issue were for purposes other than those for

which the PSQIA provides protection. See Protective Order Motion Response at 15. Tanner

argues that a party may not raise the PSQIA privilege as a blanket privilege over a general category

of documents. See Protective Order Motion Response at 16 (citing Quimbey v. Community Health

Sys. Prof’l Servs. Corp., No. CIV 14-0559 KG/KBM, 2017 WL 5634111, at *4, *7 (D.N.M. Nov.

22, 2017)(Molzen, M.J.)(“Quimbey”)).

       Turning to the ROIA privilege claim, Tanner avers that Quimbey’s ROIA analysis is

inapposite, because Quimbey applied ROIA “in the context of a diversity case involving

negligence claims brought under state law.” Protective Order Motion Response at 16. Tanner

argues that, because federal civil-rights law provides the rule of decision for Tanner’s claims,

federal law preempts ROIA, a state statutory privilege, and that the state privilege does not apply.

See CCS’ Protective Order Motion Response at 16-17. Tanner avers that, to the extent that federal

law does not preempt the ROIA, the ROIA still does not apply for the reasons Quimbey articulates.




                                               - 57 -
See CCS’ Protective Order Motion Response at 17.

       Tanner also states that federal courts are reluctant to create federal common-law privileges

such as Correct Care’s purported self-critical analysis privilege, when Congress has expressly

spoken on the subject, as it has done in the PSQIA. See Protective Order Motion Response at 17.

Tanner contends that the Court should preclude Correct Care from simultaneously raising a PSQIA

privilege and a self-critical analysis privilege. See Protective Order Motion Response at 18.

Tanner contends that, where Correct Care limited its objections to the PSQIA privilege in prior

briefing, the Court should not allow Correct Care to raise the self-critical analysis privilege again

in the Protective Order Motion. See Protective Order Motion Response at 18. Tanner contends

that the Court should not allow Correct Care to add a privilege log to the record presenting more

specific arguments at this juncture, because to allow the addition of a privilege log now “would

also be unfair and contrary to the discovery rules.” Protective Order Motion Response at 18.

Tanner requests that the Court deny the Protective Order Motion, award Tanner sanctions pursuant

to rules 26(c)(3) and 37(a)(5) of the Federal Rules of Civil Procedure and grant such further relief

as is fair and just, without prejudice to entry of limited and lawful confidentiality orders requiring

production of records and information subject to lawful restrictions. See Protective Order Motion

Response at 22.

               c.      The Protective Order Motion Reply.

       McMurray, Luna, Sanchez, Manquero, Mercer, Kossman, and Correct Care (the “Health

Care Defendants”) reply. See Reply in Support of Opposed Motion for Protective Order, filed

November 14, 2018 (Doc. 111)(“Protective Order Motion Reply”). The Health Care Defendants

contend that, after Tanner filed the Protective Order Motion Response, another question arises:




                                                - 58 -
“Did Plaintiff give the Court sufficient reason to deny the Health Care Defendants a protective

order?” Protective Order Motion Reply at 1. The Health Care Defendants reiterate arguments

from the Protective Order Motion that Correct Care attempted to discuss discovery with Tanner,

but that Tanner refused to negotiate and instead demanded that Correct Care produce everything.

See Protective Order Motion Reply at 2. The Health Care Defendants contend that Correct Care

exceeded rule 26(c)’s requirements, by sending Tanner the Protective Order Motion for her review,

although Tanner filed her Motion to Compel RFP No. 5 and Motion to Compel RFP No. 12

“unexpectedly before the end of the deadline for negotiations.” Protective Order Motion Reply at

2. The Health Care Defendants also contend that the meet-and-confer requirement does not require

litigants to engage in futile conference, where the opposing party seeks to change a party’s clearly

stated position regarding discovery. See Protective Order Motion Reply at 3. The Health Care

Defendants argue, accordingly, that the Court should “reject the Plaintiff’s assertion that the

Healthcare Defendants failed to attempt to confer with her.” Protective Order Motion Reply at 3.

The Health Care Defendants also contend that Correct Care timely filed the Protective Order

Motion, where rule 26(c) prescribes no deadline in which to file a protective order motion. See

Protective Order Motion Reply at 3 (citing Fed. R. Civ. P. 26(c)). The Health Care Defendants

argue that, even if the Court determines that the Protective Order Motion “should have been filed

earlier,” Correct Care showed good cause, because it filed the Protective Order Motion “after it

was clear Plaintiff would reject the Court’s advice to confer in good faith and seek informal

resolution,” and “after it was clear that Plaintiff was determined to perpetuate a discovery dispute.”

Protective Order Motion Reply at 4. The Health Care Defendants also contend that Tanner

misapprehends judicial estoppel, which is inappropriate “where the party’s change of position is




                                                - 59 -
based on inadvertence or mistake.” Protective Order Motion Reply at 4-5. The Health Care

Defendants argue that none of the three factors to consider when applying judicial estoppel apply

here. See Protective Order Motion Reply at 5. First, the Health Care Defendants argue there is no

inconsistent later position issue, because only Correct Care took an earlier position, and the rest of

the Health Care Defendants did not. See Protective Order Motion Reply at 5. The Health Care

Defendants aver that Correct Care’s position has consistently been that the “Plaintiff’s discovery

exceeds the bounds set out in Federal Rules of Civil Procedure 1, 11(b), and 26(b)(1).” Protective

Order Motion Reply at 5. Second, the Health Care Defendants note that Magistrate Judge Molzen

granted the Motion to Compel Ans. and Resp. “in part, thus rejecting, not accepting, CCS’ earlier

position.” Protective Order Motion Reply at 5. Last, the Health Care Defendants argue that Tanner

“does not show, and cannot show, harm to her should the Court limit her discovery to

nonprivileged matter that is relevant to her claims and proportional to the needs of the case.”

Protective Order Motion Reply at 5.

       The Health Care Defendants aver that the Court should reject Tanner’s claim that she

agrees to follow federal law, because, where parties do not agree to a HIPAA-qualified protective

order, it is Tanner’s obligation to ask the Court to enter one, and Tanner has not asked for such a

protective order. See Protective Order Motion Reply at 6. The Health Care Defendants argue that

Tanner’s stated position that Correct Care must voluntarily waive its patients’ HIPAA-protected

health information is incorrect and, furthermore, that Tanner’s statement that she will agree to

entry of a HIPAA-qualified protective order is no more than Tanner agreeing to comply with

federal law. See Protective Order Motion Reply at 5-6.

       The Health Care Defendants argue that Tanner does not contest that a PSQIA evidentiary




                                                - 60 -
privilege exists or that Correct Care qualifies for it:

        Plaintiff did not challenge, and therefore accepts, the Health Care Defendants’
        position that Plaintiff’s Interrogatory No. 4 and her RFP Nos. 4, 12, 13, and 14
        require CCS to produce documents and information PSQIA grants an evidentiary
        privilege. See, [Ducote Aff.], at ¶¶ 1-15. Plaintiff did not challenge, and therefore
        accepts, that CCS contracted with Center for Patient Safety to be CCS’s patient
        safety organization (“PSO”). Id. at ¶ 3. Plaintiff did not challenge, and therefore
        accepts, that the Center for Patient Safety is a federally listed PSO. See, Exhibit
        82-3.

                Plaintiff did not challenge, and therefore accepts, that CCS maintains a
        patient safety evaluation system pursuant to PSQIA. See, Exhibit 82-4,[13] Ducote
        Affidavit, at ¶ 4. Plaintiff did not challenge, and therefore accepts, that documents
        generated through CCS’s QCI initiatives are maintained as Patient Safety Work
        Product. Id., ¶ 9. Plaintiff did not challenge, and therefore accepts, that if
        information sought from experts, court-appointed monitors, or county employees
        was generated pursuant to CCS’s patient safety evaluation system under PSQIA,
        the information would still be privileged despite its retention by someone outside
        CCS. Id., ¶ 13. See, 42 U.S.C. § 299b-22(d).

Protective Order Motion Reply at 6-7.

        The Health Care Defendants also argue that they are not required to create documents for

Tanner and that Tanner may not rewrite her discovery requests “midstream.” Protective Order

Motion Reply at 7. The Health Care Defendants contend, accordingly, that Interrogatory Nos. 2,

3, 4, 6, 8, 9, 10, and 11, and RFP Nos. 2, 3, 4, 6, 8, 9, 11, 12, 13, 14, and 15, are impermissible,

and that the Health Care Defendants are entitled to a protective order. See Protective Order Motion

Reply at 8. The Health Care Defendants argue, furthermore, that Tanner demands “information




        13
          The Court is unable to determine to which document Exhibit 82-4 refers, as entry 82 on
the docket for the case is a Certificate of Service with no documents attached. See Certificate of
Service, filed August 27, 2018 (Doc. 82).



                                                 - 61 -
and documents untethered to her original discovery requests.” Protective Order Motion Reply at

8.

       The Health Care Defendants aver, turning to the self-critical-analysis privilege argument,

that Magistrate Judge Molzen rejected the privilege as applying to Correct Care, in the Sept. 5,

2018 KBM MOO. See Protective Order Motion Reply at 9. The Health Care Defendants ask that

the Court reconsider Magistrate Judge Molzen’s ruling on the self-critical analysis privilege’s

application. See Protective Order Motion Reply at 9-10. The Health Care Defendants assert that

the Court may, pursuant to rule 54(b) of the Federal Rules of Civil Procedure, reconsider

Magistrate Judge Molzen’s ruling “any time before the termination of the litigation.” Protective

Order Motion Reply at 10. Last, the Health Care Defendants ask the Court to reject Tanner’s

sanctions request as improper, because Tanner includes the request in her response brief and not

in an affirmative motion. See Protective Order Motion Reply at 10.

       6.     The Sept. 5, 2018 KBM MOO.

       Magistrate Judge Molzen denied the Motion to Compel RFP No. 5 and the Motion to

Compel RFP No. 12, based on the Confidentiality Orders. See Sept. 5, 2018 KBM MOO at 1,

2018 WL 4222384, at *1. In the Sept. 5, 2018 KBM MOO, Magistrate Judge Molzen addresses

only the objections that the Defendants raise in initial discovery responses and rely on in their

responses to the Motion to Compel RFP No. 5 and the Motion to Compel RFP No. 12. See Sept.

5, 2018 KBM MOO at 3, 2018 WL 4222384, at *2. Magistrate Judge Molzen deemed the

Defendants’ other objections waived. See Sept. 5, 2018 KBM MOO at 3, 2018 WL 4222384, at

*2.

       Magistrate Judge Molzen determined that, while the documents which the Motion to




                                             - 62 -
Compel RFP No. 5 and the Motion to Compel RFP No. 12 request “are otherwise discoverable,

they are subject to the protection based upon the confidentiality orders in the McClendon case.”

Sept. 5, 2018 KBM MOO at 4, 2018 WL 4222384, at *2. Regarding the documents’ relevance,

Magistrate Judge Molzen determined:

               Thus, the documents Dr. Greifinger reviewed to make his findings may
       provide Plaintiff with information concerning the medical care, or lack of medical
       care, that was available to Plaintiff at the relevant time period. Moreover, those
       documents may be relevant to the awareness of officials of any problems with the
       delivery of medical care to inmates.

Sept. 5, 2018 KBM MOO at 5, 2018 WL 4222384, at *3. Magistrate Judge Molzen rejected the

Defendants’ argument that, because Dr. Greifinger concluded that the Metropolitan Detention’s

health care met constitutional standards, the Dr. Greifinger Documents are not relevant. See Sept.

5, 2018 KBM MOO at 5, 2018 WL 4222384, at *3.

       Magistrate Judge Molzen ruled that, because Tanner requests only the Dr. Greifinger

Documents, which were already provided to him in McClendon, and which only cover a specific

time period overlapping with Tanner’s incarceration -- not all of the McClendon discovery -

- Tanner’s request is not unduly burdensome. See Sept. 5, 2018 KBM MOO at 5-6, 2018 WL

4222384, at *3. Magistrate Judge Molzen concluded, furthermore, that the requested documents

are within discovery’s scope, “because the instant is a medical malpractice case, not a class action

case generally based on alleged deficiencies in MDC’s conditions of confinement,” and Tanner

also raises “a Section 1983 claim based upon inadequate medical care while detained.” Sept. 5,

2018 KBM MOO at 6, 2018 WL 4222384, at *3. Magistrate Judge Molzen concluded that,

although this case is not a class action, “documents concerning the medical care available at MDC

are nonetheless relevant to Plaintiff’s claims and within the scope of discovery.” Sept. 5, 2018




                                               - 63 -
KBM MOO at 6, 2018 WL 4222384, at *3. Magistrate Judge Molzen concluded that, in

Weekoty, Judge Hansen recognized a self-critical analysis privilege “in the context of morbidity

and mortality conferences conducted by physicians for the purpose of peer review of the care and

treatment of patients.” Sept. 5, 2018 KBM MOO at 7, 2018 WL 4222384, at *4 (citing Weekoty,

30 F. Supp. 2d at 1345). Magistrate Judge Molzen stated, however, that in Bravo v. Board of

County Commissioners for the County of Dona Ana, No. CIV 08-0010 WJ/KBM, 2009 WL

10706756, at *2 (D.N.M. Nov. 24, 2009)(Molzen, M.J.)(“Bravo”), she “declined to extend that

privilege to self-evaluation records concerning medical care in a prison.” Sept. 5, 2018 KBM

MOO at 7-8, 2018 WL 4222384, at *4 (citing Bravo, 2009 WL 10706756, at *2-3). Magistrate

Judge Molzen explained that, in Bravo, she examined four requirements that a party asserting the

self-critical analysis privilege must demonstrate:

       “(1) the information results from a critical self-analysis performed by the party
       seeking production; (2) the public has a strong interest in preserving the free flow
       of the type of information sought; . . . (3) the information is of the type whose flow
       would be curtailed if discovery were allowed”; and (4) the document “was prepared
       with the expectation that it would be kept confidential, and has in fact been kept
       confidential.”

Sept. 5, 2018 KBM MOO at 8, 2018 WL 4222384, at *4 (quoting Bravo, 2009 WL 10706756, at

*2). In Bravo, Magistrate Judge Molzen explained that the third requirement is not met in the

prison context. See Bravo, 2009 WL 10706756, at *3. See also Sept. 5, 2018 KBM MOO at 8,

2018 WL 4222384, at *4 (stating the court’s conclusion in Bravo that the third requirement is not

met in the prison context). Magistrate Judge Molzen also notes that the demand for public

accountability in the prison context “will ensure that self-analysis continues, whether that

information is kept confidential or not,” and that, in McClendon, Judge Parker twice determined

that no self-critical-analysis privilege applies to “the exact same documents that Plaintiff now




                                               - 64 -
seeks.” Sept. 5, 2018 KBM MOO at 8, 2018 WL 4222384, at *4. For the foregoing reasons,

Magistrate Judge Molzen determined that the self-critical analysis privilege does not apply to the

Dr. Greifinger Documents, and Magistrate Judge Molzen overruled Correct Care’s objection to

producing the documents on the basis of an asserted self-critical analysis privilege. See Sept. 5,

2018 KBM MOO at 9, 2018 WL 4222384, at *4.

       Last, Magistrate Judge Molzen has determined that the requested documents are subject to

the Confidentiality Orders, because the Confidentiality Orders describe confidential information

as including all of the Dr. Greifinger Documents, and the Confidentiality Orders encompass

documents prepared by Drs. Ray and Shansky, as well as QI/QA Records and reports on the deaths

of class and subclass members (Mortality Review Documents). See Sept. 5, 2018 KBM MOO at

10, 2018 WL 4222384, at *4. Magistrate Judge Molzen reviewed the disclosure provisions in the

Confidentiality Orders:

           •   The confidential information may only be shared with counsel for a party
               to the McClendon action, court reporters transcribing a proceeding in
               McClendon, and independent experts retained by a party in the McClendon
               case for the purpose of addressing methodology used by Dr. Greifinger.

           •   No person granted access to the confidential information shall make copies,
               take notes, or otherwise summarize the contents of the information.

           •   “If a dispute arises as to whether a particular person should be granted
               access to Confidential Information, the party seeking disclosure may move
               the Court to permit the disclosure and must obtain an order of the Court
               before disclosing information.”

           •   “Confidential Information may be used only for the purposes of [the
               McClendon] litigation.”

Sept. 5, 2018 KBM MOO at 10, 2018 WL 4222384, at *4 (quoting First Confidentiality Order at

3-4; Second Confidentiality Order at 3-4). Magistrate Judge Molzen concluded that she “cannot




                                              - 65 -
make amendments to an Order entered by Judge Parker in a separate case”; “cannot order

disclosure of documents protected in another case”; and that the Defendants may not disclose the

documents which the Confidentiality Orders protect, until “the McClendon Court amends its

Confidentiality Orders or makes a further order.” Sept. 5, 2018 KBM MOO at 11, 2018 WL

4222384, at *5. Accordingly, Magistrate Judge Molzen denied the Motion to Compel RFP No. 5

and the Motion to Compel RFP No. 12. See Sept. 5, 2018 KBM MOO at 11, 2018 WL 4222384,

at *5.

                a.     Tanner’s Obj. to Sept. 5, 2018 KBM MOO.

         Tanner objected to the Sept. 5, 2018 KBM MOO, asserting that Magistrate Judge Molzen

erred as a matter of law to the extent the Sept. 5, 2018 KBM MOO “misinterpreted the McClendon

confidentiality orders as applying to all of the records which are responsive to Plaintiff’s requests

for production.” Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 1. Tanner asks that, to the extent

Magistrate Judge Molzen “lacks authority to amend or determine the scope of the McClendon

confidentiality orders,” Magistrate Judge Molzen should have deferred ruling on the Motion to

Compel RFP No. 5 and the Motion to Compel RFP No. 12, or denied the Motion to Compel RFP

No. 5 and the Motion to Compel RFP No. 12 without prejudice “so that this Court can order

disclosure of the requested records after Plaintiffs intervene and get a ruling from the McClendon

court on the issue.” Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 1. Tanner requests that the

Court affirm the portions of the Sept. 5, 2018 KBM MOO “concerning the relevance,

discoverability, and non-privileged nature of the requested records,” and requests that the Court




                                               - 66 -
modify or set aside the remaining portions of the Sept. 5, 2018 KBM MOO. Tanner’s Obj. to Sept.

5, 2018 KBM MOO at 1.

       Tanner informs the Court that, concurrent with filing Tanner’s Obj. to Sept. 5, 2018 KBM

MOO, Tanner is filing a motion to intervene in McClendon, which Tanner avers is the proper

procedure for accessing discovery materials covered by a confidentiality order. See Tanner’s Obj.

to Sept. 5, 2018 KBM MOO at 2. Tanner asserts that

       Plaintiffs are technically not required to obtain a ruling from this Court before
       moving to intervene in the McClendon litigation, [but that] Plaintiffs did so in order
       to make a preliminary showing that the requested records and information are
       relevant, discoverable, and not subject to a claim of privilege in the present case.

Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 3. Tanner also contends that Tanner’s motion to

intervene in McClendon does not transfer to Judge Parker the authority to control ongoing

discovery in this case and that the Court must decide “what to do next with that discovery after the

issues concerning the protective order are resolved.” Tanner’s Obj. to Sept. 5, 2018 KBM MOO

at 4. Tanner requests, therefore, that regardless whether intervention in McClendon is necessary,

the Court should reconsider the portions of Magistrate Judge Molzen’s ruling to which Tanner

objects and should grant the Motion to Compel RFP No. 5 and Motion to Compel RFP No. 12.

See Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 4.

               b.      CCS’ Resp. to Tanner’s Obj. to Sept. 5, 2018 KBM MOO.

       Correct Care responded to Tanner’s Obj. to Sept. 5, 2018 KBM MOO. See Correct Care

Solutions, LLC’s Response in Opposition to Plaintiff’s Rule 72(A) Objections to Magistrate

Judge’s Memorandum Opinion and Order on Plaintiff’s Motions to Compel Defendant Bernalillo

County’s Response to Request for Production No. 5 and Defendant Correct Care Solutions, LLC’s

Response to Request for Production No. 12, filed October 19, 2018 (Doc. 101)(“CCS’ Resp. to




                                               - 67 -
Tanner’s Obj. to Sept. 5, 2018 KBM MOO”). First, Correct Care argues that the protective orders

in McClendon protect the Dr. Greifinger Documents from discovery in this case, because the

McClendon parties sealed the Dr. Greifinger Documents, the Dr. Greifinger Documents did not

underpin a judicial decision in McClendon, and the Dr. Greifinger Documents “exist solely

because of a lawsuit.” CCS’ Resp. to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 5-7. Second,

Correct Care contends that Tanner’s request for the Dr. Greifinger Documents evinces her intent

to treat Dr. Greifinger as her own expert and that, when litigants treat court-appointed experts as

party experts, they compromise the experts’ perceived impartiality. See CCS’ Resp. to Tanner’s

Obj. to Sept. 5, 2018 KBM MOO at 9. Third, Correct Care contends that Magistrate Judge

Torgerson’s Memorandum Opinion and Order in McClendon, No. CIV 95-0024 JAP/ACT, 2012

WL 13076190 (D.N.M. Oct. 12, 2012)(Torgerson, M.J.)(“Torgerson Order”) governs what the

McClendon plaintiffs and plaintiff-intervenors may demand from Bernalillo County’s then-

medical contractor, and that it now governs what Tanner may seek from Correct Care, “except

insofar as Judge Parker has amended that Order.” CCS’ Resp. to Tanner’s Obj. to Sept. 5, 2018

KBM MOO at 11.

       Correct Care requests that the Court reject Tanner’s contention that the Confidentiality

Orders are unclear. See CCS’ Resp. to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 16. Correct

Care avers that the Torgerson Order entitles the McClendon plaintiffs and plaintiff-intervenors to

review a limited subset of documents that Correct Care and Bernalillo County create -- the

Dr. Greifinger Documents -- and that, according to the governing Torgerson Order, anything not

specifically identified in the Confidentiality Orders but covered by their scope is confidential. See

CCS’ Resp. to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 16-17. Correct Care contends,




                                               - 68 -
accordingly, that the Court should uphold Magistrate Judge Molzen’s Sept. 5, 2018 KBM MOO

to the extent it defers to the McClendon protective orders. See CCS’ Resp. to Tanner’s Obj. to

Sept. 5, 2018 KBM MOO. Last, Correct Care posits that the reason the McClendon plaintiffs and

plaintiff-intervenors have not opposed Tanner’s proposed intervention in McClendon may be that

these parties are engaged in a conspiracy to generate information helpful to counsel representing

inmates or former inmates, and that, if purely a desire to reform Metropolitan Detention motivates

the McClendon plaintiffs and plaintiff-intervenors, remaining silent regarding Tanner’s

intervention is irrational, because Tanner’s intervention would undermine the reform efforts by

disincentivizing Metropolitan Detention’s and Correct Care’s self-critical analysis. See CCS’

Resp. to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 18-19.

               c.     Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO.

       Tanner replied. See Plaintiffs’ Reply in Response to Correct Care Solutions, LLC’s

Response to Plaintiffs’ Rule 72(a) Objections (Doc. 101), filed November 2, 2018

(Doc. 109)(“Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO”). Tanner begins by

clarifying that the crux of her argument is that Correct Care has not identified “which specific

documents are covered by those confidentiality orders and who has them. Answering those

questions is a necessary prerequisite to complying with the lawful procedure for amending and

determining the scope of the confidentiality orders.” Tanner’s Reply to Tanner’s Obj. to Sept. 5,

2018 KBM MOO at 1. Tanner also contends that her dispute over the Confidentiality Orders is

with the County Defendants -- Bernalillo County and Ruiz -- and not with Correct Care. See

Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 3. Tanner argues: “Unless CCS

has additional records responsive to RFP No. 12 beyond those in the possession, custody, or




                                              - 69 -
control of the County, CCS would appear to have no standing to object or further contest the

County’s production of records responsive to that request pursuant to amended confidentiality

orders in McClendon.” Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 3. Tanner

argues there is no appearance of impropriety in her motion to intervene in McClendon and asserts

that she is not engaged in a conspiracy with the McClendon plaintiffs and plaintiff-intervenors.

See Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 3. Tanner argues that

amending the Confidentiality Orders would appropriately avoid or mitigate future problems with

respect to sealing or unsealing McClendon court records, because the amended confidentiality

orders “will set the terms under which Plaintiffs’ counsel can access and use the documents

covered by it, and subject Plaintiffs’ counsel to enforcement measures if they publicly file a

confidential document as one attorney in McClendon is alleged to have done.” Tanner’s Reply to

Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 4. Tanner suggests that amended confidentiality

orders could include a provision requiring “that documents designated as ‘confidential’ pursuant

to those orders contain a prominent stamp on each page labeling them as such” to help avoid

ambiguity about whether a particular document is confidential and to guard against inadvertent

disclosure. Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 5.

       Tanner avers that Judge Parker’s recent ruling in McClendon granting a protective order

motion, see McClendon, 328 F.R.D. 567, 569 (D.N.M. 2018)(Parker, J.), has no bearing on her

requests, because the documents she requests do “not fall under the categories of ex parte

communications or future deposition testimony covered by the ruling granting the recent motion

for protective order in that case.” Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO

at 5. Tanner argues that, although one McClendon document was recently inadvertently unsealed,




                                             - 70 -
her requests do not consider or involve that document, and, furthermore, the “Court can still review

that document regardless of whether it is sealed or unsealed, or which counsel are presently

authorized to access it.” Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 6. Tanner

also argues that, where Bernalillo County produced Dr. Greifinger’s reports without objection in

response to Tanner’s August 25, 2017, IPRA request, and where Correct Care publicly filed

excerpts from Dr. Greifinger’s reports, “it is beyond dispute that those reports are publicly sourced

documents, and Defendants have waived or forfeited any argument to the contrary at this point.”

Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 7. Tanner contends, furthermore,

that, just as the fact a litigant files a particular document with the Court does not mean there is an

absolute right of public access to that document, the fact that a litigant designates a particular

document as confidential does not automatically mean there is an absolute prohibition on public

access to that document. See Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 8.

Tanner argues that, because the Confidentiality Orders were entered on stipulation rather than on

a finding of good cause, the parties can designate whatever they want as confidential, can challenge

confidentiality designations, can move to unseal documents at issue, or can allow the

Confidentiality Orders’ amendment. See Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM

MOO at 8.

       Tanner clarifies that she does not seek to make all records responsive to RFP No. 12 into

publicly accessible court filings. See Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO

at 8. Tanner contends, rather, that she seeks to make responsive records discoverable under the

terms applicable to the McClendon parties to the Confidentiality Orders. See Tanner’s Reply to

Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 9. Tanner avers, however, that she does not know




                                                - 71 -
what records are filed under seal in McClendon, so she cannot ask the Court to unseal particular

records. See Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 9.

       Tanner next argues that records responsive to RFP No. 12 exist independently of the

McClendon consent decree and predate the Confidentiality Orders. See Tanner’s Reply to

Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 10. Tanner contends, in response to Correct Care’s

argument, that granting Tanner access to the requested records does not affect Dr. Greifinger’s

status as a court-appointed expert in McClendon, and that rule 706 of the Federal Rules of

Evidence allows similar discovery concerning a court-appointed expert to what Tanner requests.

See Tanner’s Reply to Tanner’s Obj. to Sept. 5, 2018 KBM MOO at 11. Tanner reiterates,

furthermore, that she does not seek records or information exclusive to McClendon which other

parties to McClendon are not authorized to receive. See Tanner’s Reply to Tanner’s Obj. to Sept.

5, 2018 KBM MOO at 12.

               d.      CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO.

       Correct Care filed partial objections to the Sept. 5, 2018 KBM MOO. See CCS’ Partial

Obj. to Sept. 5, 2018 KBM MOO at 1. Correct Care first argues that Tanner, without Court

approval, “impermissibly expanded the scope of discovery,” by directing RFP No. 12 towards

general health care at Metropolitan Detention, making it an overly broad inquiry not closely related

to her pregnancy and prenatal care claims, or proportional to the case’s needs. CCS’ Partial Obj.

to Sept. 5, 2018 KBM MOO at 12-13. Correct Care also argues that the Sept. 5, 2018 KBM MOO

“rejects the federal common law privilege for self-critical analysis,” relying primarily on two

sources, and, “without considering New Mexico public policy, Congress’s intent in passing the

PSQIA, or the previous recognition of the privilege in the District of New Mexico.” CCS’ Partial




                                               - 72 -
Obj. to Sept. 5, 2018 KBM MOO at 13-14. Correct Care argues that the need for a self-critical

analysis privilege “has been recognized for at least two generations,” as have the consequences of

not recognizing the privilege. CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 15.

       Correct Care contends that Magistrate Judge Molzen correctly ruled that the

Confidentiality Orders protect Tanner’s requested documents responsive to RFP No. 12 from

disclosure, but that Magistrate Judge Molzen should have limited Tanner’s ability to discover

responsive documents, should not have compelled Correct Care to respond to RFP No. 12, and

should have recognized the self-critical analysis privilege’s applicability. See CCS’ Partial Obj.

to Sept. 5, 2018 KBM MOO at 16-17.

               e.     Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO.

       Tanner responds to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO. See Tanner’s Resp. to

CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 1. Tanner first contends that Bernalillo County

did not timely object to the Sept. 5, 2018 KBM MOO, so Bernalillo County has not timely

challenged Magistrate Judge Molzen’s rulings as to relevance, discoverability, or privilege with

respect to the records in Bernalillo County’s possession. See Tanner’s Resp. to CCS’ Partial Obj.

to Sept. 5, 2018 KBM MOO at 1-2. Tanner avers that, in response to Magistrate Judge Molzen’s

rulings that the requested records are subject to the Confidentiality Orders, and that Magistrate

Judge Molzen lacks authority to modify those orders, Tanner filed a motion to intervene in

McClendon. See Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 1-2. Tanner

argues that, if the McClendon court grants Tanner’s motion to intervene and Bernalillo County is

obliged to produce all records responsive to RFP No. 12 under the terms of amended

confidentiality orders in McClendon, CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO may become




                                              - 73 -
moot. See Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 2. “If Plaintiff

receives a complete set of records responsive to RFP No. 12 from the County, then it would not

be necessary for CCS to produce a second set of the exact same records, and CCS would lack

standing to object to the County’s production.” Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5,

2018 KBM MOO at 2. Tanner contends that, to avoid Correct Care and Bernalillo County

producing duplicate records, the Court and the parties should “first determine which parties or

which parties’ litigation counsel in which case have possession, custody, or control of the records

responsive to RFP No. 12, and then to determine which court is going to decide whether Plaintiff

Tanner may access those records subject to a lawful confidentiality order.” Tanner’s Resp. to

CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 2. Tanner contends that, to this end, the Court

should compel Correct Care and the County Defendants and their counsel “to provide a complete,

accurate, and timely answer” to the question of over which records each party or party’s counsel

has possession, custody, or control, and that the Court should “hold them accountable for any

misrepresentations in their prior responses.” Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018

KBM MOO at 3.

       Tanner next argues that many of Correct Care’s objections are new and were not timely

raised, such as Correct Care’s assertion of the self-critical analysis privilege, which Correct Care

did not raise in its original objections to RFP No. 12. See Tanner’s Resp. to CCS’ Partial Obj. to

Sept. 5, 2018 KBM MOO at 4. Tanner argues that Correct Care has not timely raised its

proportionality argument, and that its relevance argument has changed impermissibly over the

course of discovery. See Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 4-6.

Tanner also argues that Correct Care’s court-appointed expert arguments are new. See Tanner’s




                                               - 74 -
Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 5-6.

       Tanner argues, regarding the relevance of the requested records, that Correct Care does not

address Tanner’s arguments demonstrating why the requested records are highly relevant. See

Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 6. Tanner reiterates that RFP

No. 12 “targets a discrete category of records in a specific time period based on specific concerns

in Dr. Greifinger’s public reports for that time period” and that particular provisions of

Dr. Greifinger’s reports bear directly on Tanner’s claims. Tanner’s Resp. to CCS’ Partial Obj. to

Sept. 5, 2018 KBM MOO at 6. Tanner also notes that Correct Care asserted other portions of

Dr. Greifinger’s reports support its defenses, suggesting that the materials on which Dr. Greifinger

bases his reports are relevant to evaluating the bases for his conclusions. See Tanner’s Resp. to

CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 7. Tanner reiterates her arguments regarding

relevance and proportionality. See Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM

MOO at 7-9.

       Regarding the self-critical analysis privilege, Tanner contends that she has thoroughly

rebutted Correct Care’s arguments regarding the privilege, Tanner reiterates her arguments that

federal civil-rights cases are unlike the ordinary medical negligence cases at issue in the caselaw

to which Correct Care cites in support of the privilege’s application, and Tanner contends that

Correct Care has not completed the prerequisite task of producing a privilege log, so as to enable

the Court to evaluate its privilege claim in terms of specific records at issue. See Tanner’s Resp.

to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 13-14. Tanner argues, furthermore, that

records gathered for and disclosed to “a court-appointed expert assigned to monitor compliance

with a consent decree in federal civil-rights litigation” do not qualify as self-critical analysis




                                               - 75 -
materials subject to the privilege. Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO

at 15. Tanner argues that, because no privileges are at issue, the appropriate remedy for addressing

Correct Care’s privacy concerns “is to craft an appropriate confidentiality order which balances

those concerns against the public’s right to access judicial records and those of other government

offices,” but that Correct Care has been unwilling to enter into a lawful confidentiality order.

Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 15. Tanner also avers that the

discovery requests in this case will not disrupt the McClendon litigation. See Tanner’s Resp. to

CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 16. Tanner asks that the Court

       affirm the portion of Magistrate Judge Molzen’s ruling which found that the records
       responsive to RFP No. 12 are relevant, discoverable, and not subject to a claim of
       privilege in this matter, cooperate with the McClendon Court in determining which
       Court is going to decide the issue of amending and determining the scope of the
       McClendon confidentiality orders, and once a decision on that issue is made in
       Plaintiff’s favor, compel Defendants to provide complete, accurate, and timely
       responses to RFP No. 12 under the terms of any lawful confidentiality order deemed
       necessary, backed by appropriate sanctions for non-compliance, misrepresentation,
       or undue delay by Defendants or their counsel.

Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 20-21.

               f.      CCS’ Reply to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO.

       Correct Care replies. See Correct Care Solutions, LLC’s Reply Supporting its Partial

Objections to Memorandum Opinion and Order, filed November 2, 2018 (Doc. 107)(“CCS’ Reply

to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO”). Correct Care first argues that the Court should

reject as improper Tanner’s request in Tanner’s Resp. to CCS’ Partial Obj. to Sept. 5, 2018 KBM

MOO that the Court ask the parties to state which parties or counsel have which records, because

Tanner should have put that request in a motion and not a response. See CCS’ Reply to CCS’

Partial Obj. to Sept. 5, 2018 KBM MOO at 2. Correct Care also contends that its request for relief




                                               - 76 -
and objections are timely. See CCS’ Reply to CCS’ Partial Obj. to Sept. 15, 2018 KBM MOO at

2-3. Correct Care argues that it does not rely on Dr. Greifinger’s reports to bolster its defenses.

See CCS’ Reply to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 5. Correct Care argues that

Tanner concedes discovery must be proportional to a case’s needs and argues that Tanner’s

requests are overly broad and irrelevant. See CCS’ Reply to CCS’ Partial Obj. to Sept. 5, 2018

KBM MOO at 5-6. Correct Care also asserts that Tanner does not contest that Magistrate Judge

Molzen should have considered New Mexico public policy or Congress’ adoption of the PSQIA

in her Sept. 5, 2018 KBM MOO. See CCS’ Reply to CCS’ Partial Obj. to Sept. 5, 2018 KBM

MOO at 6. Correct Care argues that the caselaw to which Tanner cites in support of her argument

that the self-critical analysis privilege is inapplicable to the requested records, is inapposite. See

CCS’ Reply to CCS’ Partial Obj. to Sept. 5, 2018 KBM MOO at 7-8. Last, Correct Care avers

that Tanner’s credibility is at issue, because of her criminal history. See CCS’ Reply to CCS’

Partial Obj. to Sept. 5, 2018 KBM MOO at 9.

7.     The Feb. 4 and Feb. 5 Hearing.

       The Court held a hearing on February 4, and 5, 2019. See Draft Transcript of Motion

Proceedings at 1 (taken February 4, 2019)(Court)(“Feb. 4 Tr.”); Draft Transcript of Motion

Proceedings at 1 (taken February 5, 2019)(Court)(“Feb. 5 Tr.”). 14 The Court began the hearing by

clarifying that the hearing would address a group of discovery motions and some scheduling issues.

See Feb. 4 Tr. at 2:23-24 (Court). The Court suggested beginning with the Protective Order

Motion. See Feb. 4 Tr. at 3:1-4 (Court).


       14
          The Court’s citations to the transcripts of the hearings refer to the court reporter’s
original, unedited versions. Any final transcripts may contain slightly different page and/or line
numbers.



                                                - 77 -
       Correct Care stated its belief that the most important issue pertains to the self-critical

analysis which Correct Care performed, and whether documents related to the self-critical analysis

are discoverable. See Feb. 4 Tr. at 9:12-16 (White). The Court asked Correct Care to explain self-

critical analysis. See Feb. 4 Tr. at 9:20-21 (Court). Correct Care responded that it invokes the

privilege, because it is concerned and afraid of disclosing self-critical information to non-

healthcare providers, such as litigation counsel, or to people to whom they are not contractually

obligated to provide self-critical information. See Feb. 4 Tr. at 10:3-8 (White). Correct Care

expressed concern that if it provides patient safety or QI information to those individuals, it will

have forfeited or abandoned any privilege that the PSQIA confers. See Feb. 4 Tr. at 10:10-13

(White). Correct Care also expressed a fear that disclosing such information in litigation would

violate the Confidentiality Orders. See Feb. 4 Tr. at 10:13-15 (White). Correct Care averred that

Judge Parker and Magistrate Judge Torgerson would comment on the breadth or narrowness of the

Confidentiality Orders over the next few days after the hearing. See Feb. 4 Tr. at 10:15-18 (White).

       The Court inquired as to Magistrate Judge Torgerson’s status, and Correct Care clarified

that he is special master in McClendon on discovery issues. See Feb. 4 Tr. at 10:19-11:3 (Court,

White). Correct Care informed the Court that when Tanner filed her motion to intervene in

McClendon, Judge Parker directed Magistrate Judge Torgerson to set a mediation and to see if the

parties could resolve discovery issues so that Judge Parker did not have to rule on Tanner’s motion

to intervene. See Feb. 4 Tr. at 11:4-9 (White). Correct Care expressed its belief that Magistrate

Judge Torgerson would conduct the mediation within three weeks after the hearing. See Feb. 4

Tr. at 11:9-12 (White). The Court asked if Judge Parker was waiting to rule on the motion to

intervene until the Court took some action. See Feb. 4 Tr. at 11:13-16 (Court). Correct Care




                                               - 78 -
indicated it was not aware of any action from the Court on which Judge Parker was waiting. See

Feb. 4 Tr. at 11:19-12:11 (White, Court). Correct Care suggested Judge Parker might have delayed

ruling on the motion to intervene until Magistrate Judge Torgerson conducted his mediation, in

the hopes that the case could settle. See Feb. 4 Tr. at 12:19-24 (White). Correct Care informed

the Court that the settlement conference took place before Magistrate Judge Molzen, and that the

case did not settle. See Feb. 4 Tr. at 13:8-11 (Court, White).

       Turning back to the self-critical analysis issue, the Court asked whether self-critical

analysis is a term that is standard throughout the country, such that anyone would understand to

what it referred. See Feb. 4 Tr. at 13:12-18 (Court). Correct Care responded that some documents

qualifying as self-critical analysis, such as morbidity and mortality reports, are readily recognized,

as are the meetings held in connection with those reports. See Feb. 4 Tr. at 13:19-25 (White). The

Court asked Correct Care to clarify whether morbidity and mortality reports and self-critical

analyses are one and the same. See Feb. 4 Tr. at 14:1-4 (Court). Correct Care responded that

morbidity and mortality reports are prepared with respect to an individual incident, and that a

limited number of individuals review those reports to determine whether mistakes were made in

the course of the incident in question, and whether any changes in practice need to be implemented

to ensure the same mistakes are not repeated. See Feb. 4 Tr. at 14:5-12 (White). Correct Care

averred that morbidity and mortality processes -- referring to the reports and associated meetings -

- are part of CQI, but that CQI involves regular meetings to discuss recurring issues. See Feb. 4

Tr. at 14:13-21 (White). Correct Care also averred that a lot of CQI is directed by court-appointed

experts such as those in McClendon, one of whom is Dr. Greifinger. See Feb. 4 Tr. at 14:21-15:5

(White).




                                                - 79 -
       The Court asked whether morbidity and mortality reports are reports which Judge Parker

or the special master requires Correct Care to produce, or if Correct Care itself requires that the

reports be produced. See Feb. 4 Tr. at 15:6-9 (Court). Correct Care clarified that, pursuant to

Correct Care’s contract with Bernalillo County, it must produce morbidity and mortality reports,

and that Correct Care produces morbidity and mortality reports as part of its normal medical

practice. See Feb. 4 Tr. at 15:10-13 (White). Correct Care informed the Court that the McClendon

litigation and Dr. Greifinger’s findings each give rise to issues which Correct Care addresses

through the CQI process, and Correct Care clarified for the Court that Dr. Greifinger is the court-

appointed medical expert in the McClendon litigation. See Feb. 4 Tr. at 15:16-22 (White). The

Court asked why CQI documents are not discoverable, when, if Chevron has an oilfield accident

and conducts safety work to prevent future accidents, documentation of that safety work would

probably be producible. See Feb. 4 Tr. at 15:23-16:3 (Court). Correct Care argued that the

difference is that the Chevron example arises in a non-medical context and is not part of an ongoing

QI process. See Feb. 4 Tr. at 16:4-7 (White).

       The Court asked why the self-critical reports in this case are not producible, and Correct

Care argued that they are part of a CQI process that falls under the umbrella of the PSQIA’s

protection from discovery. See Feb. 4 Tr. at 16:8-14 (Court, White). Correct Care averred that

PSQIA is a unique act, passed by Congress around 2005, to improve patient care, and which offers

an evidentiary privilege for cases brought in either state or federal court, to protect health care

providers or health care provider organizations who comply with PSQIA’s requirements from

having to turn over CQI process information in civil litigation. See Feb. 4 Tr. at 16:19-25 (White).

The Court asked whether PSQIA protects CQI process information from admission in court or




                                                - 80 -
from discovery, and Correct Care averred that it understands PSQIA to protect CQI process

information from either admission or discovery, but that because PSQIA is relatively recent, little

caselaw explains its bounds. See Feb. 4 Tr. at 17:4-15 (Court, White).

       Correct Care next stated that the caselaw on the self-critical analysis privilege discusses

weighing the public good of disclosure against private interests. See Feb. 4 Tr. at 17:18-23

(White). The Court asked why the two factors should be weighed if the privilege is absolute. See

Feb. 4 Tr. at 17:24-18:1 (Court). Correct Care suggested that courts are unsure how broad an

evidentiary privilege PSQIA grants, because the law is relatively new. See Feb. 4 Tr. at 18:1-8

(White). Correct Care, in response to the Court’s question, indicated that PSQIA is a big act. See

Feb. 4 Tr. at 18:9-12 (Court, White). Correct Care stated that some cases interpreting PSQIA’s

privilege take a functional approach and ask whether the organization seeking to invoke PSQIA’s

privilege is doing what PSQIA suggests it should do to obtain protection from turning self-critical

analysis or quality improvement records over in litigation. See Feb. 4 Tr. at 18:13-17 (White).

Correct Care stated that, on the other hand, other cases take a literal approach and ask that the

organization produce an affidavit attesting that it followed every step that PSQIA requires for

securing protection from discovery. See Feb. 4 Tr. at 18:18-21 (White). Correct Care contended

that, in the PSQIA context, cases distinguish between an individual litigant pursuing a medical

malpractice cause of action, and other types of civil rights actions. See Feb. 4 Tr. at 19:12-14

(White). Correct Care also contended that, in the PSQIA context, cases distinguish between

individual deliberate indifference claims and deliberate indifference class actions. See Feb. 4 Tr.

at 19:12-16 (White). Correct Care acknowledged that several cases suggest that, when the

organization in question is a public jail or public prison, PSQIA does not protect health care quality




                                                - 81 -
review from discovery, but Correct Care argued that those cases do not consider the difference

between an individual action sought to protect individual rights and interests, and class actions

brought to change unconstitutional practices. See Feb. 4 Tr. at 19:18-20:3 (White). Correct Care

argues that, although some PSQIA cases distinguish between civil rights cases and medical

malpractice actions, those cases are distinguishing specifically civil rights class actions, and that

the cases do not address the individual-class action distinction. See Feb. 4 Tr. at 20:4-12 (White).

       Correct Care averred that it filed the Protective Order Motion because it seeks guidance

from the Court regarding the bounds of its required production and specifically regarding the self-

critical analysis privilege’s application. See Feb. 4 Tr. at 20:14-23 (White). Correct Care averred

that it brought the self-critical analysis issue to the Court’s attention both in the Protective Order

Motion and in its objections to Magistrate Judge Molzen’s opinions, because it wants the Court to

make a determination “that takes all of the factors into account,” including “the fact that New

Mexico is one of all 50 states that” protects peer review and the sorts of documents Correct Care

seeks to protect. Feb. 4 Tr. at 21:13-21 (White). Correct Care argued that caselaw in the area is

unhelpful, because most cases were decided before PSQIA came into existence, and the cases

decided after PSQIA “don’t address how this change in health care policy on the part of Congress

plays out in the federal courts.” Feb. 4 Tr. at 22:1-8 (White).

       Tanner responded that Correct Care has asserted three privileges: a PSQIA federal statutory

privilege, a self-critical analysis privilege, and a state statutory privilege. See Feb. 4 Tr. at 28:22-

29:13 (Leonard). Tanner argued that, in a case with federal civil rights claims, federal law

preempts state law, only federal law and federal statutory privileges apply, and that, accordingly,

the state statutory ROIA privilege would not apply. See Feb. 4 Tr. at 29:21-32:5 (Leonard).




                                                 - 82 -
Tanner contended that the Court’s focus should be on the PSQIA federal statutory privilege. See

Feb. 4 Tr. at 32:13-15 (Leonard). Tanner stated that the PSQIA is a “big statute and it has a very

thick set of implementing regulation[s]” and that “there is also a guidance document that

addresses,” according to Tanner, “the exact issue that we have here, and that guidance document

is published at 81 FR 32655.” Feb. 4 Tr. at 32:17-22 (Leonard). Tanner contends that the 81 Fed.

Reg. 32655 guidance document is a “good starting point” for the Court, as persuasive authority,

because it attempts to “underline and clarify statutory language,” is “a good starting point to

understand the issue,” and outlines the “specific elements that are required to meet the federal

statutory privilege.” Feb. 4 Tr. at 32:24-34:6 (Leonard). Tanner contended that the guidance

document explains that healthcare providers should not be able to evade their regulatory

obligations or to assert a PSQIA privilege for records which external recordkeeping or reporting

requirements require. See Feb. 4 Tr. at 34:14-35:3 (Leonard). Tanner contends that the documents

which she seeks from Correct Care are CQI committee and morbidity and mortality reports and

documents that Correct Care’s contract with Bernalillo County required Correct Care to produce

and provide to Bernalillo County. See Feb. 4 Tr. at 35:4-12 (Leonard). Tanner contends that any

concerns about discovery disclosures chilling healthcare providers’ voluntary reporting do not

apply, because “there is no chilling effect for mandatory reporting because you’re required to do

it anyway under the contract.” Feb. 4 Tr. at 36:9-11 (Leonard). Tanner contends that Judge Parker

and Magistrate Judge Molzen rejected the PSQIA privilege’s application to the documents at issue,

because they reasoned there would be no chilling effect on Correct Care’s mandatory reporting to

Bernalillo County. See Feb. 4 Tr. at 36:14-17 (Leonard).

       The Court asked whether Judge Parker and Magistrate Judge Molzen concluded that there




                                              - 83 -
is no PSQIA privilege or that there is an applicable PSQIA privilege, but that Correct Care waived

it by providing the documents at issue “to so many people.” Feb. 4 Tr. at 36:18-22 (Court). Tanner

contended that “there is a waiver element,” but that the crux of Tanner’s argument is that there is

a distinction between voluntarily produced and reported documents, and mandatorily produced

and reported documents. Feb. 4 Tr. at 36:23-37:8 (Leonard). The Court asked whether anyone

else recognizes that distinction. See Feb. 4 Tr. at 37:10-11 (Court). Tanner contended that the

caselaw interpreting the guidance document suggests that the requirements for asserting the

PSQIA privilege are very strict. See Feb. 4 Tr. at 39:7-9 (Leonard).

        Tanner argued that the privilege logs which Correct Care has produced to date do not

contain sufficient information to determine whether the PSQIA privilege applies to each document

or set of documents. See Feb. 4 Tr. at 39:24-40:11 (Leonard). Tanner argued that Correct Care

may not correct the privilege log, because “it’s too late to go back and do that.” Feb. 4 Tr. at 40:12

(Leonard). Tanner cited to additional caselaw discussing the PSQIA privilege’s requirements, its

two exceptions, and “the mandatory reporting” issue. Feb. 4 Tr. at 40:12-21 (Leonard).

        Regarding the federal common-law self-critical analysis privilege that Correct Care

proposed, Tanner argued that caselaw suggests the Court should not recognize the common-law

privilege when Congress spoke on the issue with the PSQUIA. See Feb. 4 Tr. at 44:8-11

(Leonard). Tanner contended that the great weight of authority indicates that federal courts reject

the self-critical analysis privilege in the context of a jail medical contractor and a civil rights claim.

See Feb. 4 Tr. at 45:10-13 (Leonard). Tanner next reiterated her argument that, in a case with both

federal and state law claims, the federal rule favoring admissibility rather than any state law

privilege controls, because of rule 501 of the Federal Rules of Evidence. See Feb. 4 Tr. at 45:15-




                                                  - 84 -
47-11 (Leonard). Tanner argued that the requested documents are relevant and critical for the

reasons described in Tanner’s briefing. See Feb. 4 Tr. at 48:1-25 (Leonard). Tanner reiterated her

argument that the privileges were not timely raised. See Feb. 4 Tr. at 49:1-4 (Leonard). Tanner

also reiterated her willingness to enter into a HIPAA confidentiality or protective order, or to redact

patient information from the provided documents. See Feb. 4 Tr. at 49:8-22 (Leonard).

       The Court asked whether Magistrate Judge Molzen’s analysis was “more limited than what

this is requiring.” Feb. 4 Tr. at 50:4-5 (Court). Tanner averred that Magistrate Judge Molzen did

not specifically rule on the privilege claims, except to tell Correct Care that they could not raise

untimely objections without good cause and that they needed a privilege log for every objection.

See Feb. 4 Tr. at 50:15-19 (Leonard). Tanner averred that Magistrate Judge Molzen separately

ruled on the Dr. Greifinger Documents, which overlap with but are a distinct set from the

documents which are CQI materials and committee materials “that exist independently of”

McClendon. Feb. 4 Tr. at :50:23-51:6 (Leonard). Tanner contended that Magistrate Judge Molzen

ruled on and rejected the federal common-law privilege as to Dr. Greifinger Documents. See Feb.

4 Tr. at 52:6-14 (Leonard). Tanner averred that the Dr. Greifinger Documents are a subset of the

documents Tanner seeks and for which Correct Care asserts a self-critical analysis privilege, which

are the documents that Correct Care has been generating “at the jail pursuant to its contract and

pursuant to just operating the jail.” Feb. 4 Tr. at 51:1-24 (Leonard). Tanner averred that only the

Dr. Greifinger Documents were disclosed in the McClendon litigation, and that Magistrate Judge

Molzen rejected the self-critical analysis privilege as applying to these documents. See Feb. 4 Tr.

at 52:3-7 (Leonard). Tanner argued that Magistrate Judge Molzen rejected the common-law

privilege’s application by noting that Judge Parker had already rejected the privilege as applying




                                                - 85 -
to the Dr. Greifinger Documents in the McClendon litigation, and had resolved any of the parties’

concerns with disclosing the Dr. Greifinger Documents through a confidentiality order. See Feb.

4 Tr. at 52:12-15 (Leonard).

       Bernalillo County stated that Correct Care created the documents at issue, but that

Bernalillo County “never retained any of the documents that are being argued about here today.”

Feb. 4 Tr. at 54:19-21 (Martinez). Bernalillo County argued that, although Bernalillo County had

meetings with Correct Care at which they discussed the QI/QA Records that Correct Care

produced pursuant to its contract with Bernalillo County, “CCS always attempted to maintain the

confidential nature of their internal documents even with Bernalillo County when they were

sharing the information” at the meetings. Feb. 4 Tr. at 55:1-19 (Martinez). Bernalillo County

stated that the meetings were to ensure that Bernalillo County got “the services that they contracted

for,” and not to improve the quality of care at the prison or make “sure that the care was appropriate

under the circumstances.” Feb. 4 Tr. at 55:19-56:1 (Martinez).

       Correct Care then argued that, once material qualifies as patient safety work product,

entitling it to protection under the PSQIA privilege or the self-critical analysis privilege, it “can’t

lose that designation by then also being used elsewhere.” Feb. 4 Tr. at 57:25-58:3 (White). Correct

Care argued, therefore, that, although its QI documents may have been used in meetings with

Bernalillo County solely to ensure that Bernalillo County was receiving the services for which

they contracted with Correct Care, those documents, when originally produced, were patient safety

work product, and so they retain their designation as patient safety work product. See Feb. 4 Tr.

at 57:7-24 (White). Correct Care argued, regarding the preemption issue, that Magistrate Judge

Molzen issued an opinion in a diversity case that the PSQIA preempted the ROIA “to the extent it




                                                - 86 -
applied, and then if it didn’t apply,” she went through the ROIA analysis. Feb. 4 Tr. at 58:4-17

(White). Correct Care argued that, to the extent ROIA applies here, “the plaintiff has not met the

criticality burden,” where Correct Care deposed Tanner’s experts, and the experts said that they

did not need any other information to come to their opinions and conclusions, and that they did

not ask for any further information, suggesting that the information which Tanner seeks to acquire

from Correct Care is not critical for her to develop her case. Feb. 4 Tr. at 58:18-25 (White).

Correct Care argued that congressional policy has shifted from the narrowly tailored medical self-

critical analysis privilege to a “larger more broad privilege in the patient safety act.” Feb. 4 Tr. at

59:8-11 (White). Correct Care also argued that “you’re going to need to have broader discovery

in a class action case” such as McClendon than in an individual case, “just looking at the care and

treatment provided to one individual,” and whether it was “below or above the threshold of

deliberate indifference.” Feb. 4 Tr. at 63:1-9 (White). Correct Care stated that Judge Hansen

concluded that the self-critical analysis privilege applies to “morbidity and mortality reviews in a

hospital context.” Feb. 4 Tr. at 64:15-19 (White). Last, regarding waiver, Correct Care averred

that it does not know whether a party can “waive the statutory privilege” in the PSQIA. Feb. 4 Tr.

at 64:21-24 (White). The Court stated that it would think about the issues before issuing an

opinion. See Feb. 4 Tr. at 65:10-11 (Court).

       Correct Care also reiterated its arguments that Tanner’s desired scope of discovery is

“broader than necessary” and that Magistrate Judge Molzen’s analysis “goes too far.” Feb. 4 Tr.

at 80:19-81:1 (White). The Court asked whether the “clearly erroneous or contrary to law

standard” applies when the Court reviews Magistrate Judge Molzen’s ruling. Feb. 4 Tr. at 82:3-5

(Court). Correct Care stated that the clearly-erroneous-or-contrary-to-law standard applies to the




                                                - 87 -
Court’s review of Magistrate Judge Molzen’s “legal conclusions.” Feb. 4 Tr. at 82:6-7 (White).

       Tanner responded that she does not seek “just subject matter” discovery, but that the

documents at issue go “to the elements of the claims that are at issue,” because the documents

could demonstrate that Correct Care and Bernalillo County were aware, even before Tanner’s

period of incarceration, that the healthcare facility at Metropolitan Detention was understaffed and

that there were care problems that could create a danger for pregnant inmates; going to “deliberate

indifference, to causation”; and going “to elements of municipal liability.” Feb. 4 Tr. at 84:2-85:1

(Leonard). Tanner contends that she does not seek the same scope of discovery that she would

seek in a class action, because she is “only asking for a historical snapshot, 2015 and 2016.” Feb.

4 Tr. at 85:4-6 (Leonard). Tanner avers that she seeks more than just Dr. Greifinger’s reports,

because “the preceding report . . . shows that CCS and” Bernalillo County “had notice that there

were these problems and didn’t do anything to fix them.” Feb. 4 Tr. at 85:7-20 (Leonard). Tanner

also argued that Bernalillo County “does have possession custody or control” over the documents

reviewed at its meetings with Correct Care and could access them if needed. Feb. 4 Tr. at 87:6-18

(Leonard).   Tanner reiterated her argument that Correct Care’s Protective Order Motion is

untimely. See Feb. 4 Tr. at 92:1 (Leonard). Tanner contended that she wishes to intervene in the

McClendon litigation to try to get the Dr. Greifinger Documents by amending the Confidentiality

Orders and that, if she can intervene in McClendon and get the requested documents from

Bernalillo County, she does not “need to get the same documents from CCS.” Feb. 4 Tr. at 104:18-

24 (Leonard). Tanner argued, however, that the Dr. Greifinger Documents are a subset of all of

the documents at issue, so Tanner requests that the Court rule on the self-critical analysis privilege

argument, because Correct Care is not a party in McClendon, and the scope of the McClendon




                                                - 88 -
litigation will not moot out all discovery issues in this case. See Feb. 4 Tr. at 107:9-10 (Leonard),

id. at 108:13-16 (Leonard); id. at 110:1-4 (Leonard).

       The Court continued the hearing on February 5, 2019. See Feb. 5 Tr. at 1:22-23 (Court).

The Court stated its inclination to find that the documents at issue are relevant, and to “not find

that Judge Molzen was clearly erroneous or abused her discretion in any way [that] was clearly

erroneous or was contrary to law,” so the Court indicated it would probably “not set aside her order

on that score,” and would “plunge into the privileges issue.” Feb. 5 Tr. at 8:1-9 (Court). The

Court stated that it “probably will overrule the objection” to Magistrate Judge Molzen’s rulings on

relevance and discoverability grounds and would “take the other [privileges issue] under

advisement.” Feb. 5 Tr. at 8:11-13 (Court).

8.     The Feb. 27 Hearing.

       The Court held a status conference on February 27, 2019. See Draft Transcript of Status

Conference Proceedings at 1:22 (taken February 27, 2019)(Court)(“Feb. 27 Tr.”). 15 The Court

began by stating that it was working on the self-critical analysis privilege opinion and that it made

the determination that, without a more detailed privilege log, it cannot “make a document by

document determination,” so instead, the opinion “sets forth the law, and then” if the Court

determines “these documents are discoverable,” the parties and the Court would “have to do

something else” for the Court “to make an informed decision as to whether the documents” are

producible. Feb. 27 Tr. at 5:3-14 (Court). The Court clarified that it will not produce an opinion

“that says this document has to be produced, this document has to be produced,” and that, instead



       15
         The Court’s citations to the transcript of the hearing refers to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.



                                                 - 89 -
the opinion will outline “the law that’s going to govern this case,” in the hopes that the Court’s

statement of the law informs the parties in their attempted resolution of their discovery disputes.

Feb. 27 Tr. at 5:14-24 (Court).

       Tanner reported to the Court that, after the parties’ mediation with Magistrate Judge

Torgerson, they came to an agreement “that it seems most efficient to be able to address the issue

entirely within the Tanner case,” and not to intervene in McClendon and amend the Confidentiality

Orders, so Tanner agreed to withdraw her motion to intervene in McClendon, and Bernalillo

County agreed to produce a privilege log identifying all of the Dr. Greifinger Documents so that

Tanner could identify which documents are relevant and which she seeks to discover. Feb. 27 Tr.

at 9:6-10:7 (Hernandez). Tanner averred that she would “voluntarily narrow” her list of requested

documents “based on the privilege log.” Feb. 27 Tr. at 10:7-8 (Hernandez). In response to the

Court’s inquiry, Tanner clarified that the parties underwent a mediation in McClendon with

Magistrate Judge Torgerson, because Magistrate Judge Molzen’s ruling concluded that the

documents at issue were relevant and discoverable, and that the Confidentiality Orders were the

obstacle to Tanner obtaining the Dr. Greifinger Documents.         See Feb. 27 Tr. at 15:11-20

(Hernandez).

9.     CCS’ Obj. to Prod. McClendon Docs. Briefing.

       After the February 27, 2019, status conference, Correct Care filed Correct Care Solutions,

LLC’s Notice of Objections to Production of McClendon Documents, filed March 12, 2019

(Doc. 159)(“CCS’ Obj. to Prod. McClendon Docs.”). Correct Care submitted notice of several

objections to the production of specific documents exchanged in McClendon pursuant to the

Confidentiality Orders. See CCS’ Obj. to Prod. McClendon Docs. at 1. The Court reviews only




                                              - 90 -
the objections relevant to the privilege issues that this MOO addresses.

               a.     CCS’ Obj. to Prod. McClendon Docs.

       Correct Care objects to the production of CQI Meeting Minutes, a “Receiving Screen and

Med Verification Study,” three “Health Assessment Stud[ies],” two “Evaluation[s] of Care prior

to ER Visit,” three Chronic Disease Asthma Studies, four Chronic Disease Diabetes Studies, three

Chronic Disease Seizure Studies, three Chronic Disease Hypertension Studies, a Continuity of

Care Study, three “Continuity of Medication on Intake” studies, a medical refusal study, a “January

- March 2016 Corrective Action Plan,” a “Mortality and Morbidity review for B.G.,” a “Mortality

and Morbidity review for D.T.,” a “Mortality and Morbidity review for J.O.,” a “Mortality and

Morbidity review for L.D.,” and a “Mortality and Morbidity review for M.A.,” asserting that the

PSQIA privilege protects these documents from discovery. CCS’ Obj. to Prod. McClendon Docs.

at 1-9. Correct Care notes that, at the hearing, the Court indicated that it would overrule Correct

Care’s objection to producing the “Mortality and Morbidity Review for Shawna Tanner, dated

October 17, 2016,” and that Correct Care would “produce the report subject to this interpretation

of [the Court’s] comments from the bench,” but that Correct Care “nonetheless asserts” its

objection that the document is protected by the PSQIA privilege “here so as not to waive it for any

purpose. CCS’ Obj. to Prod. McClendon Docs. at 9.

               b.     Tanner Resp. to CCS’ Obj. to Prod. McClendon Docs.

       Tanner responded. See Plaintiffs’ Response to Correct Care Solutions, LLC’s Notice of

Objections to Production of McClendon Documents at 1, filed March 20, 2019

(Doc. 170)(“Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs.”). Tanner argues that the

Court should overrule CCS’ Obj. to Prod. McClendon Docs., because Correct Care seeks “to




                                              - 91 -
relitigate arguments previously rejected by the Honorable Karen Molzen, the Honorable James A.

Parker, and this Court,” and because Correct Care does “not provide any document-specific basis

for failing to produce the requested documents pursuant to the terms of the parties’ mediation

agreement.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 1. Tanner avers that,

during the February 4, 2019, and the February 5, 2019, hearing, the Court “indicated that it was

inclined to agree with the portion of Judge Molzen’s MOO that found the requested documents to

be relevant and within the scope of discovery.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon

Docs. at 2.

       Tanner avers that the parties reached an agreement during the McClendon mediation before

Magistrate Judge Torgerson on February 25, 2019, for the process governing production of the

documents at issue. Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 3. Tanner

summarizes the agreed-upon process governing document production as follows:

       That process included Bernalillo County creating a log of documents provided to
       Dr. Robert Greifinger in the McClendon lawsuit in connection with his April 2016
       and November 2016 site visits and reports. The Defendants informed Plaintiffs that
       all documents listed in that log were in the County’s possession. Plaintiffs then
       identified from that log which documents they believe are relevant and should be
       produced to them in the Tanner case. In turn, CCS provided its objections to certain
       documents that Plaintiffs seek, which were filed as a notice in this case on March
       12, 2019 (Doc. 159). The County, which actually possesses the documents at this
       point, filed no objections. Because Plaintiffs believe that CCS’s objections are
       improper, Plaintiffs provide these responses for the Court’s consideration prior to
       its ruling on the objections and requests that the Court overrule CCS’s objections
       and order that the County produce the documents Plaintiffs have designated from
       the log of documents provided to Dr. Greifinger in the McClendon lawsuit.

Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 3.

       Tanner contends that Correct Care has raised no valid objections to production. See

Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 4. Tanner remarks that Correct Care




                                              - 92 -
objected to production of nearly all the requested documents “on the basis that they are beyond the

scope of discovery under Rule 26(b)(1).” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs.

at 4. Tanner avers that the Court indicated that it is inclined to agree with Magistrate Judge

Molzen’s prior rulings that the requested documents are relevant and discoverable, and Tanner

argues that Correct Care “should not be allowed to relitigate these issues.” Tanner’s Resp. to CCS’

Obj. to Prod. McClendon Docs. at 4. Tanner argues that, at the mediation before Magistrate Judge

Torgerson, the parties agreed not to make general objections as to categories of documents, and

Tanner argues that Correct Care’s categorical relevance objections should be precluded. See

Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 4. Tanner also avers that Correct Care

“did not reserve any right to relitigate the privilege claims they have untimely asserted in response

to Plaintiffs’ other discovery requests.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs.

at 4.

        Tanner reiterates her argument that the Dr. Greifinger Documents are relevant because both

Bernalillo County and Correct Care received Dr. Greifinger’s reports, and also “participated in the

committee meetings and other activities discussed in his reports,” and the materials which

Dr. Greifinger reviewed in preparing his reports “show that Defendants were aware of these

findings and failed to take action to timely remedy them before or during Plaintiff Tanner’s

incarceration at MDC.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 5. Tanner first

addresses the records which fall under the umbrella of CQI -- including “CQI studies, reports,

meeting minutes, and other designated records.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon

Docs. at 6. Tanner argues that these documents are relevant to her claims’ elements, because they

indicate that Correct Care and Bernalillo County knew of “problems in the operation of the medical




                                               - 93 -
facility at MDC,” and may not have taken effective measures “to correct those problems up to the

time of the events at issue in this case in October 2016.” Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs. at 6. Tanner argues that Magistrate Judge Molzen already rejected the argument

that these documents are immune from disclosure under the PSQIA or the self-critical analysis

privilege. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 6-7. Tanner argues that,

because Correct Care’s CQI process “was a mandatory program subject to external review by the

county,” a self-critical analysis privilege does not protect it, because any such privilege was waived

when the documents were provided to Bernalillo County and to Dr. Greifinger. Tanner’s Resp. to

CCS’ Obj. to Prod. McClendon Docs. at 7 (emphasis in Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs.). Tanner argues, accordingly, that the Court should reject Correct Care’s

privilege-based objection to producing “any document provided to Dr. Greifinger, including but

not limited to” the CQI Calendar and CQI Meeting Minutes. Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs. at 7.

       Tanner next turns to Correct Care’s objections to producing the Health Assessment Studies

and Evaluation of Care Prior to ER Visit Studies. See Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs. at 7. Tanner argues that she should be allowed access to the Health Assessment

Studies and Evaluation of Care Prior to ER Visit Studies, “to the extent that they include any

discussion, review, or assessment of the adequacy of the medical care being provided by CCS to

inmates at MDC during 2016.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 7.

Tanner argues that she “should be allowed to obtain discovery on whether there were systematic

deficiencies in care (either due to understaffing or inadequate training) of a similar nature to the

types of deficiencies that affected Plaintiff Tanner’s individual care.” Tanner’s Resp. to CCS’




                                                - 94 -
Obj. to Prod. McClendon Docs. at 8. Tanner contends that, even if the studies relate to conditions

other than pregnancy, they are relevant to Tanner’s claims where Tanner alleges that Correct Care

“failed to adequately evaluate Plaintiff Tanner’s symptoms of preterm labor and premature rupture

of membranes in order to transport her to a hospital facility for further care and treatment,” and

they are “germane to determining why Plaintiff Tanner did not receive proper care prior to her ER

visit on October 17, 2016,” and they are relevant to “understanding Dr. Greifinger’s finding that

there were problems with Correct Care’s nursing evaluations’ quality in 2016.” Tanner’s Resp. to

CCS’ Obj. to Prod. McClendon Docs. at 8. For the foregoing reasons, Tanner requests that the

Court order production of the three Health Assessment studies and the two Evaluations of Care

Prior to ER Visit. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 8-9.

       Next, Tanner discusses Correct Care’s objections to producing the Chronic Disease

Studies. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 9. Tanner contends that

she should be allowed discovery on how Correct Care handled chronic care referrals for conditions

other than pregnancy “to determine whether there were systematic deficiencies in how such

referrals were handled,” or whether they were routinely well handled “but neglected with respect

to Plaintiff Tanner’s individual care.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at

9. Tanner requests that the Court order production of the three Chronic Disease Asthma Studies,

the four Chronic Disease Diabetes Studies, the three Chronic Disease Seizure Studies, and the

three Chronic Disease Hypertension Studies.        See Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs. at 9-10.

       Tanner next requests that the Court order production of the Continuity of Care Studies and

Continuity of Medication on Intake Studies. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon




                                              - 95 -
Docs. at 10. Tanner avers that continuity of care is a key issue in this case. See Tanner’s Resp. to

CCS’ Obj. to Prod. McClendon Docs. at 10. Tanner contends that she should be allowed to obtain

discovery on how Correct Care “handled continuity of care and other intake-related issues for other

inmates to determine whether there were systemic deficiencies in how such care was handled.”

Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 10. Tanner requests, therefore, that the

Court order production of the Receiving Screen and Med Verification Study, the Continuity of

Care Study, the three Continuity of Medication on Intake Studies, and the January-March 2016

Corrective Care Plan. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 11.

       Next, Tanner requests that the Court order production of the Mortality and Morbidity

Reviews and Reports by Drs. Ray and Shansky, because: (i) “they contain the information

Dr. Greifinger relied upon to conclude that staff vacancies were placing MDC patients at risk of

serious harm”; (ii) “they are relevant to Plaintiffs’ specific claims to the extent that they involve

similar circumstances or issues, such as any of the same Defendants, questions regarding the

timeliness of medical care or transport to the hospital, or questions regarding the appropriateness

of care given in the infirmary setting”; and (iii) “they are relevant to Dr. Greifinger’s findings

regarding deficiencies in the CQI process, under which Defendants failed to promptly take

corrective action in response to past incidents,” which occurred at Metropolitan Detention before

Tanner’s incarceration there. Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 11.

Tanner requests, therefore, that the Court order production of the Mortality and Morbidity

Reviews, and of the Reports completed by Drs. Ray and Shansky. See Tanner’s Resp. to CCS’

Obj. to Prod. McClendon Docs. at 12.




                                               - 96 -
       Last, Tanner argues that Correct Care agreed to produce certain documents without further

judicial review, including the Pregnant Women Studies, the Morbidity and Mortality Review for

Shawna Tanner, and the Report completed by Drs. Ray and Shansky regarding Tanner. See

Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 12. Tanner avers that those documents

should have been produced by March 19, 2019, and were not produced by that date. See Tanner’s

Resp. to CCS’ Obj. to Prod. McClendon Docs. at 13. Tanner avers that the parties “agreed on the

form of a Stipulated Confidentiality Order,” and that they submitted that order to the Court.

Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 13.

10.    March 21, 2019 Hearing.

       The Court held a status conference on March 21, 2019. See Draft Transcript of Status

Conference Proceedings at 1:1-2 (taken March 21, 2019)(Court)(“March 21 Tr.”). 16 The Court

began by asking whether CCS’ Obj. to Prod. McClendon Docs. contains an exhaustive list of the

McClendon documents on which the parties seek a ruling regarding relevance and privilege. See

March 21 Tr. at 3:18-21 (Court). Tanner responded that CCS’ Obj. to Prod. McClendon Docs. is

not an exhaustive list, and Correct Care agreed. See March 21 Tr. at 4:17-19 (Hernandez); id. at

4:22 (White). Tanner averred that there are five documents that were disclosed in the McClendon

litigation and to which Correct Care has not objected, so, once the Court enters the parties’

stipulated confidentiality order as to those documents, Correct Care would produce them. See




       16
         The Court’s citations to the transcript of the hearing refers to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.



                                                 - 97 -
March 21 Tr. at 7:15-9:1 (Hernandez). After the March 21, 2019, status conference, the Court

entered the parties’ Stipulated Confidentiality Order, filed March 22, 2019 (Doc. 174).

LAW REGARDING OBJECTIONS TO MAGISTRATE JUDGE DISCOVERY ORDERS

        Rule 72(a) of the Federal Rules of Civil Procedure permits a party to file objections to a

magistrate judge’s non-dispositive order within fourteen days after being served with the order.

See Fed. R. Civ. P. 72(a). “The district judge in the case must consider timely objections and

modify or set aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R.

Civ. P. 72(a). See Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997), cert. denied, 522 U.S.

914 (1997). To overturn the magistrate judge’s decision as clearly erroneous under rule 72(a), the

district court must have “a definite and firm conviction that a mistake has been committed.” Ocelot

Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988)(internal quotation omitted). 17

A district court is required to “defer to the magistrate judge’s ruling unless it is clearly erroneous

or contrary to law.” Hutchinson v. Pfeil, 105 F.3d at 566.

        Under the “contrary to law” standard, the district court conducts a plenary review of the

magistrate judge’s legal determinations, setting aside the magistrate judge’s order if it applied an

incorrect legal standard. See 12 Charles Alan Wright et al., Federal Practice & Procedure § 3069,

at 350 (4th ed. 2018). “In sum, it is extremely difficult to justify alteration of the magistrate judge’s

non-dispositive actions by the district judge.” 12 Wright et al., supra, § 3069, at 350-51. On the


        17
            The United States Court of Appeals for the Seventh Circuit has stated that, to be clearly
erroneous, “a decision must strike [the court] as more than just maybe or probably wrong; it must
. . . strike [the court] as wrong with the force of a five-week-old, unrefrigerated dead fish.” Parts
& Elec. Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988). The Court does not
believe that this standard uses appropriate judicial language and will not use or follow the standard.
The Court can, in a dignified manner, apply the traditional standards for clearly erroneous review
without resorting to garbage or dead animals. 28 U.S.C. § 636(b)(1)(A).



                                                 - 98 -
other hand, just “as the district judge should defer to the magistrate judge’s decision . . . he or she

should not be hamstrung by the clearly erroneous standard. At i[t]s broadest, it is limited to factual

findings.” 12 Wright et al., supra, § 3069, at 355.

                               LAW REGARDING DISCOVERY

       Discovery’s proper scope is “any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case. . . .” Fed. R. Civ. P. 26(b)(1). The factors

that bear upon proportionality are: “the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26 (b)(1).

       Discovery’s scope under rule 26 is broad. See Gomez v. Martin Marietta Corp., 50 F.3d

1511, 1520 (10th Cir. 1995); Sanchez v. Matta, 229 F.R.D. 649, 654 (D.N.M.

2004)(Browning, J.)(“The federal courts have held that the scope of discovery should be broadly

and liberally construed to achieve the full disclosure of all potentially relevant information.”). The

federal discovery rules reflect the courts’ and Congress’ recognition that “mutual knowledge of all

the relevant facts gathered by both parties is essential to proper litigation.” Hickman v. Taylor,

329 U.S. 495, 507 (1947). A district court is not, however, “required to permit plaintiff to engage

in a ‘fishing expedition’ in the hope of supporting his claim.” McGee v. Hayes, 43 F. App’x 214,

217 (10th Cir. 2002)(unpublished) 18(quoting Munoz v. St. Mary-Corwin Hosp., 221 F.3d 1160,


       18
         McGee v. Hayes is an unpublished United States Court of Appeals for the Tenth Circuit
opinion, but the Court can rely on an unpublished Tenth Circuit opinion to the extent its reasoned
analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A), 28 U.S.C. (“Unpublished
opinions are not precedential, but may be cited for their persuasive value.”). The Tenth Circuit has




                                                - 99 -
1169 (10th Cir. 2000)). “Discovery . . . is not intended to be a fishing expedition, but rather is

meant to allow the parties to flesh out allegations for which they initially have at least a modicum

of objective support.” Rivera v. DJO, LLC, No. CIV 11-1119 JB/RHS, 2012 WL 3860744, at *1

(D.N.M. Aug. 27, 2012)(Browning, J.)(internal quotation marks omitted)(quoting Tottenham v.

Trans World Gaming Corp., No. CIV 00-7697(WK), 2002 WL 1967023, at *2 (S.D.N.Y.

2002)(Knapp, J.)). “[B]road discovery is not without limits and the trial court is given wide

discretion in balancing the needs and rights of both plaintiff and defendant.” Gomez v. Martin

Marietta Corp., 50 F.3d at 1520 (internal quotation marks omitted)(quoting Scales v. J.C. Bradford

& Co., 925 F.2d 901, 906 (6th Cir. 1991)).

       The 2000 amendments to rule 26(b)(1) began narrowing the substantive scope of discovery

and injected courts deeper into the discovery process. See Simon v. Taylor, No. CIV 12-0096

JB/WPL, 2015 WL 2225653, at *23 (D.N.M. April 30, 2015)(Browning, J.). Before the 2000

amendments, rule 26(b)(1) defined the scope of discovery as follows:

       Parties may obtain discovery regarding any matter, not privileged, which is relevant
       to the subject matter involved in the pending actions, whether it relates to the claim
       or defense of the party seeking discovery or to the claim or defense of any other
       party, including the existence, description, nature, custody, condition and location
       of any books, documents, or other tangible things and the identity and location of
       persons having knowledge of any discoverable matter. The information sought
       need not be admissible at the trial if the information sought appears reasonably
       calculated to lead to the discovery of admissible evidence.




stated: “In this circuit, unpublished orders are not binding precedent, . . . and . . . citation to
unpublished opinions is not favored. . . . However, if an unpublished opinion . . . has persuasive
value with respect to a material issue in a case and would assist the court in its disposition, we
allow a citation to that decision.” United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005).
The Court concludes that McGee v. Hayes has persuasive value with respect to a material issue
and will assist the Court in its preparation of this Memorandum Opinion and Order.



                                              - 100 -
Fed. R. Civ. P. 26(b)(1)(1996). The 2000 amendments made the following changes, shown here

with the deleted language stricken and the added material underlined:

       Parties may obtain discovery regarding any matter, not privileged, that which is
       relevant to the subject matter involved in the pending actions, whether it relates to
       the claim or defense of the party seeking discovery or to the claim or defense of
       any other party, including the existence, description, nature, custody, condition and
       location of any books, documents, or other tangible things and the identity and
       location of persons having knowledge of any discoverable matter. For good cause,
       the court may order discovery of any matter relevant to the subject matter involved
       in the action. Relevant The information sought need not be admissible at the trial
       if discovery the information sought appears reasonably calculated to lead to the
       discovery of admissible evidence.

Fed. R. Civ. P. 26(b)(1).      Putting aside the last sentence’s changes -- which the advisory

committee’s notes make clear was a housekeeping amendment to clarify that inadmissible

evidence must still be relevant to be discoverable -- the 2000 amendments have two

effects: (i) they narrow the substantive scope of discovery in the first sentence; and (ii) they inject

courts into the process in the entirely new second sentence.

               In 1978, the Committee published for comment a proposed amendment,
       suggested by the Section of Litigation of the American Bar Association, to refine
       the scope of discovery by deleting the “subject matter” language. This proposal
       was withdrawn, and the Committee has since then made other changes in the
       discovery rules to address concerns about overbroad discovery. Concerns about
       costs and delay of discovery have persisted nonetheless, and other bar groups have
       repeatedly renewed similar proposals for amendment to this subdivision to delete
       the “subject matter” language. Nearly one-third of the lawyers surveyed in 1997
       by the Federal Judicial Center endorsed narrowing the scope of discovery as a
       means of reducing litigation expense without interfering with fair case resolutions.
       [Federal Judicial Center, T. Willging, J. Shapard, D. Stienstra, & D. Miletich,
       Discovery and Disclosure Practice, Problems, and Proposals for Change] 44–45
       (1997). The Committee has heard that in some instances, particularly cases
       involving large quantities of discovery, parties seek to justify discovery requests
       that sweep far beyond the claims and defenses of the parties on the ground that they
       nevertheless have a bearing on the “subject matter” involved in the action.

               The amendments proposed for subdivision (b)(1) include one element of
       these earlier proposals but also differ from these proposals in significant ways. The




                                                - 101 -
similarity is that the amendments describe the scope of party-controlled discovery
in terms of matter relevant to the claim or defense of any party. The court, however,
retains authority to order discovery of any matter relevant to the subject matter
involved in the action for good cause. The amendment is designed to involve the
court more actively in regulating the breadth of sweeping or contentious discovery.
The Committee has been informed repeatedly by lawyers that involvement of the
court in managing discovery is an important method of controlling problems of
inappropriately broad discovery. Increasing the availability of judicial officers to
resolve discovery disputes and increasing court management of discovery were
both strongly endorsed by the attorneys surveyed by the Federal Judicial Center.
See Discovery and Disclosure Practice, supra, at 44. Under the amended
provisions, if there is an objection that discovery goes beyond material relevant to
the parties’ claims or defenses, the court would become involved to determine
whether the discovery is relevant to the claims or defenses and, if not, whether good
cause exists for authorizing it so long as it is relevant to the subject matter of the
action. The good-cause standard warranting broader discovery is meant to be
flexible.

        The Committee intends that the parties and the court focus on the
actual claims and defenses involved in the action. The dividing line between
information relevant to the claims and defenses and that relevant only to the
subject matter of the action cannot be defined with precision. A variety of
types of information not directly pertinent to the incident in suit could be
relevant to the claims or defenses raised in a given action. For example, other
incidents of the same type, or involving the same product, could be properly
discoverable under the revised standard. Information about organizational
arrangements or filing systems of a party could be discoverable if likely to yield
or lead to the discovery of admissible information. Similarly, information that
could be used to impeach a likely witness, although not otherwise relevant to
the claims or defenses, might be properly discoverable. In each instance, the
determination whether such information is discoverable because it is relevant
to the claims or defenses depends on the circumstances of the pending action.

        The rule change signals to the court that it has the authority to confine
discovery to the claims and defenses asserted in the pleadings, and signals to the
parties that they have no entitlement to discovery to develop new claims or defenses
that are not already identified in the pleadings. In general, it is hoped that
reasonable lawyers can cooperate to manage discovery without the need for judicial
intervention. When judicial intervention is invoked, the actual scope of discovery
should be determined according to the reasonable needs of the action. The court
may permit broader discovery in a particular case depending on the circumstances
of the case, the nature of the claims and defenses, and the scope of the discovery
requested.




                                       - 102 -
               The amendments also modify the provision regarding discovery of
       information not admissible in evidence. As added in 1946, this sentence was
       designed to make clear that otherwise relevant material could not be withheld
       because it was hearsay or otherwise inadmissible. The Committee was concerned
       that the “reasonably calculated to lead to the discovery of admissible evidence”
       standard set forth in this sentence might swallow any other limitation on the scope
       of discovery. Accordingly, this sentence has been amended to clarify that
       information must be relevant to be discoverable, even though inadmissible, and that
       discovery of such material is permitted if reasonably calculated to lead to the
       discovery of admissible evidence. As used here, “relevant” means within the scope
       of discovery as defined in this subdivision, and it would include information
       relevant to the subject matter involved in the action if the court has ordered
       discovery to that limit based on a showing of good cause.

               Finally, a sentence has been added calling attention to the limitations of
       subdivision (b)(2)(i), (ii), and (iii). These limitations apply to discovery that is
       otherwise within the scope of subdivision (b)(1). The Committee has been told
       repeatedly that courts have not implemented these limitations with the vigor that
       was contemplated. See 8 Federal Practice & Procedure § 2008.1 at 121. This
       otherwise redundant cross-reference has been added to emphasize the need for
       active judicial use of subdivision (b)(2) to control excessive discovery. Cf.
       Crawford-El v. Britton, [523 U.S. 574] (1998)(quoting Rule 26(b)(2)(iii) and
       stating that “Rule 26 vests the trial judge with broad discretion to tailor discovery
       narrowly”).

Fed. R. Civ. P. 26 advisory committee’s notes (emphasis added).

       One gets the impression from reading the advisory committee’s notes that the amendment

was not intended to exclude a delineable swath of material so much as it is intended to send a

signal to district judges to become more hands-on in the process of regulating -- mostly limiting

-- discovery on relevance grounds alone. The two effects of the 2000 amendments might, thus, be

only one effect: directing district judges to roll up their sleeves and manage discovery, and to do

so on a relevance basis. The change in substantive scope from “subject matter,” to “claim or

defense,” would, therefore, seem to add teeth to the relevance standard instead of narrowing that

standard. It is not surprising that the Supreme Court of the United States of America and Congress

want to increase judicial presence: “relevance” is a liberal concept in the context of trial.




                                               - 103 -
Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining the

action.”).

        Of course, regardless of the Court’s musings about the rules, courts should also seek to

give substantive content to amendments. Read literally, the rule does not permit parties to discover

information relevant only to the claim or defense of another party; they must use discovery only

to investigate their own claims and defenses. More problematically, however, the rule may prevent

using the Federal Rules’ compulsory discovery process to obtain “background” information not

specifically relevant to any one claim or defense -- e.g., a plaintiff naming a pharmaceutical

company as a defendant and then using discovery to educate itself generally about medicine,

biochemistry, and the drug industry by using the defendant’s expertise.

        In In re Cooper Tire & Rubber Co., 568 F.3d 1180 (10th Cir. 2009), the United States Court

of Appeals for the Tenth Circuit clarified that the 2000 amendments to rule 26 “implemented a

two-tiered discovery process; the first tier being attorney-managed discovery of information

relevant to any claim or defense of a party, and the second being court-managed discovery that can

include information relevant to the subject matter of the action.” 568 F.3d at 1188. The Tenth

Circuit further stated that,

        when a party objects that discovery goes beyond that relevant to the claims or
        defenses, “the court would become involved to determine whether the discovery is
        relevant to the claims or defenses and, if not, whether good cause exists for
        authorizing it so long as it is relevant to the subject matter of the action.” This
        good-cause standard is intended to be flexible. When the district court does
        intervene in discovery, it has discretion in determining what the scope of discovery
        should be. “[T]he actual scope of discovery should be determined according to the
        reasonable needs of the action. The court may permit broader discovery in a
        particular case depending on the circumstances of the case, the nature of the claims
        and defenses, and the scope of the discovery requested.”




                                              - 104 -
568 F.3d at 1188-89 (citations and footnote omitted)(alteration in In re Cooper Tire & Rubber

Co.)(quoting the advisory committee’s notes to the 2000 amendments to Fed. R. Civ. P. 26(b)(1)).

       The 2015 amendments to rule 26(b)(1) continued this process of narrowing discovery’s

substantive scope and injecting courts further into the discovery process. The 2015 amendment

made notable deletions and additions, both of which emphasized the need to make discovery

proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1), provides: 19

       (1)       Scope in General. Unless otherwise limited by court order, the scope of
                 discovery is as follows: Parties may obtain discovery regarding any
                 nonprivileged matter that is relevant to any party’s claim or defense
                 including the existence, description, nature, custody, condition and location
                 of any documents or other tangible things and the identity and location of
                 persons who know of any discoverable matter. For good cause, the court
                 may order discovery of any matter relevant to the subject matter involved
                 in the action. Relevant information need not be admissible at the trial if the
                 discovery appears reasonably calculated to lead to the discovery of
                 admissible evidence. All discovery is subject to the limitations imposed by
                 Rule 26(b)(2)(C) and proportional to the needs of the case, considering the
                 importance of the issues at stake in the action, the amount in controversy,
                 the parties’ relative access to relevant information, the parties’ resources,
                 the importance of the discovery in resolving the issues, and whether the
                 burden or expense of the proposed discovery outweighs its likely benefit.
                 Information within this scope of discovery need not be admissible in
                 evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1)(alterations added).

       The Committee Notes state that the first deletion does not make a substantive change.

Rather, the deletion was made because “[d]iscovery of such matters is so deeply entrenched” in




       19
            The deletions are stricken and the additions are underlined.




                                                - 105 -
standard discovery that including it would be “clutter.” Fed. R. Civ. P. 26(b) advisory committee’s

note to 2015 amendment. 20

       Regarding the second deletion, the Committee Notes explain that the former provision for

discovery of relevant but inadmissible information that appears “reasonably calculated to lead to

the discovery of admissible evidence” is also deleted. 21 Fed. R. Civ. P. 26(b) advisory committee’s

note to 2015 amendment.

       The phrase has been used by some, incorrectly, to define the scope of discovery.
       As the Committee Note to the 2000 amendments observed, use of the “reasonably
       calculated” phrase to define the scope of discovery “might swallow any other
       limitation on the scope of discovery.” The 2000 amendments sought to prevent
       such misuse by adding the word “Relevant” at the beginning of the sentence,
       making clear that “‘relevant’ means within the scope of discovery as defined in this
       subdivision. . . .” The “reasonably calculated” phrase has continued to create
       problems, however, and is removed by these amendments. It is replaced by the
       direct statement that “Information within this scope of discovery need not be
       admissible in evidence to be discoverable.” Discovery of nonprivileged
       information not admissible in evidence remains available so long as it is otherwise
       within the scope of discovery.




       20
          The Court regrets this deletion. Moving things out of the statute’s text often creates
mischief, especially for courts that rely heavily on the text’s plain language. The drafters might
be astonished how often the Court sees objections to interrogatories and requests that seek basic
information about documents. The rule is well-established because the deleted language was in
the rule; now that the language is not in the rule, the rule may be eroded or, more likely, ignored
or overlooked by those who do not spend time in advisory notes’ thicket. What the advisory
comments describe as “clutter” is a simple instruction to practitioners who do not practice in
federal court every day for every case. This deletion might incrementally increase unnecessary
litigation rather than shorten it. Some of the amendments seem more designed to help the nation’s
large corporations, represented by some of the nation’s most expensive law firms, cut down
expenses than they are to help courts and practitioners in more routine cases.
       21
         Arguably, older lawyers will have to learn a new vocabulary and ignore the one they have
used for decades. If the changes were not made to change the scope of discovery, it is unclear
what the benefit of all this re-arrangement really is.



                                              - 106 -
Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment. The deletion, therefore, does

not necessarily change discovery’s scope, but clarifies it. Accordingly, “[r]elevance is still to be

‘construed broadly to encompass any matter that bears on, or that reasonably could lead to other

matter that could bear on’ any party’s claim or defense.” State Farm Mut. Auto. Ins. v. Fayda, 14

Civ.    9792    (WHP)(JCF),       2015     WL      7871037,     at    *2    (S.D.N.Y.     Dec.     3,

2015)(Francis IV, M.J.)(internal quotation marks omitted)(quoting Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978)).

       The most notable addition to rule 26(b) is the proportionality concept. Rule 26(b)(2)(C)(iii)

has always limited overly burdensome discovery and required proportionality. See Fed. R. Civ.

P. 26(b)(2)(C)(iii) (pre-2015 version). The proportionality requirement was relocated to rule

26(b)(1) to address the “explosion” of information that “has been exacerbated by the advent of e-

discovery.” 22 Fed. R. Civ. P. 26(b) advisory committee’s note to 2015 amendment. Describing

how e-discovery is the driving factor in the 2015 amendment, the Committee Notes state:


       22
           This relocation -- rather than substantive change -- is one reason that the Court is
skeptical that the 2015 amendments will make a considerable difference in limiting discovery or
cutting discovery costs. Courts have been bringing common sense and proportionality to their
discovery decisions long before the 2015 amendments. See Aguayo v. AMCO Ins., 59 F. Supp. 3d
1225, 1275 (D.N.M. 2014)(Browning, J.)(“[T]he Court expects that discovery and motion practice
bear some proportionality to the case’s worth.”); Cabot v. Wal-Mart Stores, Inc., No. CIV 11-0260
JB/RHS, 2012 WL 592874, at *11-12 (D.N.M. Feb. 16, 2012)(Browning, J.)(limiting the scope of
discovery because it was unduly burdensome in relation to the relevance and need). The real
import of the rule is that it will likely lead to more “proportionality” objections and more disputes
that the district courts will have to resolve, which is what the drafters apparently intended. It is
unclear how more judicial involvement in discovery can be squared with a federal court docket
that is at a breaking point already. It is also unclear what was wrong with the old goal of discovery
being largely self-executing. The new rules also require attorneys to learn the new vocabulary of
“proportionality,” delete their old stock legal sections from their briefs and rewrite these new
sections to use the correct language. Older lawyers must be particularly alert to read and learn the
new rules, read the comments, and understand the drafting’s thrust. Finally, given that




                                               - 107 -
       The burden or expense of proposed discovery should be determined in a realistic
       way. This includes the burden or expense of producing electronically stored
       information. Computer-based methods of searching such information continue to
       develop, particularly for cases involving large volumes of electronically stored
       information. Courts and parties should be willing to consider the opportunities for
       reducing the burden or expense of discovery as reliable means of searching
       electronically stored information become available.

Fed. R. Civ. P. 26(b) advisory committee’s note to 2015 amendment.

       Chief Justice Roberts’ 2015 Year-End Report on the Federal Judiciary indicates that the

addition of proportionality to rule 26(b) “crystalizes the concept of reasonable limits on discovery

through increased reliance on the common-sense concept of proportionality.” 23 Chief Justice John



“proportionality” is a very subjective standard, it will be hard for any court to sanction any attorney
for raising this objection. In sum, the rules are just as likely to increase discovery’s cost as to
decrease it.
       23
          The Rules Enabling Act, 28 U.S.C. §§ 2071 to -77, empowers the federal courts to
prescribe rules for the conduct of their business. See 28 U.S.C. § 2071. The Judicial Conference -
- the federal judiciary’s policy-making body -- has overall responsibility for formulating those
rules. See Chief Justice John Roberts, 2015 Year-End Report on the Federal Judiciary at 6,
Supreme Court of the United States, available at http://www.supremecourt.gov/
publicinfo/yearend/year-endreports.aspx (last visited May 1, 2019)(“2015 Year-End Report”).
The Chief Justice leads the Judicial Conference. The Judicial Conference’s Committee on Rules
of Practice and Procedure, known as the Standing Committee, solicits guidance from advisory
committees and conferences to draft proposed rules and amendments for the Judicial Conference’s
consideration. See 2015 Year-End Report. Chief Justice Roberts, a former clerk for Chief Justice
William Rehnquist, appointed the Honorable David Campbell, Senior United States District Judge
for the United States District Court for the District of Arizona, also a former Chief Justice
Rehnquist clerk and President George W. Bush appointee, to chair the Civil Rules Advisory
Committee. Judge Campbell and David Levi, now Professor of Law at Duke University School
of Law and Director of the Bolch Judicial Institute, former Dean of the Duke University School of
Law, a former clerk to Justice Lewis Powell, and former chief judge of the United States District
Court for the Eastern District of California, appointed as United States Attorney by President
Ronald Reagan and appointed to the Eastern District of California by President George W. Bush,
led the effort to increase proportionality and hands-on judicial case management in the 2015
amendments. See Report to the Standing Committee at 4, Advisory Committee on Civil Rules
(May          8,          2013),         available        at        http://www.uscourts.gov/rules-
policies/archives/committeereports/advisory-committee-rules-civil-procedure-may-2013. After




                                               - 108 -
Roberts,   2015    Year-End     Report    on    the      Federal   Judiciary   at   6,   available   at

http://www.supremecourt.gov/publicinfo/year-end/year-endreports.aspx (last visited May 1,

2019)(“2015 Year-End Report”). Chief Justice Roberts states that the proportionality concept

seeks to “eliminate unnecessary or wasteful discovery,” and to impose “careful and realistic

assessment of actual need.” 2015 Year-End Report at 7. This assessment may, as a practical

matter, “‘encourage judges to be more aggressive in identifying and discouraging discovery

overuse’ by emphasizing the need to analyze proportionality before ordering production of

relevant information.” State Farm Mut. Auto. Ins. v. Fayda, 2015 WL 7871037, at *2 (quoting

Fed. R. Civ. P. 26(b)(1) advisory committee’s notes to 2015 amendment). The burden of

demonstrating relevance remains on the party seeking discovery, and the newly revised rule “does

not place on the party seeking discovery the burden of addressing all proportionality

considerations.” Fed. R. Civ. P. 26(b)(1) advisory committee’s notes to 2015 amendment. See

Dao v. Liberty Life Assurance Co. of Boston, Case No. 14-cv-04749-SI (EDL), 2016 WL 796095,




the Judicial Conference concurred on the 2015 amendments, it sent the proposed rules and
amendments to the Supreme Court, which approved them. Chief Justice Roberts submitted the
proposed rules to Congress for its examination. See 2015 Year-End Report at 6. Because Congress
did not intervene by December 1, 2015, the new rules took effect. Some scholars have noted that
the rules reflect the conservative nature of those who have participated in drafting the amendments.
See Edward A. Purcell, Jr., From the Particular to the General: Three Federal Rules and the
Jurisprudence of the Rehnquist and Roberts Courts, 162 U. Pa. L. Rev. 1731, 1742 (2014)(stating
that the conservative “Rehnquist and Roberts Courts” issued decisions that “regularly burdened
plaintiffs while protecting corporate” defendants). In particular, the New Mexico Trial Lawyer
published an article asserting that the amendments favored corporate defendants, which was
partially the result of Chief Justice Roberts’ appointment of “corporate-minded judges to the Rules
Advisory Committee that drafted the amendments.” Ned Miltenberg & Stuart Ollanik, The Chief
Umpire is Changing the Strike Zone, at 1, The New Mexico Trial Lawyer (Jan./Feb. 2016). The
Court shares some of the concerns with the new amendments being pro-business and giving
corporations new tools to limit plaintiffs’ discovery.




                                               - 109 -
at *3 (N.D. Cal. Feb. 23, 2016)(LaPorte, M.J.)(observing that the 2015 amendment “reinforces the

Rule 26(g) obligation of the parties to consider these factors in making discovery requests,

responses or objections”); Williams v. U.S. Envt’l Servs., LLC, CIVIL ACTION NO. 15-168-

RLB, 2016 WL 617447, at *1 n.2 (M.D. La. Feb. 16, 2016)(Bourgeois, M.J.). In general, “the

parties’ responsibilities . . . remain the same” as they were under the rule’s earlier iteration so that

the party resisting discovery has the burden of showing undue burden or expense. Fed. R. Civ. P.

26(b)(1) advisory committee’s notes to 2015 amendment. See Dao v. Liberty Life Assurance Co.

of Boston, 2016 WL 796095, at *3 (noting that, “while the language of the Rule has changed, the

amended rule does not actually place a greater burden on the parties with respect to their discovery

obligations”).

        Like with the 2000 amendments, it is unsurprising that the drafters are unable to articulate

precise language narrowing the discovery’s substantive scope. Instead of being Aristotelian and

trying to draft rules, the drafters largely opt to make federal judges Plato’s enlightened guardians.

They have decided that no single general rule can adequately consider the infinite number of

possible permutations of different claims, defenses, parties, attorneys, resources of parties and

attorneys, information asymmetries, amounts in controversy, availabilities of information by other

means, and other factors. They have dropped all discovery disputes into judges’ laps. The drafters

have decided that this determination requires the individualized judgment of someone on the scene,

and that presence is what the rulemakers want when they: (i) encourage district judges to take a




                                                - 110 -
firmer grasp on the discovery’s scope; and (ii) put their thumbs on the scale in favor of narrower

discovery in the rule’s definition of the scope of discovery.

                     LAW REGARDING PRIVILEGE CHOICE OF LAW

       In a diversity case, state law governs the availability of the various privileges. See Fed. R.

Evid. 501; Frontier Refining, Inc. v. Gorman-Rupp Co., 136 F.3d 695, 699 (10th Cir. 1998).

Pursuant to the Federal Rules of Evidence, however, “the principles of the common law as they

may be interpreted by the courts of the United States in the light of reason and experience”

normally govern the existence and scope of a privilege. Fed. R. Evid. 501.

       Rule 501 states:

              The common law -- as interpreted by United States courts in light of reason
       and experience -- governs a claim of privilege unless any of the following provides
       otherwise:

           •   the United States Constitution;
           •   a federal statute; or
           •   rules prescribed by the Supreme Court.

              But in a civil case, state law governs privilege regarding a claim or defense
       for which state law supplies the rule of decision.

Fed. R. Evid. 501.

       Some cases involve both federal and state law claims. Rule 501’s text suggests that, where

there are both federal and state claims, federal privilege law should apply to federal claims and

state privilege law should apply to state law claims. See Motley v. Marathon Oil Co., 71 F.3d

1547, 1551 (10th Cir. 1995)(“Motley asserted both federal and state causes of action. As to state

causes of action, a federal court should look to state law in deciding privilege questions.” (citing

White v. Am. Airlines, Inc., 915 F.2d 1414, 1424 (10th Cir. 1990))). Applying that rule, however,

is unhelpful in many instances where the privilege asserted goes to evidence that is relevant to




                                              - 111 -
both a federal and a state law claim.

       Where a privilege is asserted for evidence relevant both to federal and pendent state law

claims, most circuit courts have either held that federal privilege law governs or approved of such

an approach without explicitly adopting it. See In re Sealed Case (Medical Records), 381 F.3d

1205, 1212-13 (D.C. Cir. 2004)(“The usual solution by the courts’ in such cases ‘has been a

preference for federal privilege law when it conflicts with state privilege law.”)(footnote and

internal   quotation   marks    omitted)(quoting     3   J.   McLaughlin,     Weinstein’s     Federal

Evidence § 501.02[2][c], at 501-14 (2d ed. 2004)); Virmani v. Novant Health Inc., 259 F.3d 284,

287 n.3 (4th Cir. 2001)(“We agree with our sister circuits that in a case involving both federal and

state law claims, the federal law of privilege applies.”); Pearson v. Miller, 211 F.3d 57, 61 (3d Cir.

2000)(concluding that, where there is a conflict between federal and state privilege law because of

the existence of federal and pendent state law claims, the United States Court of Appeals for the

Third Circuit “has resolved this potential conflict in favor of federal privilege law,” because

“applying two separate disclosure rules with respect to different claims tried to the same jury would

be unworkable” (internal quotation marks and citations omitted)); Hancock v. Dodson, 958 F.2d

1367, 1373 (6th Cir. 1992)(“The existence of pendent state law claims does not relieve [courts] of

[their] obligation to apply the federal law of privilege.”); Hancock v. Hobbs, 967 F.2d 462, 466

(11th Cir. 1992)(“Courts that have confronted this issue in the context of the discoverability of

evidence have uniformly held that the federal law of privilege governs even where the evidence

sought might be relevant to a pendent state claim.”); Religious Tech. Ctr. v. Wollersheim, 971

F.2d 364, 367 n.10 (9th Cir. 1992)(applying federal privilege law in a case involving both federal

and pendent state law claims); von Bulow v. von Bulow, 811 F.2d 136, 141 (2d Cir.




                                               - 112 -
1987)(declaring that, where the evidence sought “is relevant to both the federal and state claims,”

courts “consistently have held that the asserted privileges are governed by the principles of federal

law”); Mem’l Hosp. for McHenry Cty. v. Shadur, 664 F.2d 1058, 1061 n.3 (7th Cir. 1981).

       The Tenth Circuit has differed from the other Courts of Appeals to the extent that it has

held that, where there are federal and state law claims, “[a]s to state causes of action, a federal

court should look to state law in deciding privilege questions.” Motley v. Marathon Oil Co., 71

F.3d at 1551. This rule would require a court considering evidence relevant only to state claims

to apply state privilege law, even if there were other federal claims in the case. The Tenth Circuit

has not confronted a situation in which evidence allegedly subject to a privilege is relevant to both

the federal and state law claims in the case. The Court concluded in Vondrak v. City of Las Cruces,

760 F. Supp. 2d 1170 (D.N.M. April 8, 2009)(Browning, J.), that, “where there is a federal cause

of action and pendent state-law claims, and where the asserted privilege relates to evidence that is

relevant both to the federal and state-law claims . . . federal privilege law should apply[.]” 760 F.

Supp. 2d at 1175.         See also Dorato v. Smith, 163 F. Supp. 3d 837, 882 (D.N.M.

2015)(Browning, J.). At least one treatise has approved of this approach as the “majority view.”

Edward J. Imwinkelried, The New Wigmore: Evidentiary Privileges § 4.2.3 (citing Vondrak v.

City of Las Cruces)(“The majority view is that the federal law prevails and applies to the testimony

relevant to both the federal and state claim.”). The Court reaffirms that the weight of Courts of

Appeals’ authority, combined with the practical considerations involved with running discovery

and trials, indicate that the better rule is the Vondrak v. City of Las Cruces rule and concludes that

federal privilege law applies under such circumstances.

       First, at the discovery phase, any attempt to bifurcate privileges along the border between




                                               - 113 -
federal and state law claims is hollow if the allegedly privileged evidence impacts both sets of

claims. If, for example, state law protects the evidence as privileged, but federal law does not

protect the same evidence, a court would be in the conundrum of preventing the discovery of

evidence as to the state law claims because of the state law privilege, while simultaneously

ordering the disclosure of the same evidence as non-privileged as to the federal law claims. Thus,

as a practical matter, the federal privilege law is going to determine discovery in federal court to

avoid this problem.

       Second, it would be difficult and impracticable -- although not impossible -- to apply two

different bodies of privilege law in front of one jury. See Hancock v. Hobbs, 967 F.2d at 467. In

this case, for example, if one privilege law dictated that some records were privileged, while the

other body of privilege law dictated a contrary result, a court applying state law to the state claims

and federal law to the federal claims would have to admit the same evidence for one set of claims

and exclude the same evidence for the other claims. The Court would then give a limiting

instruction to the jury, but such a limiting instruction would be of limited value, given that evidence

which should have been privileged would have been heard, and the privilege effectively lost.

       In many respects, privileges protect the disclosure of information, not the use of

information already disclosed, for whatever reason -- voluntary waiver; inadvertent disclosure;

waiver by a third party; compelled disclosure; Freedom of Information Act, 5 U.S.C. § 552,

claims; or other methods. It does not make much sense to talk about “privileged” evidence once

it is disclosed, for whatever reason. Once the evidence is floating around out there, there is often

nothing of the privilege to protect; the confidentiality is lost. Once that loss occurs, the usual need

to get to the truth, and the normal federal evidentiary rules of relevancy and materiality, take over.




                                               - 114 -
Thus, once there is a federal claim, the federal court has an overriding need to allow the discovery

of all evidence that is relevant and not privileged under federal law.

        And once the federal court orders the production of that evidence for the federal claim, the

evidence is really no longer “privileged,” even under state law. The confidentiality has been lost

or waived; it is no longer special evidence at all. The parties can use it if it is relevant and material,

without regard to the fact that it was once privileged under state law. 24 The New Mexico

physician-patient privilege, for example, provides that “[a] patient has a privilege to refuse to

disclose, or to prevent any other person from disclosing,” certain communications. N.M. R. Evid.

11-504. This privilege does not address whether a party who already possesses such information

may use it at trial.

        In light of such considerations, the Court concludes that the best course of action is to have

federal privilege law control when there are federal claims and the evidence allegedly subject to a

privilege is relevant to both the federal and state claims. In federal-question cases, the Court has

supplemental jurisdiction over the state-law claims. “[W]here the primary source of the court’s

jurisdiction is the federal claim, to which the state claim is merely pendent (supplemental), it seems

appropriate that the federal evidentiary interest -- whether in privilege or production -- should be

primary as well.” In re Sealed Case (Medical Records), 381 F.3d at 1213.




        24
          The one exception might be that if the state law privilege is worded to require that
evidence “cannot be used” rather than as evidence “shall not be compelled or disclosed.” The
State of Illinois’s marital privilege, for example, does not ban the introduction of evidence, but it
states: “Neither [husband nor wife], however, may testify as to any communication or admission
made by either of them to the other or as to any conversation between them during marriage . . . .”
725 Ill. Comp. Stat. Ann. 5/115-16.




                                                 - 115 -
       The Court’s opinion in Vondrak v. City of Las Cruces, provides an example of this

approach. In that case, the defendant police officers and city sought a deposition and records on

the plaintiff’s injuries from his treating neurologist. See 760 F. Supp. 2d at 1172. The plaintiff

opposed the defendants’ attempt by asserting the attorney-client and physician-patient privileges.

See 760 F. Supp. 2d at 1175. Because the Court determined that New Mexico and federal law on

the relevant privileges would lead to different results, it had to determine “whether federal or state

law governs the asserted privilege.” 760 F. Supp. 2d at 1175. The Court concluded that federal

privilege law would apply because the information on the plaintiff’s injuries was relevant to his

state and federal civil rights claims. See 760 F. Supp. 2d at 1177.

       Although the Tenth Circuit has not addressed this issue since the Court decided Vondrak

v. City of Las Cruces, the Court does not believe that it would hold to the contrary. The Tenth

Circuit has stated the general rule that, where a case involves federal and state law claims, state

privilege applies to the state law claims. It has not, however, held that state privilege law should

preclude the use of evidence when federal law requires the production of the evidence and allows

for its use. The Tenth Circuit in Motley v. Marathon Oil Co. did not discuss whether the evidence

at issue would have been relevant to the federal claim. Nor did the Tenth Circuit suggest that any

party contended that the evidence was relevant to the federal claim. While the Court must make

its best effort to follow Tenth Circuit precedent, there is no Tenth Circuit law governing this

question.

              LAW REGARDING SELF-CRITICAL ANALYSIS PRIVILEGE

       Reason and experience provide the basis for a court’s decision whether to recognize or

reject an asserted privilege. See 3 B. Weinstein & M. Berger, Weinstein’s Federal Evidence




                                               - 116 -
§ 501.03 (J. McLaughlin ed., 2d ed. 2019). Courts are tentative about accepting proposed

privileges that lack a historical basis. See 3 Weinstein’s Federal Evidence § 501.03(7). See also

In re Grand Jury, 103 F.3d 1140, 1152 (3d Cir. 1997). Federal common law recognizes privileges

only in rare situations. See In re Grand Jury Subpoena Duces Tecum, 112 F.3d 910, 918 (8th Cir.

1997)(citing numerous decisions rejecting proposed privileges).           The self-critical analysis

privilege, while not universally acknowledged, has been extended from its original medical peer

review committee context to several other areas. See 3 Weinstein’s Federal Evidence § 501.04(3).

In determining whether and when to recognize the self-critical analysis privilege, courts balance

the interests that non-disclosure protects against the benefits flowing from disclosure in the

particular litigation. See 3 Weinstein’s Federal Evidence § 501.04(3).

       Although often described as protecting all self-critical evaluations, the self-critical analysis

privilege’s application “has been limited to three very specific and very different types of

investigations: confidential evaluations of peer reviews, affirmative action studies, and internal

corporate investigations.” James F. Flanagan, Rejecting a General Privilege for Self-Critical

Analyses, 51 Geo. Wash. L. Rev. 551, 551 (1983). The self-critical analysis privilege, where

recognized, generally protects from disclosure documents such as internal and confidential

performance evaluations, internal investigations records, and other documents containing an

employer’s self-critical analyses. See Hoffman v. United Telecomm., Inc., 117 F.R.D. 440, 442

(D. Kan. 1987)(Rushfelt, J.). “It is grounded in a concern that disclosing these documents ‘will

deter or suppress socially useful investigations and evaluations or compliance with the law or with

professional standards.’” Dorato v. Smith, 163 F. Supp. 3d at 891 (quoting Aramburu v. Boeing

Co., 885 F. Supp. 1434, 1438 (D. Kan. 1995)(Crow, J.)). The concern is that “absent this type of




                                               - 117 -
privilege individuals and organizations will not candidly evaluate their compliance with regulatory

or legal requirements out of fear of creating evidence that may be used against them in the future.”

Lund v. City of Rockford, No. 17 CV 50035, 2017 WL 5891186, at *4 (N.D. Ill.

2017)(Johnston, M.J.).   The privilege was not historically recognized at common law, and

Congress has not created a self-critical analysis privilege. See Zoom Imaging, LP v. St. Luke’s

Hosp. & Health Network, 513 F. Supp. 2d 411, 414 (E.D. Pa. 2007)(Sánchez, J.).

       1.      The History and Background of the Self-Critical Analysis Privilege.

       In 1970, the Honorable Howard Francis Corcoran, then-United States District Judge for

the United States District Court for the District of Columbia, first articulated the principles

underlying a qualified self-critical analysis privilege. See Bredice v. Doctors Hosp., Inc., 50

F.R.D. 249, 250 (D.D.C. 1970)(Corcoran, J.)(“Bredice”), aff’d, 479 F.2d 920 (D.C. Cir. 1973).

The self-critical analysis privilege has no historical basis predating Bredice. See, e.g., Donald P.

Vandegrift, Jr., The Privilege of Self-Critical Analysis: A Survey of the Law, 60 Alb. L. Rev. 171,

176 (1996)(“The privilege has no historical basis, nor is it grounded in any statute or federal or

state constitutional provision. It is strictly a creature of the common law.”). In Bredice, the

plaintiff brought a malpractice suit and moved, pursuant to rule 34 of the Federal Rules of Civil

Procedure, for production and inspection of “minutes and reports of the boards or committees of

the Hospital.” 50 F.R.D. at 250. Judge Corcoran noted that the hospital’s medical staff held

mandatory meetings to review, analyze, and evaluate its members’ clinical work, to improve

hospital patients’ care and treatment. See 50 F.R.D. at 250. Judge Corcoran concluded that

“[c]onfidentiality is essential to effective functioning of these staff meetings; and these meetings

are essential to the continued improvement in the care and treatment of patients.” 50 F.R.D. at




                                              - 118 -
250. “To subject these discussions and deliberations to the discovery process, without a showing

of exceptional necessity, would result in terminating such deliberations.” 50 F.R.D. at 250. Judge

Corcoran stated:

               The purpose of these staff meetings is the improvement, through self-
       analysis, of the efficiency of medical procedures and techniques. They are not a
       part of current patient care but are in the nature of a retrospective review of the
       effectiveness of certain medical procedures. The value of these discussions and
       reviews in the education of the doctors who participate, and the medical students
       who sit in, is undeniable. This value would be destroyed if the meetings and the
       names of those participating were to be opened to the discovery process.

50 F.R.D. at 250. Judge Corcoran concluded that the “committee meetings, being retrospective

with the purpose of self-improvement, are entitled to a qualified privilege on the basis of this

overwhelming public interest” in having the flow of ideas and advice between medical

professionals continue unimpeded. 50 F.R.D. at 250-51.

       Only a year after Bredice, the Honorable William Clark O’Kelley, then-United States

District Judge for the United States District Court for the Northern District of Georgia, adopted

Bredice’s rationale to protect from discovery a corporate defendant’s report studying the

company’s problems in the equal employment opportunity area and studying the progress of its

affirmative action programs. See Banks v. Lockheed-Georgia Co., 53 F.R.D. 283, 284 (N.D. Ga.

1971)(O’Kelley, J.)(“Banks”). Judge O’Kelley, applying Bredice’s approach and quoting its

language regarding confidentiality’s importance where self-critical analyses are concerned,

“look[ed] on this as an important issue of public policy and” determined that “it would be contrary

to that policy to discourage frank self-criticism and evaluation in the development of affirmative

action programs of this kind.” 53 F.R.D. at 285. Judge O’Kelley also discussed the court’s

apprehension of discovery’s chilling effect, expressing his concern that allowing the plaintiffs




                                              - 119 -
access to the defendant company’s research team’s opinions and conclusions would discourage

like companies from making beneficial investigations. See 53 F.R.D. at 285.

        Following Bredice and Banks, the self-critical analysis privilege has been widely adopted

in the medical peer-review context, where it is often referred to as a peer review privilege. 25 See,

e.g., Weekoty, 30 F. Supp. 2d at 1348 (recognizing a self-critical analysis privilege in the context

of morbidity and mortality conferences, given the public interest in allowing physicians a

confidential forum in which to evaluate the effectiveness of techniques and procedures); Reichhold

Chems., Inc. v. Textron, Inc., 157 F.R.D. 522, 525 (N.D. Fla. 1994)(Vinson, J.)(“The self-critical

analysis in Bredice has been widely adopted in the medical peer review context, and most of the

50 states have statutorily protected medical peer reviews of patient care from discovery.”). Several

courts have also extended the self-critical analysis privilege to numerous non-medical areas. See,

e.g.,   In    re   Crazy     Eddie     Sec.    Litig.,    792    F. Supp. 197,     205     (E.D.N.Y.

1992)(Nickerson, J.)(protecting from discovery an internal review audit in a securities law action

based on a self-critical analysis privilege); Bradley v. Melroe Co., 141 F.R.D. 1, 3 (D.D.C.

1992)(Attridge, M.J.)(extending the privilege in a products liability action to protect from

discovery manufacturer study reports of accidents involving their products); Granger v. Nat’l R.R.,

116 F.R.D. 507, 510 (E.D. Pa. 1987)(Broderick, J.)(protecting railroad accident investigations

from discovery based on a self-critical analysis privilege). Despite that several courts in various


        25
         The self-critical privilege “has been discussed by many courts and tagged with many
labels.” Vandegrift, Jr., supra, at 175 (providing examples of alternate labels for the self-critical
analysis privilege, including but not limited to: the self-critical subjective analysis privilege, the
peer review privilege, the self-evaluation privilege, the privilege for confidential self-evaluative
analysis, and the self-examination privilege). “Despite these differing names, the concept
underlying the privilege has always been the same -- to protect from disclosure documents
containing candid and potentially damaging self-criticism.” Vandegrift, Jr., supra, at 175.



                                               - 120 -
contexts have accepted a self-critical analysis privilege, at least as many, if not the majority, of

federal district courts to consider the privilege’s existence have rejected parties’ attempts to assert

it.   See, e.g., Burrow v. Forjas Taurus S.A., 334 F. Supp. 3d 1222, 1232-33 (S.D. Fla.

2018)(Torres, M.J.)(declining to recognize a self-critical analysis privilege and stating: “We have

reviewed an abundance of cases both in and outside our Circuit and the overwhelming majority of

decisions have rejected this privilege.”); Robertson v. Neuromedical Ctr., 169 F.R.D. 80, 83 (M.D.

La. 1996)(Riedlinger, M.J.)(declining to apply a peer review privilege to protect hospital peer

review materials, stating that creation of new privileges is disfavored, and that the hospitals

presented no evidence to support their claim that physicians would be less honest in their

evaluations if they knew the evaluations might be discoverable); Swarthmore Radiation Oncology,

Inc. v. Lapes, No. CIV. A. 92-3055, 1993 WL 517722, at *4 (E.D. Pa. Dec. 1,

1993)(Gawthrop, J.)(refusing to recognize the existence of a federal common-law peer review

privilege in a medical context and stating that “[t]here is no existing federal common law privilege

for confidential peer review materials”); Hardy v. N.Y. News, Inc., 114 F.R.D. 633, 640-43

(S.D.N.Y. 1987)(Roberts, M.J.)(refusing to apply a self-critical analysis privilege in an

employment discrimination case).

        2.     State Recognition of the Self-Critical Analysis Privilege.

        Although most states have granted some form of statutory protection to medical peer

reviews of patient care, see, e.g, Weekoty, 30 F. Supp. 2d at 1346 (stating that at least forty-six

states and the District of Columbia have statutes protecting medical review committees’ work from

discovery or introduction into evidence at trial), “the self-critical analysis privilege lacks any

uniform recognition among all the states,” Spencer Sav. Bank, SLA v. Excell Mortg. Corp., 960




                                               - 121 -
F. Supp. 835, 839 (D.N.J. 1997)(Hedges, M.J.). That states elect to statutorily protect certain

medical peer review information from discovery, for example, does not necessarily indicate that

they recognize a self-critical analysis privilege broader than the medical peer review privilege that

the relevant statute or statutes describe. See, e.g., Harris v. One Hope United, Inc., 2015 IL

117200, ¶ 21, 810 (Ill. 2015)(declining to judicially extend the statutory privilege afforded by

Illinois’ Medical Studies Act, 735 ILCS 5/8-2101 (West 2012)(“IL Medical Studies Act”), into an

analogous self-critical analysis privilege and concluding that the self-critical analysis privilege is

not recognized in Illinois). Section 2101 of Illinois’ Medical Studies Act states:

               All information, interviews, reports, statements, memoranda,
       recommendations, letters of reference or other third party confidential assessments
       of a health care practitioner’s professional competence, or other data of the Illinois
       Department of Public Health, local health departments, the Department of Human
       Services (as successor to the Department of Mental Health and Developmental
       Disabilities), the Mental Health and Developmental Disabilities Medical Review
       Board, Illinois State Medical Society, allied medical societies, health maintenance
       organizations, medical organizations under contract with health maintenance
       organizations or with insurance or other health care delivery entities or facilities,
       tissue banks, organ procurement agencies, physician-owned inter-insurance
       exchanges and their agents, committees of ambulatory surgical treatment centers or
       post-surgical recovery centers or their medical staffs, or committees of licensed or
       accredited hospitals or their medical staffs, including Patient Care Audit
       Committees, Medical Care Evaluation Committees, Utilization Review
       Committees, Credential Committees and Executive Committees, or their designees
       (but not the medical records pertaining to the patient), used in the course of internal
       quality control or of medical study for the purpose of reducing morbidity or
       mortality, or for improving patient care or increasing organ and tissue donation,
       shall be privileged, strictly confidential and shall be used only for medical research,
       increasing organ and tissue donation, the evaluation and improvement of quality
       care, or granting, limiting or revoking staff privileges or agreements for services,
       except that in any health maintenance organization proceeding to decide upon a
       physician’s services or any hospital or ambulatory surgical treatment center
       proceeding to decide upon a physician’s staff privileges, or in any judicial review
       of either, the claim of confidentiality shall not be invoked to deny such physician
       access to or use of data upon which such a decision was based.

IL Medical Studies Act § 2101. Section 2102 of the IL Medical Studies Act provides:




                                               - 122 -
               Such information, records, reports, statements, notes, memoranda, or other
       data, shall not be admissible as evidence, nor discoverable in any action of any kind
       in any court or before any tribunal, board, agency or person. The disclosure of any
       such information or data, whether proper, or improper, shall not waive or have any
       effect upon its confidentiality, nondiscoverability, or nonadmissibility.

IL Medical Studies Act § 2102. In the State of New Jersey, the Patient Safety Act, N.J. Stat. Ann.

§§ 26:2H-12.23 to -12.25(k)(“NJ Patient Safety Act”), “guarantees that documents developed

during a patient safety committee inquiry, such as interview notes, are privileged and not subject

to discovery.” C.A. ex rel. Applegrad v. Bentolila, 99 A.3d 317, 332 (N.J. 2014). The New Jersey

Legislature’s statutory enunciation of the “policies and procedures a healthcare facility must

follow in order to claim a privilege with regard to the results of a self-critical analysis” results in

a narrower, “carefully circumscribed self-critical analysis” protection than that articulated by the

Illinois legislature, by applying the privilege in New Jersey only where the privilege’s proponent

strictly complied with statutory requirements such as “developing a patient safety plan, which must

include a patient safety committee, ongoing patient safety training for facility personnel, and

processes for conducting ongoing analysis of ‘evidence-based patient safety practices’ and ‘near

misses [or] serious preventable adverse events and adverse events.’” C.A. ex rel. Applegrad v.

Bentolila, 99 A.3d at 335-36 (quoting N.J. Stat. Ann. § 26:2h-12:25(b)). Like Illinois, New Jersey

“has refused to recognize a broad privilege for information generated by an organization engaged

in self-critical analysis.” C.A. ex rel. Applegrad v. Bentolila, 99 A.3d at 335. In Iowa, the Supreme

Court of Iowa considered whether self-critical medical information sought to be protected

“contain[ed] communications reflecting deliberative processes, [made] policy recommendations

of any kind, [or] implicate[d] privacy interests of third parties.” Hall v. Broadlawns Med. Ctr.,

811 N.W.2d 478, 488 (Iowa 2012). Alabama’s peer-review protection statute does not require that




                                               - 123 -
a quality-assurance committee exist, nor does it limit the privilege to materials created “solely at

the direction of such a committee.” Ex parte Fairfield Nursing & Rehab. Ctr., L.L.C., 22 So.3d

445, 452 (Ala. 2009)(citing Ala. Code 1975 § 22-21-8)(emphasis in Ex parte Fairfield Nursing &

Rehab. Ctr., L.L.C.). In fact, Alabama expressly refused to adopt a self-critical analysis privilege

in the medical peer-review context, stating that its Legislature had, by statute, already addressed

the scope and bounds of any privileges that should apply in that context. See Ex parte Cryer, 814

So.2d 239, 249 (Ala. 2001). As the examples discussed above demonstrate, there is no uniform

approach across all fifty states to protecting medical peer-review information, nor is there uniform

express acceptance of a self-critical analysis privilege, even in a medical context.

       3.      The Self-Critical Analysis Privilege in New Mexico.

       New Mexico courts have not commented whether New Mexico will or would recognize a

self-critical analysis privilege.   New Mexico’s statutory analogue is ROIA § 41-9-5(a), the

statute’s confidentiality provision, protecting peer review records from use in civil litigation. See

ROIA § 41-9-5(a). Although the Court separately discusses ROIA, the Court analyzes it here,

because the Supreme Court of New Mexico’s commentary on New Mexico’s statutory analogue

to the self-critical analysis privilege is instructive for predicting whether the Supreme Court of

New Mexico would recognize a self-critical analysis privilege and if so, in what contexts. ROIA

§ 41-9-5(a) provides:

               All data and information acquired by a review organization in the exercise
       of its duties and functions shall be held in confidence and shall not be disclosed to
       anyone except to the extent necessary to carry out one or more of the purposes of
       the review organization or in a judicial appeal from the action of the review
       organization.




                                               - 124 -
Yedidag v. Roswell Clinic Corp., 2015-NMSC-012, ¶ 30, 346 P.3d 1136, 1146 (“Yedidag”). In

Yedidag, the Supreme Court of New Mexico stated that ROIA’s confidentiality provision is

intended to protect physician-reviewers from retaliation they may face from any source, including

from employers, reviewed doctors, and the reviewed doctors’ friends and families. See Yedidag,

2015-NMSC-012, ¶ 35, 346 P.3d at 1146-47. The Supreme Court of New Mexico referenced a

fear that “employee-physician reviewers who provide negative review of their colleagues

foreseeably risk retaliation from their employers because such reviews harm their employers’

financial interests.” Yedidag, 2015-NMSC-012, ¶ 36, 346 P.3d at 1147.

       ROIA’s § 41-9-5 permits disclosure of “what transpired” during a peer review meeting if

disclosure would further the peer review’s purposes or the judicial review of the peer review’s

purposes, or if the medical board subpoenas individuals regarding what transpired during a peer

review. Yedidag, 2015-NMSC-012, ¶ 40, 346 P.3d at 1147. In Southwest Community Health

Services v. Smith, 1988-NMSC-035, 755 P.2d 40, the Supreme Court of New Mexico stated: “We

do not believe, however, that [ROIA] creates an evidentiary privilege, although statutes similar to

Section 41-9-5 [in other states] have been labelled as such.” 1988-NMSC-035, ¶ 9, 755 P.2d at

42. The Supreme Court of New Mexico further stated:

              While the legislative decision to prohibit notoriety of medical peer review
       proceedings is a constitutional exercise of the essential legislative function to
       promote the health and welfare of New Mexico’s citizens, the Court cannot ignore
       an overbroad implementation of the confidentiality provision which would impinge
       upon the rights of litigants to have their disputes decided on relevant and material
       evidence. It is not a matter of the statute being unconstitutional but rather a
       recognition, when litigation is at issue, that conflicting constitutional powers by
       two separate and independent branches of government are being exercised. Which
       branch must yield to the other depends upon the circumstances of each individual
       case.




                                              - 125 -
1988-NMSC-035, ¶ 15, 755 P.2d at 44 (emphasis in original). The Supreme Court of New Mexico

concluded:

               Consequently, we hold that all data and information acquired by a review
       organization in the exercise of its duties and functions, and opinions formed as a
       result of the review organization’s hearings, shall be governed by Section 41-9-5.
       When a party invokes Section 41-9-5 to immunize evidence from discovery, the
       burden rests upon that party to prove that the data or information was generated
       exclusively for peer review and for no other purpose, and that opinions were formed
       exclusively as a result of peer review deliberations. If the evidence was neither
       generated nor formed exclusively for or as a result of peer review, it shall not be
       immune from discovery unless it is shown to be otherwise available by the exercise
       of reasonable diligence. Of course, under SCRA 1986, 1-026(b)(1) and 1-037(A),
       the party seeking to compel discovery would have had the initial burden of proving
       relevance to the subject matter. The procedure will entail the trial court’s in camera
       examination of the information and, perhaps, an evidentiary hearing to determine
       whether it properly falls within the parameters of Section 41-9-5 as announced by
       the Court today.

1988-NMSC-035, ¶ 17, 755 P.2d at 44. The Supreme Court of New Mexico declined to adopt a

broad implementation of ROIA’s confidentiality provision, instead prescribing several

requirements for litigants to meet before asserting discovery protection for peer review materials -

- namely, the materials must have been generated exclusively for peer review and for no other

purpose, and opinions sought to be protected must have been formed exclusively as a result of peer

review deliberations. See 1988-NMSC-035, ¶¶ 15-17, 755 P.2d at 44. The Supreme Court of New

Mexico refused to expand the bounds of its discovery protection for peer-review materials beyond

the scope that the ROIA provisions articulate. See 1988-NMSC-035, ¶¶ 15-17, 755 P.2d at 44.

The Supreme Court of New Mexico cited its concern that litigants should have access to relevant

and material evidence, and that the legislature should not create evidentiary rules that impinge on

the judiciary’s ability to oversee litigation proceedings. See 1988-NMSC-035, ¶¶ 15-17, 755 P.2d

at 44. Furthermore, although the Supreme Court of New Mexico recognized the importance of




                                              - 126 -
peer-review confidentiality in Yedidag, the Supreme Court of New Mexico also interpreted ROIA

to permit disclosure if disclosure would further the peer review’s purposes or the judicial review

of the peer review’s purposes, or if the medical board subpoenas individuals regarding what

transpired during a peer review, suggesting that the Supreme Court of New Mexico balances

disclosure interests with interests in protection from disclosure, in determining whether

information merits discovery protection. Yedidag, 2015-NMSC-012, ¶ 40, 346 P.3d at 1147. The

Court concludes that the Supreme Court of New Mexico, if presented with the issue, would not

recognize the self-critical analysis privilege at all, and, if it recognized the privilege at common

law, would not recognize a privilege in a form broader than the statutorily-described medical peer-

review privilege in ROIA, based on the Supreme Court of New Mexico’s: (i) unwillingness to

broaden the ROIA confidentiality provision’s scope, (ii) recognition of ROIA’s provision of

exceptions to protection, and (iii) enunciation of the benefit to litigants of having access to relevant

and material evidence as an important interest.

        4.      Federal Recognition of the Self-Critical Analysis Privilege.

        “The self-critical analysis privilege ‘has led a checkered existence in the federal courts.’”

Mitchell v. Fishbein, 227 F.R.D. 239, 251 (S.D.N.Y. 2005)(Gorenstein, M.J.)(quoting Wilmer v.

Sealand Serv., Inc., No. 96 CIV. 8730 (KMW)MHD, 1997 WL 375661, at *1 (S.D.N.Y. July 3,

1997)(Dolinger, M.J.)). Most federal courts have declined to apply the self-critical analysis

privilege, although many have been ambiguous regarding whether they recognize it. See Edward

J. Imwinkelried, The New Wigmore: Evidentiary Privileges § 7.8.1; 5C Charles A. Wright &

Arthur R. Miller, Federal Practice & Procedure § 5431 (3d ed.)(“[T]here seems little justification

for creating a new privilege if the matter sought to be protected falls outside the required reports




                                                - 127 -
privilege.”). The Supreme Court has not settled the question whether federal law should recognize

a self-critical analysis privilege, but, in University of Pennsylvania v. Equal Employment

Opportunity Commission, 493 U.S. 182 (1990), the Supreme Court unanimously declined to

recognize a proposed common-law privilege against the disclosure of peer review materials in a

university context, stating that evidentiary privilege creation should be rare and carefully limited.

See Univ. of Pa. v. E.E.O.C., 493 U.S. at 189 (stating that, while rule 501 of the Federal Rules of

Evidence grants courts the flexibility to develop new rules of privilege on a case-by-case basis, the

Supreme Court is “disinclined to exercise this authority expansively.”). The Supreme Court

declined to recognize a peer review privilege, despite arguments that disclosure of academic peer

evaluations would chill candid evaluations and discussions of candidates, resulting in

“divisiveness and tension, placing strain on faculty relations, and impairing the free interchange

of ideas that is a hallmark of academic freedom.” Univ. of Pa. v. E.E.O.C., 493 U.S. at 197.

       The Courts of Appeals that have faced the question directly have not recognized the

privilege. See, e.g., Alaska Elec. Pension Fund v. Pharmacia Corp., 554 F.3d 342, 351 n.12 (3d

Cir. 2009)(stating that the court is unpersuaded by the district court’s reliance on the “so-called”

self-critical analysis privilege, which the court stated “has never been recognized by this Court and

we see no reason to recognize it now.”); In re Quest Commc’ns Int’l Inc., 450 F.3d 1179, 1198 n.8

(10th Cir. 2006)(stopping short of declining to recognize the privilege, but stating that the Uniform

Rules of Evidence are hostile to the creation of new common-law privileges, that the self-critical

analysis privilege is not included in the Uniform Rules, and that it is recognized only for specified

situations in a minority of states); Burden-Meeks v. Welch, 319 F.3d 897, 899 (7th Cir.

2003)(stating that the self-critical analysis privilege has “never [been] recognized in this circuit,




                                               - 128 -
and [is] pointless if it too was waived” by knowing disclosure to a third party); Union Pac. R.R. v.

Mower, 219 F.3d 1069 (9th Cir. 2000); In re Kaiser Aluminum and Chem. Co. v. United States

Dep’t of Labor, 214 F.3d 586 (5th Cir. 2000)(declining to recognize privilege in the context of a

government agency seeking pre-accident documents); F.T.C. v. TRW, Inc., 628 F.2d 207, 210

(D.C. Cir. 1980)(rejecting privilege, but limiting holding to documents which government

agencies sought). See also Freiermuth v. PPG Indus., Inc., 218 F.R.D. 694, 697 (N.D. Ala.

2003)(Smith, J.)(collecting cases in which federal courts have not protected from discovery certain

critical self-appraisals); Johnson v. United Parcel Serv., Inc., 206 F.R.D. 686, 689-90 (M.D. Fla.

2002)(Jones, J.)(“In fact, no circuit court of appeals has explicitly recognized the self-critical

analysis privilege.”). The Tenth Circuit has not specifically commented on the self-critical

analysis privilege, but, in In re Quest Communications International Inc., the Tenth Circuit

declined to recognize a privilege for materials produced in a government investigation, citing

Supreme Court language counseling caution in creating new privileges. See In re Quest Commc’ns

Int’l, Inc., 450 F.3d at 1198. The Tenth Circuit cited several factors that counsel in favor of

rejecting a proposed privilege: (i) the privilege is not recognized at common law; (ii) some states

have adopted it, but the majority have not; (iii) no federal statute has adopted it; (iv) the evidence

does not support the dire consequences that the privilege’s proponents predict; (v) even if the

evidence supports the need for the privilege, the public interest of disclosure outweighs the interest

in protection of the disputed materials; and (vi) there are “daunting logistical difficulties in

implementing the proposed privilege.” In re Quest Commc’ns Int’l Inc., 450 F.3d at 1197.

       In Dorato v. Smith, a civil rights action that a police shooting victim’s estate brought under

federal and New Mexico law against the police officer and the city, federal, rather than state,




                                               - 129 -
privilege law governed the police officer’s assertion that a physician-patient privilege protected

his medical records, where his medical ailments were relevant to the federal excessive force claim

and also to the state-law negligent-hiring-and-retention claims, and his psychological ailments

were relevant to his credibility as a witness. See 163 F. Supp. 3d at 882-83. The Court declined

to recognize the self-critical analysis privilege in Dorato v. Smith, for several reasons. See 163

F. Supp. 3d at 891First, “exceptions to the demand for every man’s evidence are not lightly created

nor expansively construed, for they are in derogation of the search for truth.” United States v.

Nixon, 418 U.S. 683, 710 (1974). “It is a ‘venerable legal axiom that privileges are to be narrowly,

not expansively, construed.’”        Mason v. Stock, 869 F. Supp. 828, 833 (D. Kan.

1994)(Belot, J.)(quoting Hill v. Sandhu, 129 F.R.D. 548, 550 (D. Kan. 1990)(Wooley, M.J.)).

Courts construe privileges particularly narrowly in § 1983 claims, “where an assertion of privilege

must ‘overcome the fundamental importance of a law meant to insure each citizen from

unconstitutional state action.’” Mason v. Stock, 869 F. Supp. at 833 (quoting Skibo v. City of

New York, 109 F.R.D. 58, 61 (S.D.N.Y. 1985)(Scheindlin, M.J.)). Second, the Tenth Circuit’s

only mention of the self-critical analysis privilege appears to disapprove of its use. See In re Qwest

Commc’ns Int’l Inc., 450 F.3d at 1199 (describing this privilege as “recognized for specified

situations in a minority of states”). The Tenth Circuit has also expressed some doubt about the

privilege’s underlying rationale.      It addressed a similar assertion of the “executive or

governmental” privilege in Denver Policemen’s Protective Association v. Lichtenstein, 660 F.2d

432, 437 (10th Cir. 1981). The police in that case argued that, if they could not guarantee

confidentiality, “citizens and police officers alike will be reluctant to make statements or likely

fail to be completely candid in their statements.” 660 F.2d at 437. The Tenth Circuit responded




                                               - 130 -
that “it is doubtful that citizens and police officers will absolutely refuse to cooperate in

investigations because of a few isolated instances of disclosure.” 660 F.2d at 437. The Court

shares the Tenth Circuit’s doubt about the fatal consequences of disregarding this privilege, and

for the reasons stated in Dorato v. Smith and the reasons presented here, the Court does not

recognize a common-law self-critical analysis privilege in any context, not just not in a prison

healthcare context.

       Federal courts that have recognized a self-critical analysis privilege’s existence in certain

limited circumstances have generally required that the party asserting the privilege demonstrate

that: (i) the party seeking protection produced the information pursuant to a critical self-analysis

that party performed; (ii) there is a strong public interest in preserving the free flow of the

information sought; and (iii) if discovery was allowed, the information “is of the type whose flow

would be curtailed.” Bravo, 2009 WL 10706756, at *2. To these three requirements, the United

States Court of Appeals for the Ninth Circuit adds a fourth requirement, which other federal courts

have adopted, that the document in question “was prepared with the expectation that it would be

kept confidential and has in fact been kept confidential.” Dowling v. Am. Haw. Cruises, Inc., 971

F.2d 423, 426 (9th Cir. 1992)(citations omitted).

       No federal court has recognized the self-critical analysis privilege in a jail, prison, or

detention facility setting. See, e.g., Williams v. City of Philadelphia, Civil Action No. 08-1979,

2014 WL 5697204, at *1 (E.D. Pa. Nov. 4, 2014)(Surrick, J.)(holding that self-critical analysis

privilege may not be asserted to protect against discovery of mortality and sentinel event reviews

for inmate deaths which Corizon Health, Inc., the jail’s contracted medical service provider,

produced); McClendon v. City of Albuquerque, Case No. 95 CV 024 JAP/ACT, 2015 WL




                                              - 131 -
13667177, at *6 (D.N.M. Oct. 13, 2015)(Parker, J.)(stating that the self-critical analysis privilege

may not be asserted successfully in prison and jail condition cases to protect discovery of mortality

review documents, because those documents will be produced regardless whether they are

privileged, so there is no chilling effect at risk); Tortorici v. Goord, 216 F.R.D. 256, 258-59

(S.D.N.Y. June 10, 2003)(Pauley, J.)(holding that self-critical analysis privilege did not protect

against disclosure of quality assurance documents produced pursuant to statute requiring formal

review following inmate suicide); Laaman v. Powell, No. CIV. 75-258-SD, 1995 WL 54417, at *1

(D.N.H. Feb. 9, 1995)(Devine, J.)(declining to apply the self-critical analysis privilege in the

prison context to protect against discovery of documents produced pursuant to the Department of

Corrections’ Quality Assurance Program). In Weekoty, Judge Hansen recognized a self-critical

analysis privilege for documents prepared for morbidity and mortality conferences as part of a

medical peer review process. See 30 F. Supp. 2d at 1344-48. Judge Hansen recognized the

privilege in that limited context, noting that “the privilege has generally been rejected in other

contexts.” 30 F. Supp. 2d at 1345. Judge Hansen stated that, although the self-critical analysis

privilege is “of questionable necessity in many applications,” it “is particularly pertinent in the

medical context as it promotes frank and honest discussions which protect lives and improve

patient care,” and, because of “this unique role in preserving the public health, medical morbidity

and mortality reviews must be distinguished from other peer review cases.” 30 F. Supp. 2d at

1345. Judge Hansen did not extend the self-critical analysis privilege to jail, prison, or detention

facility settings. See 30 F. Supp. 2d at 1345. See also Bravo, 2009 WL 10706756, at *2. The

Ninth Circuit stated that, “in the prison context[,] the safety and efficiency of the prison” render it

“peculiarly important that the public have access to the assessment by peers of the care provided.”




                                               - 132 -
Agster v. Maricopa Cty., 422 F.3d 836, 839 (9th Cir. 2005)(declining to apply peer-review

privilege in context of prisoner civil-rights lawsuit). In Williams v. City of Philadelphia, a class

action seeking equitable relief under the Eighth and Fourteenth Amendments for allegedly

unconstitutional confinement conditions endangering inmate health and safety, the Honorable R.

Barclay Surrick, Senior United States District Judge for the United States District Court for the

Eastern District of Pennsylvania, noted that permitting the jail’s medical services provider “to

withhold the mortality and sentinel-event reviews does not promote sufficiently important interests

to outweigh the need for probative evidence.” 2014 WL 5697204, at *4. Judge Surrick agreed

with the Ninth Circuit’s statement in Agster v. Maricopa County that, in a prison context, it is

particularly important that the public have access to peer assessments of care provided. See

Williams v. City of Philadelphia, 2014 WL 5697204, at *4. Judge Surrick also considered that the

parties proposed a protective order, which would limit “the chilling effect that some courts cite as

a reason for invoking the peer-review privilege.” 2014 WL 5697204, at *4.

       The Court shares other federal courts’ doubts that, in evaluating the applicability of a self-

critical analysis privilege in prison and jail conditions cases, disclosure would create a chilling

effect, rendering prison review committees less effective. Cases involving inmate deaths generate

tremendous demand for public accountability, which “seem[s] likely to guarantee that such

reviews [of prison care and conditions] take place whether they are privileged or not,” belying

arguments “that such reviews will cease unless kept confidential by a federal peer review

privilege.” Johnson v. Cook Cty., No. 15 CV 741, 2015 WL 5144365, at *4 (N.D. Ill. Aug. 31,

2015)(Gilbert, M.J.). In Agster v. Maricopa County, the parents of an inmate who died in custody

sought mortality review documents that the prison’s healthcare provider prepared, but the




                                              - 133 -
healthcare provider asserted the self-critical analysis privilege. See 422 F.3d at 848. In upholding

the district court’s denial of the privilege, the Ninth Circuit reasoned:

                 Whereas in the ordinary hospital setting it may be that the first object of all
         involved in patient care is the welfare of the patient, in the prison context the safety
         and efficiency of the prison may operate as goals affecting the care offered. . . . [I]t
         is particularly important that the public have access to the assessment by peers of
         the care provided. Given the demands for public accountability . . . , we are not
         convinced by the County’s argument that such reviews will cease unless kept
         confidential by a federal peer review privilege. Accordingly, we are unwilling to
         create the privilege in this case.

Agster v. Maricopa Cty., 422 F.3d at 839.

                             LAW REGARDING ROIA PRIVILEGE

         ROIA, the law regulating peer reviews in New Mexico, “establishes a medical peer review

process to promote the improvement of health care in New Mexico.” Sw. Cmty. Health Servs. v.

Smith, 1988-NMSC-035, ¶ 7, 755 P.2d at 42. ROIA “regulate[s] peer review committees in

hospitals, health maintenance organizations, local associations of health care providers, nonprofit

health care plans, and emergency medical systems.” Breanne M. Sheetz, N.M.: Supreme Court

Creates Additional Protections for Physicians Participating in Peer Review, SHRM, March 5,

2015),              https://www.shrm.org/resourcesandtools/legal-and-compliance/state-and-local-

updates/pages/nm-physicians-peer-review.aspx (last viewed May 1, 2019). Although ROIA does

not expressly provide a private remedy for individuals whom a failure to maintain peer review

confidentiality harms, the Supreme Court of New Mexico implied one in Yedidag. See 2015-

NMSC-012, ¶ 43, 346 P.2d at 1148. ROIA “recognizes that candor and objectivity in the critical

evaluation of medical professionals by medical professionals is necessary for the efficacy of the

review process.” Sw. Cmty. Health Servs. v. Smith, 1988-NMSC-035, ¶ 7, 755 P.2d at 42. ROIA

contains a confidentiality provision in § 41-9-5, which “withholds from discovery otherwise




                                                 - 134 -
relevant and admissible evidence.” Sw. Cmty. Health Servs. v. Smith, 1988-NMSC-035, ¶ 8, 755

P.2d at 42. Section 41-9-5 protects peer review confidentiality and provides:

               All data and information acquired by a review organization in the exercise
       of its duties and functions shall be held in confidence and shall not be disclosed to
       anyone except to the extent necessary to carry out one or more of the purposes of
       the review organization or in a judicial appeal from the action of the review
       organization. . . . Information, documents or records otherwise available from
       original sources shall not be immune from discovery or use in any civil action
       merely because they were presented during proceedings of a review organization,
       nor shall any person who testified before a review organization or who is a member
       of a review organization be prevented from testifying as to matters within his
       knowledge, but a witness cannot be asked about opinions formed by him as a result
       of the review organizations hearings.

ROIA § 41-9-5.

       The Supreme Court of New Mexico has stated that the statute does not create an evidentiary

privilege but rather establishes an immunity from discovery -- unlike a privilege, ROIA’s

confidentiality provision establishes no opportunity for waiver through voluntary disclosure. See

Sw. Cmty. Health Servs. v. Smith, 1988-NMSC-035, ¶¶ 8-10, 755 P.2d at 42-43. Criminal

penalties attach for violation of ROIA’s confidentiality provision, which “is intended to prevent

disclosure in situations extending far beyond the production of evidence in civil litigation.” Sw.

Cmty. Health Servs. v. Smith, 1988-NMSC-035, ¶ 10,755 P.2d at 43. The Supreme Court of New

Mexico, in delineating ROIA’s confidentiality provision’s parameters, has stated:

               Consequently, we hold that all data and information acquired by a review
       organization in the exercise of its duties and functions, and opinions formed as a
       result of the review organization’s hearings, shall be governed by Section 41-9-5.
       When a party invokes Section 41-9-5 to immunize evidence from discovery, the
       burden rests upon that party to prove that the data or information was generated
       exclusively for peer review and for no other purpose, and that opinions were formed
       exclusively as a result of peer review deliberations. If the evidence was neither
       generated nor formed exclusively for or as a result of peer review, it shall not be
       immune from discovery unless it is shown to be otherwise available by the exercise
       of reasonable diligence. . . . The procedure will entail the trial court’s in camera




                                              - 135 -
       examination of the information and, perhaps, an evidentiary hearing to determine
       whether it properly falls within the parameters of Section 41-9-5 as announced by
       the Court today.

Sw. Cmty. Health Servs. v. Smith, 1988-NMSC-035, ¶ 17, 755 P.2d at 44 (emphasis in Sw. Cmty.

Health Servs. v. Smith). The Supreme Court of New Mexico further held that,

       if the information is ruled to be confidential, the party seeking access must then
       satisfy the trial court that the information constitutes evidence which is critical to
       the cause of action or defense. If the trial court determines that the success or failure
       of a litigant’s cause of action or defense would likely turn on the evidence adjudged
       to fall within the scope of Section 41-9-5, then the trial court shall compel
       production of such evidence. It is the trial judge who will be entrusted with
       balancing the need to ensure the confidentiality of peer review against the need of
       litigants to discover evidence essential to the merits of their case.

Sw. Cmty. Health Servs. v. Smith., 1988-NMSC-035, ¶ 18, 755 P.2d at 44-45 (citations omitted).

                          LAW REGARDING PSQUIA PRIVILEGE

       In 1986, Congress found the following:

       (1) The increasing occurrence of medical malpractice and the need to improve the
           quality of medical care have become nationwide problems that warrant greater
           efforts than those that can be undertaken by any individual State.

       (2) There is a national need to restrict the ability of incompetent physicians to move
           from State to State without disclosure or discovery of the physician’s previous
           damaging or incompetent performance.

       (3) This nationwide problem can be remedied through effective professional peer
           review.

       (4) The threat of private money damage liability under Federal laws, including
           treble damage liability under Federal antitrust law, unreasonably discourages
           physicians from participating in effective professional peer review.

       (5) There is an overriding national need to provide incentive and protection for
           physicians engaging in effective professional peer review.

42 U.S.C. § 11101. In 1994, in light of these findings, Congress enacted the Health Care Quality

Improvement Act, 42 U.S.C. §§ 11101 to -52 (“HCQIA”).




                                               - 136 -
               Congress designed the HCQIA to improve the quality of healthcare in two
       ways. First, it increased the effectiveness of peer review by providing review
       committees with immunity from lawsuits filed in response to professional review
       actions. Second, it authorized the Secretary of Health and Human Services
       (“HHS”) to create the National Practitioner’s Data Bank (“NPDB”). Any
       disciplinary action taken by a review condition must, as a condition to immunity,
       be reported for listing in the NPDB.

Guillermo A. Montero, If Roth Were a Doctor: Physician Reputation Under the HCQIA, 30 Am.

J.L. & Med. 85, 85 (2004). In its Part A, the HCQIA provides peer review members who have

acted in a way “that adversely affects clinical privileges of a practitioner, if such action is taken

with the reasonable belief that it is necessary to further quality of health care” with qualified

immunity from state or federal private suits.        Susan L. Horner, The Health Care Quality

Improvement Act of 1986 (Its History, Provisions, Applications and Implications), 16 Am. J.L. &

Med. 453, 456 (1990). The HCQIA conditioned its grant of professional peer review immunity on

two factors:

       First, a professional peer review group must provide adequate due process
       protection to the physician subjected to review. See 42 U.S.C. § 1112. The HCQIA
       details a number of procedures which Congress deemed to be adequate due process,
       and creates a rebuttable presumption that the professional peer review group met
       the due process requirements even if it did not follow the HCQIA’s procedures. Id.
       Second, the peer review group must take any action it deems necessary with the
       reasonable belief that its action will further quality health care. Id. A professional
       peer review group that fails to fulfill either condition is not entitled to the immunity
       afforded it by the HCQIA. See Goldsmith v. Harding Hospitals, Inc., 762
       F. Supp. 187, 188 (S.D. Ohio 1991); see also Austin v. McNamara, 979 F.2d 728,
       733 (9th Cir. 1992).

Hancock v. Blue Cross-Blue Shield of Kan., Inc., 21 F.3d 373, 374 (10th Cir. 1994). The Tenth

Circuit concluded that Congress, in enacting the HCQIA, did not intend to “benefit physicians

subject to peer review,” rather, Congress intended “to ensure effective professional peer review of

physician competence by providing immunity from damage suits to those professional peer review




                                               - 137 -
groups that comply with the HCQIA.” Hancock v. Blue Cross-Blue Shield of Kan., Inc., 21 F.3d

at 374-75.

       Unlike the HCQIA’s focus on “restrict[ing] the ability of incompetent physicians to move

from State to State without disclosure or discovery,” and on “provid[ing] incentive and protection

for physicians engaging in effective professional peer review,” 42 U.S.C. § 11101, in enacting the

PSQIA, Congress intended to tackle the “broader problem of systematic failures in the deliver[y]

of health care that resulted in preventable adverse events.” Brendan A. Sorg., Is Meaningful Peer

Review Headed Back to Florida?, 46 Akron L. Rev. 799, 822 (2013). In enacting PSQIA,

Congress noted that “[c]urrently, the State peer review protections are inadequate to allow the

sharing of information to promote patient safety,” S. Rep. No. 109-544, at 3 (2005), and that, in

1999, an Institute of Medicine report estimated that as many as 98,000 Americans die each year

from preventable medical error. See S. Rep. No. 108-196, at 2 (2003)(stating that the 1999 report

“emphasizes the need to make system improvements and advises that health care information

reporting systems must develop and implement processes through which medical error information

can be identified, analyzed and utilized to prevent further medical errors.”). See also Comm. on

Quality of Health Care in Am., Inst. of Med., To Err is Human: Building a Safer Health System

(Linda T. Kohn et. al. eds., 2000).

       Much of the impetus for this legislation can be traced to the publication of the
       landmark report, “To Err is Human,” by the Institute of Medicine in 1999 (Report).
       The Report cited studies that found that at least 44,000 people and potentially as
       many as 98,000 people die in U.S. hospitals each year as a result of preventable
       medical errors. Based on these studies and others, the Report estimated that the
       total national costs of preventable adverse events . . .[are] between $17 billion and
       $29 billion, of which health care costs represent one-half. One of the main
       conclusions was that the majority of medical errors do not result from individual
       recklessness or from the actions of a particular group; rather, most errors are caused
       by faulty systems, processes, and conditions that lead people to make mistakes or




                                              - 138 -
       fail to prevent adverse events.

Patient Safety and Quality Improvement; Notice of Proposed Rulemaking, 73 Fed. Reg. 8112,

8112-13 (Feb. 12, 2008).

       Congress noted that the threat of malpractice litigation discourages healthcare

professionals and healthcare organizations from disclosing, sharing, and discussing medical error

information. See S. Rep. No. 108-196, at 2. The United States Senate articulated that its mission,

in enacting PSQIA, was “promoting a learning environment . . . to move beyond the existing

culture of blame and punishment . . . to a ‘culture of safety’ that focuses on . . . the prevention of

future medical errors,” to improve patient safety outcomes. S. Rep. No. 108-196, at 3. On July

29, 2005, former President George W. Bush signed the PSQIA into law. See Remarks on Signing

the Patient Safety and Quality Improvement Act of 2005, 41 Weekly Comp. of Presidential

Documents 1227 (July 29, 2005).

       Although the PSQIA’s text does not explicitly mention peer review, through the PSQIA,

Congress announced “a more general approval of the medical peer review process and more

sweeping evidentiary protections for materials used therein,” than the previously enacted HCQIA

accomplished.     KD ex rel. Dieffenbach v. U.S., 715 F. Supp. 2d 587, 594 (D. Del.

2010)(Thynge, M.J.). The Notice of Proposed Rulemaking also states:

               These outcomes will be advanced, in large measure, through
       implementation of this proposed rule of strong Federal confidentiality and privilege
       protections for information that is patient safety work product under the Patient
       Safety Act. For the first time, there will now be a uniform set of Federal protections
       that will be available in all states and U.S. territories and that extend to all health
       care practitioners and institutional providers. These protections will enable all
       health care providers, including multi-facility health care systems, to share data
       within a protected legal environment, both within and across states, without the
       threat of information being used against the subject providers.




                                               - 139 -
Notice of Proposed Rulemaking, 73 Fed. Reg. at 8113. The Notice of Proposed Rulemaking

explains that, for PSQIA’s purposes, patient safety work product includes

       any data, reports, records, memoranda, analyses (such as root cause analyses), or
       written or oral statements (or copies of any of this material) (A) which could result
       in improved patient safety, health care quality, or health care outcomes and either
       (i) is assembled or developed by a provider for reporting to a PSO and is reported
       to a PSO; or (ii) is developed by a PSO for the conduct of patient safety activities;
       or (B) which identifies and constitutes the deliberations or analysis of, or identifies
       the fact of reporting pursuant to, a patient safety evaluation system.

Notice of Proposed Rulemaking, 73 Fed. Reg. at 8120. See 42 U.S.C. § 299b-21(7). The PSQIA

protects all patient safety work product from disclosure, including in federal civil proceedings.

See 42 U.S.C. § 299b-22(a). PSOs “include all organizations that collect and analyze patient

safety work product and provide feedback to providers on strategies to improve patient safety and

quality of care, and that have been listed by the Department of Health and Human Services as

such.” KD ex rel. Dieffenbach v. U.S., 715 F. Supp. 2d at 596 (citing S. Rep. No. 108-196, at *5).

As of April, 2019, there are eighty-three listed PSOs. See Federally-Listed PSOs, Agency for

Healthcare Research 7 Quality, https://www.pso.ahrq.gov/listed (last visited April 20, 2019).

       Other federal district courts have recognized that the PSQIA’s drafters made clear “the

statute was not intended to provide a blanket protection for all information and communications

generated for quality control purposes.” Johnson v. Cook Cty., 2015 WL 5144365, at *6 (citation

omitted)(noting that the PSQIA emphasizes that information not developed for the purpose of

reporting to a PSO does not become privileged merely because it is in fact reported to a PSO). The

PSQIA “is designed to incentivize a particular form of external quality-assurance review that

Congress deems optimal.”         Dunn v. Dunn, 163 F. Supp. 3d 1196, 1210 (M.D. Ala.

2016)(Thompson, J.).     “Extending the privilege to other quality-assurance documents not




                                              - 140 -
submitted to a certified organization would destroy this incentive and seriously undermine”

Congress’ purpose. Dunn v. Dunn, 163 F. Supp. 3d at 1210. See, e.g., Crawford v. Corizon

Health, Inc., Civil Action No. 17-113, 2018 WL 3361147, at *2 (W.D. Pa. July 10,

2018)(Rothstein, J.)(holding that the documents at issue must have been assembled or developed

for reporting to the PSO, to qualify for the PSQIA privilege’s protection).

                                           ANALYSIS

       The parties ask the Court to consider the following discovery issues: (i) whether the QI/QA

Records -- continuous quality improvement and quality improvement documents related to QI

processes and meetings which Correct Care produced in 2015, and 2016 -- are relevant to the

present litigation and subject to discovery; (ii) whether the Dr. Greifinger Documents in Bernalillo

County’s possession are relevant to the present litigation and subject to discovery; (iii) whether

the QI/QA Records are subject to a viable claim of privilege, such as a common-law self-critical

analysis privilege, a state-law ROIA privilege, or a PSQIA privilege; and (ii) whether the

Dr. Greifinger Documents are subject to a viable claim of privilege, such as a common-law self-

critical analysis privilege, a state-law ROIA privilege, or a PSQIA privilege. At the February 27,

2019, status conference, the Court informed the parties it cannot “make a document by document

determination,” so, instead, this opinion “sets forth the law, and then” if the Court determines

“these documents are discoverable,” the parties and the Court would “have to do something else”

for the Court “to make an informed decision as to whether the documents” are producible. Feb.

27 Tr. at 5:3-14 (Court). The Court clarified that it will not produce an opinion “that says this

document has to be produced, this document has to be produced,” and that instead the opinion will

outline “the law that’s going to govern this case,” in the hopes that the Court’s statement of the




                                              - 141 -
law informs the parties in their attempted resolution of their discovery disputes. Feb. 27 Tr. at

5:14-24 (Court). Bernalillo County filed the Dr. Greifinger Documents under seal for the Court’s

review on April 16, 2019. See Court’s Copy of Dr. Greifinger Documents. The Court reviewed

those documents and will discuss their relevance and privilege. The Court has not received a copy

of the QI/QA Records for review and, therefore, provides guidance but does not provide a

document-by-document determination of their relevance and privilege. This MOO is the promised

opinion. For the reasons explained below, the Court concludes that: (i) the QI/QA Records are

relevant to the present litigation and subject to discovery; (ii) the Dr. Greifinger Documents are

relevant to the present litigation and subject to discovery; (iii) the QI/QA Records are not protected

by a federal self-critical analysis privilege, by ROIA, or by PSQIA; and (iv) the Dr. Greifinger

Documents are not protected by a federal self-critical analysis privilege, by ROIA, or by PSQIA.

I.     THE DOCUMENTS AT ISSUE ARE RELEVANT TO THE PRESENT
       LITIGATION AND SUBJECT TO DISCOVERY.

       In In re Cooper Tire & Rubber Co., the Tenth Circuit stated that,

       when a party objects that discovery goes beyond that relevant to the claims or
       defenses, “the court would become involved to determine whether the discovery is
       relevant to the claims or defenses and, if not, whether good cause exists for
       authorizing it so long as it is relevant to the subject matter of the action.” This
       good-cause standard is intended to be flexible. When the district court does
       intervene in discovery, it has discretion in determining what the scope of discovery
       should be. “[T]he actual scope of discovery should be determined according to the
       reasonable needs of the action. The court may permit broader discovery in a
       particular case depending on the circumstances of the case, the nature of the claims
       and defenses, and the scope of the discovery requested.”

568 F.3d at 1188-89 (citations and footnote omitted)(alteration in In re Cooper Tire & Rubber

Co.)(quoting the advisory committee’s notes). “Although disputed discovery may not be directly

tied to a claim or defense in the case, that discovery may still be relevant to issues that are likely




                                               - 142 -
to arise in the case.”          Kennicott v. Sandia Corp., 327 F.R.D. 454, 471 (D.N.M.

2018)(Browning, J.). Relevance is to be construed broadly, to “‘encompass any matter that bears

on, or that reasonably could lead to other matter that could bear on’ any party’s claim or defense.”

State Farm Mut. Auto Ins. v. Fayda, 2015 WL 7871037, at *2 (quoting Oppenheimer Fund, Inc.

v. Sanders, 437 U.S. at 351).

       A.      THE QI/QA RECORDS                ARE     RELEVANT         AND      SUBJECT       TO
               DISCOVERY.

       Tanner avers that the Dr. Greifinger Documents are only a subset of all of the documents

at issue and that the scope of the McClendon litigation will not moot out all discovery issues in

this case. See Feb. 4 Tr. at 107:9-10 (Leonard); id. at 108:13-16 (Leonard); id. at 110:1-4

(Leonard). Tanner contends that, pursuant to its “Medical Services Agreement with the County,

Defendant CCS is required to prepare and submit reports regarding staffing patterns and staffing

vacancies to the County’s contract compliance officer.” Reply to Motion to Compel RFP No. 5 at

4. Tanner notes that the Medical Services Agreement also requires Correct Care to “provide a

monthly staffing matrix report by the 15th of each month.” Reply to Motion to Compel RFP No. 5

at 4. Tanner argues that, pursuant to Bernalillo County’s policy on administrative meetings and

reports, Correct Care must also produce “monthly statistical reports,” “data necessary to complete

the HSU data matrix,” and “other records to be distributed” to the jail’s upper level administrative

staff. Reply to Motion to Compel RFP No. 5 at 4. Tanner contends that the Medical Services

Agreement also requires QI/QA Records, and that these records are “relevant to prove Defendants’

negligence and deliberate indifference, as well as causation and the existence of unwritten customs

or policies at MDC.” Reply to Motion to Compel RFP No. 5 at 6.

       The Court concludes that, to the extent Magistrate Judge Molzen’s order in the Sept. 5,




                                              - 143 -
2018 KBM MOO does not cover the documents Tanner seeks, the documents at issue are relevant,

pursuant to rule 26(b)’s delimited scope of discovery. Correct Care argues that Tanner, through

discovery requests such as RFP No. 12, seeks information about general health care at

Metropolitan Detention, an overly broad inquiry not closely related to her pregnancy and prenatal

care claims, or proportional to the case’s needs. See CCS’ Obj. to Sept. 5, 2018 KBM MOO at

12-13. Tanner seeks, for example, “records identifying names, job titles or positions, duty stations

or posts, and working hours for each of CCS’s employees or contractors on duty during the 17-

day period when Plaintiff was at the MDC in October 2016.” Motion to Compel Ans. and Resp.

at 2. Tanner also seeks “the name, job title or position, and business contact information of CCS

employees or agents who were involved in providing health care to Plaintiff and responding to

requests for health care by or on behalf of Plaintiff during the relevant time period.” Motion to

Compel Ans. and Resp. at 3-4. Tanner also requests “production of records and information

regarding staff vacancies and absences during and in the time period leading up to Plaintiff

Tanner’s incarceration at MDC in October 2016.” Motion to Compel Ans. and Resp. at 4. Tanner

requests “information and records regarding committee work which implicates the supervisory

Defendants in this action and serves as a forum for identifying systemic or pre-existing problems

regarding access to health care at MDC during the relevant time period,” noting that the

“provisions of CCS’s Medical Services Agreement with the County already identify the types of

committees involved and the records CCS is required to keep and produce to the County regarding

their committee work.” Motion to Compel Ans. and Resp. at 7.

       Tanner contends that the requested QI/QA Records -- documents which Correct Care has

been producing pursuant to its contract with Bernalillo County and pursuant to its operation of the




                                              - 144 -
healthcare facilities at Metropolitan Detention, are relevant “to determine the extent to which

understaffing during the period Plaintiff Tanner was incarcerated played a causal role” in her

allegedly deficient medical care and “to determining which Defendant(s) were responsible for

allowing such understaffing to persist . . . .” Motion to Compel Ans. and Resp. at 5. Tanner argues

that

          it is plausible in light of Dr. Greifinger’s report and the other discovery produced
          to date that understaffing during that period adversely impacted the level of
          supervision and training given or received by Defendant CCS’s employees,
          including those named as Defendants in this action, and created a backlog of work
          that took their attention away from the serious medical needs of Plaintiff Tanner
          and her baby. Such a lack of supervision and training or a backlog of work from
          months preceding Plaintiff Tanner’s incarceration could leave Defendant CCS
          employees ill-equipped to handle her medical needs or conduct appropriate follow
          up when those needs first arose or were identified.

Motion to Compel Ans. and Resp. at 6. The Court agrees that the documents which Correct Care

produced in connection with its provision of health care services at Metropolitan Detention and its

contract with Bernalillo County are relevant to Tanner’s claims. Tanner notes that Dr. Greifinger’s

reports

          indicate that during the relevant time period, there were serious flaws with the CQI
          and quality assurance process, and that process provided an avenue through which
          systemic problems relating to understaffing and inadequate access to care for
          pregnant inmates would be brought to the attention of personnel at higher levels in
          the chain of command, including the Medical Director, HAS, and Jail
          Administration.

Motion to Compel Ans. and Resp. at 8. The Court agrees that discovery of these documents is

relevant to show whether supervisory personnel, including named Defendants, had knowledge or

awareness of these problems, as well as to show the problems’ existence and timing. The Court

concludes that these documents are relevant to Tanner’s claims.




                                                - 145 -
       B.      THE DR. GREIFINGER DOCUMENTS ARE RELEVANT AND SUBJECT
               TO DISCOVERY.

       Rule 72(a) of the Federal Rules of Civil Procedure requires a district judge to consider

timely objections to a magistrate judge’s discovery order in a case “and modify or set aside any

part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). See

Hutchinson v. Pfeil, 105 F.3d at 566. A district court is required to “defer to the magistrate judge’s

ruling unless it is clearly erroneous or contrary to law.” Hutchinson v. Pfeil, 105 F.3d at 566. “In

sum, it is extremely difficult to justify alteration of the magistrate judge’s non-dispositive actions

by the district judge,” although a district judge “should not be hamstrung by the clearly erroneous

standard.” Wright et al., supra, § 3069, at 350-55.

       Correct Care asks that the Court review Magistrate Judge Molzen’s relevance rulings

regarding the Dr. Greifinger Documents, arguing that Tanner’s desired scope of discovery is

“broader than necessary” and that Magistrate Judge Molzen’s relevance analysis “goes too far.”

Feb. 4 Tr. at 80:19-81:1 (White). Correct Care agrees that the “clearly erroneous or contrary to

law” standard applies to the Court’s review of Magistrate Judge Molzen’s “legal conclusions.”

Feb. 4 Tr. at 82:6-7 (White). The Court stated at the February 5, 2019, hearing its inclination to

conclude that the documents at issue are relevant, and to “not find that Judge Molzen was clearly

erroneous or abused her discretion in any way [that] was clearly erroneous or was contrary to law,”

so the Court indicated it would probably “not set aside her order on that score,” and would “plunge

into the privileges issue.” Feb. 5 Tr. at 8:1-9 (Court). The Court stated that it “probably will

overrule the objection” to Magistrate Judge Molzen’s rulings on relevance and discoverability

grounds, and then it would “take the other [privileges issue] under advisement.” Feb. 5 Tr. at 8:11-

13 (Court).




                                               - 146 -
       Magistrate Judge Molzen specifically ruled on the Dr. Greifinger Documents:

               Thus, the documents Dr. Greifinger reviewed to make his findings may
       provide Plaintiff with information concerning the medical care, or lack of medical
       care, that was available to Plaintiff at the relevant time period. Moreover, those
       documents may be relevant to the awareness of officials of any problems with the
       delivery of medical care to inmates.

Sept. 5, 2018 KBM MOO at 5, 2018 WL 4222384, at *3. Magistrate Judge Molzen applied that

standard when she concluded that the requested documents are relevant to Tanner’s claim that

Metropolitan Detention denied her access to adequate medical care, because Dr. Greifinger’s

“reports revealed staffing problems at MDC during the relevant time period.” Sept. 5, 2018 KBM

MOO at 5, 2018 WL 4222384, at *2. Magistrate Judge Molzen noted that the April 22, 2016

Dr. Greifinger Report “found that MDC had opportunities for improvement with regard to

pregnancy care” and that the Nov. 21, 2016 Dr. Greifinger Report found that “staff vacancies put

MDC patients at risk of serious harm.” Sept. 5, 2018 KBM MOO at 5, 2018 WL 4222384, at *3.

Magistrate Judge Molzen noted that “Dr. Greifinger’s reports for these site visits at MDC are

temporally connected to Plaintiff’s allegations.” Sept. 5, 2018 KBM MOO at 5, 2018 WL

4222384, at *3. Magistrate Judge Molzen averred that the Dr. Greifinger Documents may provide

Tanner “with information concerning the medical care, or lack of medical care, that was available

to Plaintiff at the relevant time period,” and may also be relevant “to the awareness of officials of

any problems with the delivery of medical care to inmates.” Sept. 5, 2018 KBM MOO at 5, 2018

WL 4222384, at *3. Magistrate Judge Molzen’s conclusion is apt in light of the Amended

Complaint, which specifically alleges:

               31. At the time the McClendon settlement agreement was approved, MDC
       staff had not yet achieved compliance with the standards referenced in CAA No. 1.
       Several deficiencies were noted in the reports prepared by Dr. Robert G. Greifinger,
       M.D., who served as the court-appointed medical expert in the McClendon




                                               - 147 -
       litigation.

               32. According to Dr. Greifinger’s report dated November 21, 2016,
       practitioner staffing at MDC “was reduced to one physician and one physician
       assistant” due to several practitioner resignations in July 2016, and this
       “substantially reduced staffing continued for 3.5 months.” Dr. Greifinger also
       reported “no progress” with CCS’s plans “to recruit a part-time OB/GYN to work
       on-site.” In his report, Dr. Greifinger found “the waiting time for access to
       practitioner care” increased, and there was “a substantial lag time to the
       practitioners for acute care” during the period from July 2016 to October 2016.
       Dr. Greifinger opined in his report that “These staff vacancies put MDC patients at
       risk of serious harm.

               33. From July 2016 through October 2016, supervisory personnel at MDC,
       including Defendants McMurray, Kossman, and Ruiz, received notice and were
       aware that the quality management process, staff vacancies, lack of on-site
       OB/GYN clinic, lack of access to the level of prenatal care required under the
       NCCHC standards, level of compliance with the McClendon settlement agreement,
       and timely access to appropriate off-site medical care, were deficient during the
       period, thereby creating a risk of harm to MDC inmates, including Plaintiff Tanner.
       Upon information and belief, these Defendants received and became aware of these
       problems through the monthly reports, matrices, logs, corrective action plans, and
       committee meetings required under the Medical Services Agreement (Sections
       4.1.16.5, 4.1.20.1, 4.1.25.27, 4.1.26.7, 4.1.27.4, 4.2.1, 4.2.2) and the McClendon
       settlement agreement described above.

Amended Complaint ¶¶ 31-33, at 9.

       The scope of discovery is “any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b). Magistrate Judge

Molzen concludes that the Dr. Greifinger Documents, which Dr. Greifinger reviewed in preparing

his reports which identified deficiencies such as staffing vacancies during the time period

surrounding Tanner’s incarceration, are relevant to Tanner’s claims of deficient health care of

which Metropolitan Detention officials had notice. See Sept. 5, 2018 KBM MOO at 5, 2018 WL

4222384, at *3. In other words, Magistrate Judge Molzen concludes that the discovery which

Tanner seeks is relevant to her claims, the scope of discovery that rule 26(b) delimits. See Fed. R.




                                              - 148 -
Civ. P. 26(b). The relevance standard that Magistrate Judge Molzen applies is, therefore, not

contrary to law.

            Bernalillo County provided “a copy of documents that were received by counsel for

Bernalillo County in the McClendon litigation that were produced to Dr. Greifinger, the Court

appointed expert in that matter.” April 2, 2019 Letter at 1. Bernalillo County attaches a log of the

Dr. Greifinger Documents and highlights the documents which Bernalillo County already

provided to Tanner -- the Pregnant Woman Studies, and studies of Shawna Tanner’s Case -- as of

April 16, 2019. See Log of Documents Provided to Dr. Robert Greifinger, filed April 16, 2019

(Doc. 214-1)(“Dr. Greifinger Documents Log”). The Court has carefully reviewed the Court’s

Copy of Dr. Greifinger Documents. See Sealed Notice, filed April 16, 2019 (Doc. 215)(“Court’s

Copy of Dr. Greifinger Documents”).        The Court agrees with Magistrate Judge Molzen’s

determination that these documents are relevant. 26 The Dr. Greifinger Documents include: (i) a

CQI Calendar (undated)(Bates Nos. D000001-02); (ii) CQI Meeting Minutes (dated July 16,

2016)(Bates Nos. D000003-04); (iii) a Psychiatry Study (dated July 29, 2016)(Bates

Nos. D000005-06); (iv) an HIV Study (dated July 21, 2016)(Bates No. D000007); (v) a Receiving

Screen and Med. Verification Study (dated June, 2016)(Bates Nos. D000008-09); (vi) an

Alcohol/Benzo Withdrawal Study, (dated June, 2016)(Bates Nos. D000010-11); (vii) a Mental

Health Evaluation Study (dated February 15, 2016)(Bates Nos. D000012-14); (viii) Health

Assessment Studies (dated February 15, 2016, August 25, 2016, and November 10, 2016)(Bates


       26
          The Court considered redacting certain information, like inmate or patient names, but this
redaction could prejudice Tanner. It is precisely that information that she may want to use to do
more discovery, tracking down more information and leads. The Court’s protective order will
sufficiently protect patient information without harming Tanner’s ability to follow up with
discovery leads.



                                              - 149 -
Nos. D000015-17); (ix) Pregnant Women Studies (dated March 7, 2016, April 7, 2016, and August

16, 2016)(Bates Nos. D000018-20); (x) Evaluations of Care prior to ER Visit (dated March 17,

2016, and May 25, 2016)(Bates Nos. D000021-22); (xi) an X-Rays Study (dated February 15,

2016)(Bates No. D000023); (xii) Chronic Disease Studies for Asthma, Diabetes, Seizure, and

Hypertension (dated March 7, 2016, March 8, 2016, April 7, 2016, April 20, 2016, August 25,

2016, September 1, 2016, and November 8, 2016)(Bates Nos. D000024-38); (xiii) Anticoagulant

Studies (dated April 19, 2016, August 25, 2016, and October 26, 2016)(Bates Nos. D000039-42);

(xiv) a Continuity of Care Study (dated August 25, 2016)(Bates No. D000043); (xv) an Access to

Dental Care Study (dated August 23, 2016)(Bates No. D000044); (xvi) Sexually-Transmitted

Diseases Studies (dated March 7, 2016, April 7, 2016, August 8, 2016, and November 8,

2016)(Bates Nos. D000045-48); (xvii) Continuity of Medication on Intake Studies (dated

February 15, 2016, September 12, 2016, and November 14, 2016)(Bates Nos. D000049-51);

(xviii) a Medical Refusal Study (dated April 7, 2016)(Bates Nos. D000052-54); (xix) a January-

March 2016 Corrective Action Plan (Bates Nos. D000055-59); (xx) Mortality and Morbidity

Reviews for B.G., L.D., M.A., J.O., D.T., and Shawna Tanner (dated May 11, 2016, June 22, 2016,

June 24, 2016, July 14, 2016, September 20, 2016, and October 17, 2016)(Bates Nos. D000060-

319); and (xxi) Reports completed by Dr. Kenneth Ray and Dr. Ronald Shansky regarding K.A.,

M.S.J., Shawna Tanner, and D.T. (undated)(Bates Nos. D000320-348). Dr. Greifinger Documents

Log at 1-4. The Court addresses the relevance of the Dr. Greifinger Documents by category,

below.




                                            - 150 -
       1.      The CQI Documents.

       Included in the Dr. Greifinger Documents are a CQI Calendar (undated)(Bates

Nos. D000001-02), the CQI Meeting Minutes (dated July 16, 2016)(Bates Nos. D000003-04), and

the January-March 2016 Corrective Action Plan (undated)(Bates Nos. D000055-59).               See

Dr. Greifinger Documents Log at 2-4. Correct Care avers that the CQI Calendar is beyond rule

26(b)(1)’s scope, because the calendar’s described schedule did not apply at Metropolitan

Detention, because Metropolitan Detention was “directed to use Dr. Greifinger’s toolkit.” CCS’

Obj. to Prod. McClendon Docs. at 1. Correct Care does not make a relevance argument specific

to the CQI Meeting Minutes. See CCS’ Obj. to Prod. McClendon Docs. at 1 (asserting only

privilege-related objections as to the CQI Meeting Minutes’ production).

       The Court concludes that Magistrate Judge Molzen’s finding that these documents are

relevant is not clearly erroneous or contrary to law. The CQI Calendar outlines when a Correct

Care facility should perform various screens to evaluate health care challenges such as refusal of

services, controlled substance monitoring, or emergency services.          See Court’s Copy of

Dr. Greifinger Docs. at 1. The Court agrees with Tanner that the CQI documents are relevant to

her claims’ elements, because these documents could indicate that Correct Care and Bernalillo

County knew of problems in the operation of Metropolitan Detention’s medical facility and could

indicate whether the Defendants took effective measures to correct those problems up to the time

of the events at issue, which occurred in October, 2016. See Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs. at 6. The CQI documents indicate that Metropolitan Detention was excused

from using the Correct Care CQI Studies on November 2, 2016, at which time Metropolitan

Detention began using Dr. Greifinger’s CQI tool kit. See Court’s Copy of Dr. Greifinger Docs. at




                                             - 151 -
2.   The CQI Calendar may have contributed to Dr. Greifinger’s conclusion that there was

opportunity for improvement at Metropolitan Detention and to his identification of deficiencies in

health care delivery at Metropolitan Detention. See Reply to Motion to Compel RFP No. 5 at 6.

The Court also agrees with Tanner’s assertion that the CQI Calendar and Meeting Minutes

constitute evidence relevant to proving the Defendants’ alleged negligence and deliberate

indifference to inmate health care needs, as well as proving the existence of unwritten customs or

policies at Metropolitan Detention. See Reply to Motion to Compel RFP No. 5 at 6. For instance,

these documents could lead to the identification of pre-existing problems regarding access to or

evaluation of health care at Metropolitan Detention preceding Tanner’s incarceration. See Motion

to Compel Ans. and Resp. at 7. Additionally, Tanner notes that the April 22, 2016 Dr. Greifinger

Report concluded that “there are continuing problems with the quality of nursing evaluations,

judgments, and nursing decisions for acute problems,” and the Nov. 21, 2016 Dr. Greifinger

Report concludes that “[t]here are corrective action plans, but they are non-specific, for example,

‘train nurses,’ with nothing said about measurement to document improvement within a specific

timeframe.”    Compare April 22, 2016 Dr. Greifinger Report at 4, with Nov. 21, 2016

Dr. Greifinger Report, at 4. In the Amended Complaint, Tanner alleges that the Defendants

became aware of health care deficiencies at Metropolitan Detention in part through the corrective

action plans that Correct Care produced pursuant to its Medical Services Agreement with

Bernalillo County. See Amended Complaint ¶¶ 31-33, at 9. The Corrective Action Plan also

informed Dr. Greifinger’s conclusion that there existed health care deficiencies at Metropolitan

Detention. Accordingly, the Corrective Action Plan is relevant to Tanner’s claims of inadequate

or negligent health care delivery at Metropolitan Detention, and of officials’ awareness of existing




                                              - 152 -
health care problems and failure to remedy those problems.

              2.     The Health Care Studies.

       Also included in the Dr. Greifinger Documents are various health care studies which

Correct Care conducted at Metropolitan Detention in 2016, preceding and at the time of Tanner’s

incarceration. See Dr. Greifinger Documents Log at 1-4. These studies include: (i) a Psychiatry

Study (dated July 29, 2016)(Bates Nos. D000005-06); (ii) an HIV Study (dated July 21,

2016)(Bates No. D000007); (iii) a Receiving Screen and Med. Verification Study (dated June

2016)(Bates Nos. D000008-09); (iv) an Alcohol/Benzo Withdrawal Study (dated June

2016)(Bates Nos. D000010-11); (v) a Mental Health Evaluation Study (dated February 15,

2016)(Bates Nos. D000012-14); (vi) Health Assessment Studies (dated February 15, 2016, August

25, 2016, and November 10, 2016)(Bates Nos. D000015-17); (vii) Pregnant Women Studies

(dated March 7, 2016, April 7, 2016, and August 16, 2016)(Bates Nos. D000018-20);

(viii) Evaluations of Care prior to ER Visit (dated March 17, 2016, and May 25, 2016)(Bates

Nos. D000021-22); (ix) an X-Rays Study (dated February 15, 2016)(Bates No. D000023);

(x) Chronic Disease Studies for Asthma, Diabetes, Seizure, and Hypertension (dated March 7,

2016, March 8, 2016, April 7, 2016, April 20, 2016, August 25, 2016, September 1, 2016, and

November 8, 2016)(Bates Nos. D000024-38); (xi) Anticoagulant Studies (dated April 19, 2016,

August 25, 2016, and October 26, 2016)(Bates Nos. D000039-42); (xii) a Continuity of Care Study

(dated August 25, 2016)(Bates No. D000043); (xiii) an Access to Dental Care Study (dated August

23, 2016)(Bates No. D000044); (xiv) Sexually-Transmitted Diseases Studies (dated March 7,

2016, April 7, 2016, August 8, 2016, and November 8, 2016)(Bates Nos. D000045-48);

(xv) Continuity of Medication on Intake Studies (dated February 15, 2016, September 12, 2016,




                                            - 153 -
and November 14, 2016)(Bates Nos. D000049-51); and (xvi) a Medical Refusal Study (dated April

7, 2016)(Bates Nos. D000052-54). See Dr. Greifinger Documents Log at 1-4.

       Correct Care argues that Tanner seeks information about general health care at

Metropolitan Detention, an overly broad inquiry not closely related to her pregnancy and prenatal

care claims, or proportional to the case’s needs. See CCS’ Obj. to Sept. 5, 2018 KBM MOO at

12-13. Correct Care avers that the health care studies are not relevant to the litigation, because the

diseases they address are not at issue, the studies are too remote in time, or they are limited to

patients with conditions unlike those at issue in this case. See CCS’s Obj. to Prod. McClendon

Docs. at 1-4. Tanner contends that, even if the studies relate to conditions other than pregnancy,

they are relevant to Tanner’s claims where Tanner alleges that Correct Care “failed to adequately

evaluate Plaintiff Tanner’s symptoms of preterm labor and premature rupture of membranes in

order to transport her to a hospital facility for further care and treatment,” they are “germane to

determining why Plaintiff Tanner did not receive proper care prior to her ER visit on October 17,

2016,” and they are relevant to “understanding Dr. Greifinger’s finding that there were problems

with Correct Care’s nursing evaluations’ quality in 2016.” Tanner’s Resp. to CCS’ Obj. to Prod.

McClendon Docs. at 8. Tanner contends that she should be allowed discovery on how Correct

Care handled chronic care referrals for conditions other than pregnancy “to determine whether

there were systematic deficiencies in how such referrals were handled,” or whether they were

routinely well handled “but neglected with respect to Plaintiff Tanner’s individual care.” Tanner’s

Resp. to CCS’ Obj. to Prod. McClendon Docs. at 9. Tanner also avers that continuity of care is a

key issue in this case. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 10. Tanner

contends that she should be allowed to obtain discovery on how Correct Care “handled continuity




                                               - 154 -
of care and other intake-related issues for other inmates to determine whether there were systemic

deficiencies in how such care was handled.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon

Docs. at 10.

       The Court concludes that Magistrate Judge Molzen’s determination that the health care

studies documents are relevant is not clearly erroneous or contrary to law. The Court agrees with

Magistrate Judge Molzen’s determination that the health care studies documents are relevant to

Tanner’s claims, because, although the specific diseases or conditions which the studies address

may not be at issue, health care delivery, continuity of care, Correct Care’s and Metropolitan

Detention’s procedures and customs related to emergency care, evaluation of inmate needs, and

response to those needs are all at issue. The health care studies are germane to Tanner’s claims

regarding allegedly negligent or deliberately indifferent health care practices by Correct Care at

Metropolitan Detention.     Studies regarding other health conditions may be considered in

determining the pervasiveness or severity of the conduct of Correct Care’s or Metropolitan

Detention’s officials and may establish the general environment surrounding health services at

Metropolitan Detention preceding and at the time of Tanner’s incarceration.

               3.     The Mortality and Morbidity Reports.

       Tanner avers that the Mortality and Morbidity Reports are relevant, because some of the

Defendants were involved in their production, and they bear on questions “regarding the timeliness

of medical care or transport to the hospital, or questions regarding the appropriateness of care

given in the infirmary setting.” Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 11.

Tanner contends that the documents contain information relevant to proving the elements of her

claims, because they could indicate that the Defendants did not effectively remedy a known




                                             - 155 -
problem revealed through past incidents regarding timely arrangement of emergency transport for

inmates in need, and that Defendants’ failure to remedy that problem resulted in Tanner’s alleged

harms. See Tanner’s Resp. to CCS’ Obj. to Prod. McClendon Docs. at 11-12. Correct Care objects

to the production of the Mortality and Morbidity Reviews, because the documents contain

protected health information for patients other than Tanner, and because the documents pertain to

conditions not at issue in this case. As mentioned in an earlier footnote in this MOO, the Court

considered redacting certain information, like inmate or patient names, see supra n.26, but this

redaction could prejudice Tanner. It is precisely that information that she may want to use to do

more discovery, tracking down more information and leads. A protective order will sufficiently

protect patient information without harming Tanner’s ability to follow up with discovery leads.

The Court agrees with Tanner that the documents are relevant to her claims, where they may

indicate patterns in Correct Care’s or Metropolitan Detention’s responses to emergent health

situations, their monitoring of inmate health, their reporting mechanisms, and their provision of

care. The Court agrees with Magistrate Judge Molzen’s determination that these documents are

relevant to the litigation and concludes that Magistrate Judge Molzen’s determination was neither

clearly erroneous nor contrary to law.

               4.     The Drs. Ray and Shansky Reports.

       Correct Care objects to the production of Drs. Ray and Shansky’s reports regarding specific

inmates other than Tanner, averring that the reports are not relevant because they pertain to

conditions that are not at issue in this case. See CCS’ Obj. to Prod. McClendon Docs. at 9. Tanner

avers that, even if the specific conditions which the reports address are not at issue, the reports

analyze factors that exist in this litigation, they contain information upon which Dr. Greifinger




                                              - 156 -
relied in making his determination that Metropolitan Detention’s inmate health care was deficient

in certain respects, and the reports deal with inmates who died in Metropolitan Detention’s

emergency under the care of some of the individual Defendants in this case. See Tanner’s Resp.

to CCS’ Obj. to Prod. McClendon Docs. at 11. The Court agrees with Tanner, because, although

the reports are case reviews of specific inmates’ situations, they present Drs. Ray and Shansky’s

findings with respect to Correct Care’s compliance with health care protocol, and with the

McClendon consent decree, and they address issues such as the length of time before an inmate

received treatment or evaluation, and the accuracy of intake health screenings, referrals, and

continuity of care, all of which are relevant to Tanner’s claims. The Court agrees with Magistrate

Judge Molzen’s determination that the reports are relevant, and concludes that her determination

is neither clearly erroneous nor contrary to law.

II.    THE SELF-CRITICAL ANALYSIS PRIVILEGE, THE STATE-LAW ROIA
       PRIVILEGE, AND THE FEDERAL PSQIA PRIVILEGE DO NOT PROTECT THE
       DOCUMENTS AT ISSUE.

       The Court predicts that the State of New Mexico would not recognize a common-law self-

critical analysis privilege, because the concern that motivates recognition of the privilege, a

possible chilling effect, is unlikely to materialize, in any context and, more specifically, in this

context. The Court also concludes that federal law does not require a self-critical analysis

privilege. Moreover, even if the self-critical analysis privilege exists in this context, the Court

concludes that the privilege would not apply to the documents at issue, because Correct Care’s

voluntary disclosure of the documents to Bernalillo County and to Dr. Greifinger waived any such

privilege. The Court concludes that federal privilege law applies to this case and that, because

federal civil-rights law provides the rule of decision for Tanner’s claims, federal privilege law and




                                               - 157 -
not state privilege law applies, and ROIA, a state statutory privilege, does not apply. The Court

concludes that the federal PSQIA privilege does not protect the documents at issue, because there

is no evidence before the Court that the documents which Correct Care produced pursuant to its

contract with Bernalillo County were produced for the purpose of reporting to a PSO, and the

records which Correct Care describes do not meet the foundational requirements for records

qualified for protection under the PSQIA privilege.

       A.      FEDERAL PRIVILEGE LAW APPLIES TO THIS CASE.

       Before determining whether a particular privilege applies, the Court must decide whether

federal or state law governs the asserted privilege or privileges. See Vondrak v. City of Las Cruces,

760 F. Supp. 2d at 1175. This case involves both federal and state law claims, and therefore

presents the possibility that either or both federal or state privilege law should govern. Although

federal and New Mexico privilege law are not identical, an examination of federal caselaw and

New Mexico law pertinent to the three possible privileges asserted -- self-critical analysis, ROIA,

and PSQIA -- assure the Court that the same result would obtain under either body of law.

       The information that the Defendants request the Court find privileged is relevant to both

Tanner’s federal and state law claims. The Court believes that it is not prudent, therefore, to

attempt to separate the federal and state law claims, and to attempt to apply state privilege law to

the state law claims and federal privilege law to the federal law claims. Ultimately, where there is

a federal cause of action and pendent state law claims, and where the asserted privilege relates to

evidence relevant to both the federal and state law claims, the Court agrees with its previous

decision in Vondrak v. City of Las Cruces, and concludes that federal privilege law should apply.

See Vondrak v. City of Las Cruces, 760 F. Supp. 2d at 1175.




                                               - 158 -
       This case involves both federal- and state-law claims. Rule 501’s text, as the Tenth Circuit

interprets it, suggests that, in such situations, federal privilege law should apply to federal claims

and state privilege law should apply to state-law claims. See Motley v. Marathon Oil Co., 71 F.3d

at 1551. Applying that general rule, however, is unhelpful in some instances, such as in this case,

where the privilege asserted goes to evidence relevant to both federal- and state-law claims. The

extent of the Metropolitan Detention officials’ awareness of health care deficiencies at

Metropolitan Detention preceding and at the time of Tanner’s incarceration, for example, is at

issue in both Tanner’s federal and state law claims.

       The Tenth Circuit differs from the other Courts of Appeals to the extent that it has held

that, where there are federal and state law claims, “[a]s to state causes of action, a federal court

should look to state law in deciding privilege questions.” Motley v. Marathon Oil Co., 71 F.3d at

1551. Nevertheless, the Tenth Circuit has not confronted the issue that this case presents, where

evidence allegedly subject to a privilege is relevant to both the federal and state law claims in the

case. The Court believes, however, that the weight of the Courts of Appeals authority, combined

with the practical considerations involved with running discovery and trials, indicate that the Tenth

Circuit would follow the majority and find that federal privilege law applies under such

circumstances.

       First, at the discovery phase, any attempt to bifurcate privileges along the border between

federal and state law claims would be hollow if the allegedly privileged evidence impacted both

sets of claims. If, for example, state law privileged the evidence, but federal law did not, a court

would be in the conundrum of preventing the discovery of evidence as to the state law claims

because of the state law privilege, while simultaneously ordering the same evidence disclosed as




                                               - 159 -
non-privileged as to the federal claims. One privilege needs to be applied to a discovery

determination to avoid such a problem.

        Second, it would be impracticable to apply two different bodies of privilege law before one

jury. See Hancock v. Hobbs, 967 F.2d at 467. In this case, for example, if one privilege law

dictates that Dr. Greifinger’s Documents are privileged, while the other body of privilege law

dictates a contrary result, a court applying state law to the state claims and federal law to the federal

claims would have to admit the Dr. Greifinger Documents for one set of claims and exclude the

same documents from evidence for the other claims. The Court would then give a limiting

instruction to the jury, but such a limiting instruction would be of limited value, given that the

evidence which should have been privileged would have been heard, and the privilege effectively

lost.

        In light of such considerations, the Court concludes, and it has previously stated in Vondrak

v. City of Las Cruces, that the best course of action is to apply a single body of privilege law. See

760 F. Supp. 2d at 1175-77. Moreover, it makes sense that the body of privilege law that the Court

applies should be federal law. Jurisdiction in this case is based on a federal question rather than

on diversity. Thus, the Court has supplemental jurisdiction over the state-law claims. “[W]here

the primary source of the court’s jurisdiction is the federal claim, to which the state claim is merely

pendent (supplemental), it seems appropriate that the federal evidentiary interest -- whether in

privilege or production -- should be primary as well.” In re Sealed Case (Medical Records), 381

F.3d at 1213.

        The Court does not believe that the Tenth Circuit would hold to the contrary. Although

the Tenth Circuit has stated the general rule that, when a case involves federal and state law claims,




                                                - 160 -
state privilege applies to the state law claims and federal privilege to the federal claims, the Tenth

Circuit has not held that state privilege law should apply to evidence relevant to both federal and

state claims. In Motley v. Marathon Oil Co., the Tenth Circuit did not discuss whether the evidence

at issue was relevant to the federal claim. While the Court must make its best effort to follow

Tenth Circuit precedent, there is no Tenth Circuit precedent governing the question which

privilege to apply where the evidence at issue is relevant to both federal and state law claims in

the case. The weight of the authority and practical considerations leads the Court to believe it has

adopted the right approach -- the approach which the Court originally articulated in Vondrak v.

City of Las Cruces in 2009, and on which the Tenth Circuit has yet to comment.

       B.      A SELF-CRITICAL ANALYSIS PRIVILEGE, STATE OR FEDERAL,
               DOES NOT PROTECT THE DOCUMENTS.

       Correct Care urges the Court to recognize a self-critical analysis privilege in the context of

inmate lawsuits alleging individual harm from inadequate health care. See Response to Motion to

Compel RFP No. 12 at 10. Correct Care argues that medical peer-review privileges such as that

which the PSQIA creates are subsets of a “self-critical analysis evidentiary privilege,” the need for

which has been recognized for “at least two generations” in the health care context and specifically

in hospital settings. Response to Motion to Compel RFP No. 12 at 9. Correct Care contends that

the Court should recognize a “fuller version” of the self-critical analysis privilege than Judge

Hansen recognized in Weekoty, because Tanner’s lawsuit contains only individual and no class

claims, and “the public importance of protecting the QI process at Metropolitan Detention

outweighs” Tanner’s private interest. Response to Motion to Compel RFP No. 12 at 15. Tanner

addresses Correct Care’s self-critical analysis privilege argument, but notes that she requests the

Court deem it waived, because the privilege “was not specifically raised in Defendant’s original




                                               - 161 -
objections served concurrently with its response to RFP No. 12.” Reply to Motion to Compel RFP

No. 12 at 2. Tanner contends that, in the McClendon litigation, Judge Parker rejected Correct

Care’s contentions that a self-critical analysis privilege protects the Dr. Greifinger Documents

from disclosure and that the recent caselaw which Tanner cites in the Motion to Compel RFP No. 5

rejects application of these privileges to these records. See Motion to Compel Ans. and Resp. at

7. Tanner avers, furthermore, that, even if a privilege applies to a subset of the requested materials,

it “could never blanket all committee work” or excuse Correct Care from producing a privilege

log to enable the parties and the Court to properly evaluate its privilege claims for specific records.

Motion to Compel Ans. and Resp. at 8. Tanner argues, for instance, that her discovery requests

ask for information from meetings other than CQI committee meetings -- at least some of which

seem like policymaking body meetings subject to the Open Meetings Act, rather than private, self-

critical analysis meetings -- at which “health care staff, other health care providers and the jail

administration meet regularly to promote communication, information sharing, and to identify and

resolve issues.” Motion to Compel Ans. and Resp. at 8. Tanner repeatedly reiterates her

willingness to enter into a confidentiality order in this litigation. See Motion to Compel Ans. and

Resp. at 8-9. Correct Care asks that the Court rule, in part, whether a self-critical analysis privilege

will protect Correct Care’s QI process. See Motion to Compel Ans. and Resp. at 21.

        Magistrate Judge Molzen concluded that a self-critical analysis privilege that Judge Hansen

recognized in Weekoty exists “in the context of morbidity and mortality conferences conducted

by physicians for the purpose of peer review of the care and treatment of patients.” Sept. 5, 2018

KBM MOO at 7, 2018 WL 4222384, at *4 (citing Weekoty, 30 F. Supp. 2d at 1345). Magistrate

Judge Molzen stated, however, that in Bravo, she “declined to extend that privilege to self-




                                                - 162 -
evaluation records concerning medical care in a prison.” Sept. 5, 2018 KBM MOO at 7-8, 2018

WL 4222384, at *4 (citing Bravo, 2009 WL 10706756, at *2-3). Magistrate Judge Molzen

explained that, in Bravo, the court examined four requirements a party asserting the self-critical

analysis privilege must demonstrate:

       “(1) the information results from a critical self-analysis performed by the party
       seeking production; (2) the public has a strong interest in preserving the free flow
       of the type of information sought; . . . (3) the information is of the type whose flow
       would be curtailed if discovery were allowed”; and (4) the document “was prepared
       with the expectation that it would be kept confidential, and has in fact been kept
       confidential.”

Sept. 5, 2018 KBM MOO at 8, 2018 WL 4222384, at *4 (quoting Bravo, 2009 WL 10706756, at

*2 (alterations in Sept. 5, 2018 KBM MOO)). In Bravo, Magistrate Judge Molzen explained that

the third requirement is not met in the prison context. See Sept. 5, 2018 KBM MOO at 8, 2018

WL 4222384, at *4. Magistrate Judge Molzen also notes that the demand for public accountability

in the prison context “will ensure that self-analysis continues, whether that information is kept

confidential or not,” and that, in McClendon, Judge Parker twice determined that no self-critical-

analysis privilege applies to the Dr. Greifinger Documents. Sept. 5, 2018 KBM MOO at 8, 2018

WL 4222384, at *4. For the foregoing reasons, Magistrate Judge Molzen determined that the self-

critical analysis privilege does not apply to the Dr. Greifinger Documents, and Magistrate Judge

Molzen overruled Correct Care’s objection on this ground. See Sept. 5, 2018 KBM MOO at 9,

2018 WL 4222384, at *4.

       Judge Hansen held in Weekoty that the self-critical analysis privilege would be recognized

in the context of mortality and morbidity conferences. See 30 F. Supp. 2d at 1345. Judge Hansen

concluded:

       Recognition of this privilege in the medical setting is supported by the same policy




                                              - 163 -
        considerations and Rule 501 analysis as the United States Supreme Court relied
        upon in Jaffee v. Richmond, when it recognized the psychotherapist-patient
        privilege. 518 U.S. at 15. In Jaffee, the Supreme Court observed that the
        psychotherapist-patient privilege, like the attorney-client and spousal privileges, is
        rooted in the imperative need for confidence and trust which promotes frank and
        complete disclosures. Similarly, applying the self-critical analysis privilege in this
        case will ensure the same level of confidence and trust which will promote the type
        of . . . open discussions necessary to accurately analyze medical procedures and
        decisions so that errors may be corrected and patient care can be improved. Just as
        the Court recognized in Jaffee, the mere possibility of disclosure would undermine
        this necessarily open and unconstrained self examination. Moreover, the public
        interest served by protecting medical peer review conferences from disclosure is
        perhaps greater than that served by the individual based spousal, attorney-client,
        and psychotherapist-patient privileges. A single conference in this context
        promotes knowledge and understanding among numerous physicians about life
        saving techniques and potentially life threatening decisions. Thus[,] public good is
        multiplied far beyond an individual patient’s care, as the information promotes
        more effective patient care throughout a hospital.

Weekoty, 30 F. Supp. 2d at 1346 (internal quotation marks and citations omitted).

        The privilege that Judge Hansen recognized in Weekoty is a qualified, not absolute,

privilege. See 30 F. Supp. 2d at 1346. Additionally, Judge Hansen in Weekoty recognized the

privilege as “supported by New Mexico’s own statutory privilege.” 30 F. Supp. 2d at 1347 (citing

N.M. Stat. Ann. § 41-9-5 (precluding any party from using the confidential records of medical peer

review proceedings in civil litigation)). Judge Hansen also noted that “out of comity, it is

incumbent upon this Court to consider the New Mexico legislature’s conclusion that the public

interest in confidential morbidity and mortality conferences outweighs the interest of a single party

to discovery of those discussions.” 30 F. Supp. 2d at 1347.

        Federal courts which have recognized a self-critical analysis privilege have done so only

in limited contexts. See Bravo, 2009 WL 10706756, at *2. As Magistrate Judge Molzen noted in

Bravo, the cases to which Judge Hansen cited in Weekoty “only apply the self-critical analysis

privilege in the hospital setting, and not in jails, prisons, detention facilities, or the like.” Bravo,




                                                - 164 -
2009 WL 10706756, at *2 (citing Weekoty, 30 F. Supp. 2d at 1345). In Agster v. Maricopa

County, the Ninth Circuit upheld the district court’s denial of the self-critical analysis privilege in

a prison health care context, reasoning:

                Whereas in the ordinary hospital setting it may be that the first object of all
        involved in patient care is the welfare of the patient, in the prison context the safety
        and efficiency of the prison may operate as goals affecting the care offered. . . . [I]t
        is particularly important that the public have access to the assessment by peers of
        the care provided. Given the demands for public accountability . . . , we are not
        convinced by the County’s argument that such reviews will cease unless kept
        confidential by a federal peer review privilege. Accordingly, we are unwilling to
        create the privilege in this case.

Agster v. Maricopa Cty., 422 F.3d at 839. In prison and jail conditions cases, federal courts “have

not been persuaded by the argument that without the privilege, review committees would not be

as effective.” McClendon v. City of Albuquerque, 2015 WL 13667177, at *6. Most federal district

courts have rejected the self-critical analysis privilege in a jail, prison, or detention facility setting.

See, e.g., Williams v. City of Philadelphia, 2014 WL 5697204, at *1; Tortorici v. Goord, 216

F.R.D. at 258-59; Laaman v. Powell, 1995 WL 54417, at *1. Because cases involving inmate

deaths generate tremendous demand for public accountability, “reviews [of prison care and

conditions] take place whether they are privileged or not.” Johnson v. Cook Cty., 2015 WL

5144365, at *4.

        Some federal district courts, however, have recognized a self-critical analysis privilege, or

medical peer-review privilege, in a prison context. See, e.g., Hadix v. Caruso, No. 4:92-CV-110,

2006 WL 2925270 (W.D. Mich. Oct. 6, 2006)(Enslen, J.). In Hadix v. Caruso, the Honorable

Richard Alan Enslen, Senior United States District Judge for the United States District Court for

the Western District of Michigan, reasoned that the peer review process’ confidentiality “must be

preserved in order to facilitate the proper delivery of medical care” in prison facilities. 2006 WL




                                                 - 165 -
2925270, at *3. Judge Enslen identified four grounds for recognizing a medical peer review

privilege in a prison context: (i) prisoners’ Eight Amendment rights “may be protected by an

individualized review of the prisoners’ own medical records,” and keeping those records

confidential would “facilitate candor in the peer review process,” better protecting “prisoner life

or health” than disclosure, Hadix v. Caruso, 2006 WL 2925270, at *3; (ii) protecting the peer

review process’ confidentiality facilitates the proper delivery of medical care; (iii) prison

populations are particularly vulnerable, and “[p]eer review of medical performance . . . has added

importance as to public health care of a vulnerable (prison) population,” Hadix v. Caruso, 2006

WL 2925270, at *3; and (iv) in the prison context, “non-medical administrators lack the expertise

to review the competence of medical directors and staff,” necessitating a peer review process that

the court should protect from discovery to facilitate its continuation. Hadix v. Caruso, 2006 WL

2925270, at *3.

       The Court agrees with Judge Enslen’s reasoning that a peer review process in a prison is

important, but the Court disagrees that confidentiality is necessary to protect that process. The

Court agrees with the federal courts which reject the privilege in a prison context, and that the

same considerations which militate in favor of recognizing a self-critical analysis privilege in a

hospital context 27 do not exist in a prison health care context, because the public accountability

factor present in cases of inmate health and death protects against the chilling effect feared in a


       27
         The Court also notes that every United States Court of Appeals that has addressed
whether a federal medical peer review privilege exists has rejected its existence. See, e.g., Agster
v. Maricopa Cty., 422 F.3d at 839 (rejecting privilege in the context of a post-death prisoner
mortality report at a county jail); Virmani v. Novant Health Inc., 259 F.3d 284, 292 (4th Cir.
2001)(rejecting privilege where peer review officials’ conduct gave rise to discrimination
allegations); Mem’l Hosp. for McHenry Cty. v. Shadur, 664 F.2d at 1063 (rejecting privilege in
federal antitrust action).



                                              - 166 -
civilian context. The Court also notes that, under these circumstances, Correct Care, pursuant to

its contract with Bernalillo County to provide health care services at Metropolitan Detention, is

obligated to conduct periodic reviews. At the February 4, 2019, hearing, Correct Care clarified

that, pursuant to Correct Care’s contract with Bernalillo County, it must produce morbidity and

mortality reports. See Feb. 4 Tr. at 15:10-13 (White). Correct Care is contractually obligated to

produce those reports, whether or not they are privileged. The Court declines to recognize a self-

critical analysis privilege protecting the documents at issue. In Jenkins v. DeKalb County,

Georgia, 242 F.R.D. 652 (N.D. Ga. 2007)(Thrash, J.), the Honorable Thomas W. Thrash, Jr.,

United States District Judge for the United States District Court for the Northern District of

Georgia, reasoned:

       Hadix, however, is the only case to defend and recognize a medical peer review
       privilege in the context of prison litigation. The court argued that an evaluation of
       the prisoner’s medical records was enough to satisfy the prisoner’s discovery
       requests, and that discovery of peer review meetings was unnecessary. Given the
       extreme difficulty prison inmates often face in obtaining evidence of jail customs
       or policies, it is unlikely that access to a prisoner’s medical records is enough. See
       Lewis [v. Cty. of Henry, No. 1:05-cv-0270-JDT-TAB], 2006 WL 1843336, at *2
       [(S.D. Ind. 2006)(Baker, M.J.)](“To restrict a civil rights plaintiff’s access to the
       type of evidence would seriously inhibit such plaintiff’s ability to prosecute these
       types of important federal claims.”). Access to peer review information is even
       more important in a case such as this where the Plaintiffs are alleging that jail
       officials disobeyed a state court order demanding that Jenkins be taken to a mental
       health facility. . . . To the extent that Hadix has any persuasive value, it disappears
       in the context of a section 1983 claim involving more than mere malpractice.

Jenkins v. DeKalb Cty., 242 F.R.D. at 660-61. Magistrate Judge Molzen’s articulation of four

requirements a party asserting the self-critical analysis privilege must demonstrate is the test most

“frequently applied by district courts across the country,” since 1980. In re Block Island Fishing,

Inc., 323 F. Supp. 3d 158, 161 (D. Mass. 2018)(Burroughs, J.)(citing 2 McLaughlin on Class

Actions § 11:11 (14th ed.)). The test,




                                               - 167 -
       based in part on factors identified by the Ninth Circuit in Dowling v. Am. Haw.
       Cruises, Inc., 971 F.2d at 426, is: “(1) the information must result from a critical
       self-analysis undertaken by the party seeking protection; (2) the public must have
       a strong interest in preserving the free flow of the type of information sought,”
       (3) the information must be of the type whose flow would be curtailed if discovery
       were allowed,” and (4) the document at issue must have been “prepared with the
       expectation that it would be kept confidential.”

In re Block Island Fishing, Inc., 323 F. Supp. 3d at 161 (quoting Dowling v. Am. Haw. Cruises,

Inc., 971 F.2d at 426).

       Regarding the test’s first factor, Correct Care has not met its burden of demonstrating

whether all of the documents at issue result from Correct Care’s critical self-analysis and were

prepared for that purpose, and Correct Care has not provided a set of its CQI and QI documents -

- other than the CQI documents that are part of the Dr. Greifinger Documents set -- to the Court

for its review. The Court’s understanding is that all the documents in question were prepared

pursuant to Correct Care’s contract with Bernalillo County or for mandatory reporting purposes.

To the extent that the documents were produced for Correct Care’s critical self-analysis purposes,

the first factor would be satisfied. The Court determines that the public has a strong interest in

preserving the free flow of information relating to health care provision and standards in the

context of a jail or prison’s medical facility, particularly considering the difficulties prisoners have

in securing information about jail customs or policies relevant to their civil rights claims. The

Court also determines, however, that the information and documents at issue are not likely to be

curtailed if discovery were allowed, because public accountability militates against any possible

chilling effect from the threat of potential disclosure, and because Correct Care’s contract with

Bernalillo County as well as the McClendon consent decree require Correct Care and Bernalillo

County to regularly monitor health care efforts and standards compliance, regardless whether their




                                                - 168 -
monitoring is discoverable. The Court also determines that at least some of the documents at issue

were not prepared with the expectation that they would be kept confidential, because several have

been disclosed to Bernalillo County, to a PSO, or to the parties in the McClendon litigation. The

test’s third factor is not satisfied in the prison health care context, and the fourth factor is not

satisfied for at least some of the documents at issue.

       Correct Care also avers, as an argument in favor of recognizing the privilege, that every

state has an evidentiary privilege for medical peer review information. See Response to Motion

to Compel RFP No. 12 at 15. Every state’s policies, however, do not warrant federal recognition

of a privilege. See Jenkins v. DeKalb Cty., 242 F.R.D. at 661 (rejecting the same argument). Each

state crafts its medical peer review privilege differently. See Trinity Med. Ctr., Inc. v. Holum, 544

N.W.2d 148, 153 (N.D. 1996)(“[A]lthough nearly every state has some form of statutory privilege

for medical peer review, it appears that no two statutes, or courts’ interpretations of them, are

alike.”); Susan O. Scheutzow & Sylvia Lynn Gillis, Confidentiality and Privilege of Peer Review

Information: More Imagined Than Real, 7 J.L. & Health 169, 188 (1992-93)(“Despite almost

universal mention of peer review privilege, there is extremely wide variation in the privilege

granted by the states.”). See also Jenkins v. DeKalb Cty., 242 F.R.D. at 661 (“Even if some form

of the privilege is recognized [by every state], this does not mean that there is unanimity on the

question of whether the privilege should apply in the unique context of post-death investigations

of a jail.”). The Court agrees with Judge Thrash’s pronouncement:

       In either event, while the policies of the 50 states bears on the wisdom of a particular
       privilege, an inquiry under Federal Rule of Evidence 501 is not a privilege popularity
       contest. That a particular lobby has been influential at the state level is not necessarily
       evidence that the privilege should be recognized in federal court.




                                               - 169 -
Johnson v. DeKalb Cty., 242 F.R.D. at 661. Furthermore, the Court concludes that New Mexico

would not recognize a common-law self-critical analysis privilege, if presented with the issue,

based on the Supreme Court of New Mexico’s: (i) unwillingness to broaden the ROIA

confidentiality provision’s scope, (ii) recognition of ROIA’s provision of exceptions to protection,

and (iii) enunciation of the benefit to litigants of having access to relevant and material evidence

as an important interest. In conclusion, the Court determines that federal law applies and the Court

recognizes no federal self-critical analysis privilege, but, even if state law applied, the Court

concludes that New Mexico would not recognize a common-law self-critical analysis privilege

protecting from discovery either the Dr. Greifinger Documents or the separate QI/QA Records at

issue.

         C.     NO ROIA PRIVILEGE                PROTECTS         THE     DOCUMENTS          FROM
                DISCOVERY.

         Correct Care also argues that a ROIA privilege protects its quality improvement efforts

from discovery. See Protective Order Motion at 21-22. Tanner argues that Correct Care has not

adequately supported its ROIA claim, or its other privilege claims:

                 With respect to Interrogatory No. 4 and RFP No. 14, CCS’s original
         objections only asserted these privilege claims in a conclusory manner, without
         supplying a privilege log or foundational materials necessary to evaluate whether
         any of the requirements for asserting a privilege were satisfied. [See CCS’ Ans.
         and Obj. to Plaintiff’s First Set; CCS’ Resp. and Obj. to Plaintiff’s First RFPs.]
         CCS did not supply any additional basis for asserting its privilege claims during the
         informal conferencing that preceded the filing of Plaintiff’s discovery motion
         regarding those discovery requests, even though Plaintiff’s counsel pointed out the
         absence of any basis for these claims in the letter of May 11, 2018. May 11, 2018
         Letter at 6-7, 12-13, 15-16.

Protective Order Motion Response at 11. Turning to the ROIA privilege, Tanner avers that

Magistrate Judge Molzen’s Quimbey ROIA analysis is inapposite, because Quimbey applied




                                                - 170 -
ROIA “in the context of a diversity case involving negligence claims brought under state law.”

Protective Order Motion Response at 16. Tanner argues that, because federal civil rights law

provide the rule of decision for Tanner’s claims, ROIA, a state statutory privilege, does not apply.

See Protective Order Motion Response at 16-17. Tanner avers that, to the extent that ROIA

applies, ROIA still does not protect the documents at issue, for the reasons Quimbey articulates.

See Protective Order Motion Response at 17. Correct Care responds that, in Quimbey, Magistrate

Judge Molzen still went through the ROIA analysis and that this Court should do the same. See

Feb. 4 Tr. at 58:4-17 (White). Correct Care argued that, to the extent ROIA applies, “the plaintiff

has not met the criticality burden,” where Correct Care deposed Tanner’s experts, and the experts

said they did not need any other information to come to their opinions and conclusions, suggesting

that the information which Tanner seeks to acquire from Correct Care is not necessary for her to

develop her case. Feb. 4 Tr. at 58:18-25 (White).

       The Supreme Court of New Mexico interpreted ROIA to require first that the party

compelling discovery prove the relevance of the documents requested to the litigation’s subject

matter. See Sw. Cmty. Health Servs. v. Smith., 1988-NMSC-035, ¶ 18, 755 P.2d at 44-45. Next,

the party resisting discovery must show that the data or information at issue was generated

“exclusively for peer review and for no other purpose, and that opinions were formed exclusively

as a result of peer review deliberations.” Sw. Cmty. Health Servs. v. Smith., 1988-NMSC-035,

¶ 17, 755 P.2d at 44. Third, if the court determines that the information at issue is confidential

under ROIA, the party compelling discovery must prove that the information “constitutes evidence

which is critical to the cause of action or defense.” Sw. Cmty. Health Servs. v. Smith., 1988-




                                              - 171 -
NMSC-035, ¶ 18, 755 P.2d at 44-45.

       If the trial court determines that the success or failure of a litigant’s cause of action
       or defense would likely turn on the evidence adjudged to fall within the scope of
       Section 41-9-5, then the trial court shall compel production of such evidence. It is
       the trial judge who will be entrusted with balancing the need to ensure the
       confidentiality of peer review against the need of litigants to discover evidence
       essential to the merits of their case.

Sw. Cmty. Health Servs. v. Smith., 1988-NMSC-035, ¶ 18, 755 P.2d at 44-45 (citations omitted).

       To the extent that ROIA applies, the Court concludes that Tanner has demonstrated the

relevance of the requested documents to the litigation’s subject matter to the extent that the parties

have described the documents at issue as bearing on prison officials’ knowledge of, and on their

alleged lack of correction of health care deficiencies at the jail before and at the time of Tanner’s

incarceration. See supra section I. The Court acknowledges that it does not have a complete list

of documents about which the parties have asked the Court to make relevance and privilege

determinations -- the Court has received and reviewed the Dr. Greifinger Documents, but not the

QI/QA Records in Correct Care’s possession.

       ROIA requires that the party resisting discovery show that the information at issue was

generated “exclusively for peer review and for no other purpose, and that opinions were formed

exclusively as a result of peer review deliberations.” Sw. Cmty. Health Servs. v. Smith., 1988-

NMSC-035, ¶ 17, 755 P.2d at 44. The Court concludes that Correct Care has not borne its burden

of showing that the requested documents were generated exclusively for peer review and no other

purpose, where the documents were, in part, disclosed in the McClendon litigation, used to inform

Dr. Greifinger’s reports, and disclosed to Bernalillo County pursuant to Correct Care’s contract

with Bernalillo County. Correct Care’s Ducote Aff., the First Privilege Log, and the PSO Listing

do not indicate on which dates the documents they reference were entered into Correct Care’s




                                               - 172 -
patient safety evaluation system, and they do not expressly state that any particular document to

which they refer was created for the express purpose of peer review and for no other purpose. See

Protective Order Motion Response at 14. In fact, the QI/QA Records were produced pursuant to

Correct Care’s mandatory reporting requirements pursuant to its Medical Services Agreement with

Bernalillo County and under the McClendon consent decree’s terms. See Feb. 4 Tr. at 36:14-17

(Leonard). See also Reply to Motion to Compel RFP No. 12 at 4. Correct Care cannot satisfy its

burden merely by alleging that the documents in question were generated only for peer review and

for no other purpose, and that they were only disclosed to a review organization whose membership

is limited to healthcare providers and staff, as ROIA requires. See, e.g., Maldonado v. Bio-Med.

Applications of N. M., Inc., No. CIV 05-303 JH/ACT, 2005 WL 8163423, at *3 (D.N.M. Nov. 1,

2005)(Torgerson, M.J.)(concluding that, because the defendant failed to meet its burden that the

documents in question were produced exclusively for peer review, the documents must be

produced to the plaintiff).

       The Court, therefore, determines that the information is not confidential under ROIA, so

Tanner need not demonstrate that the information constitutes evidence necessary to supporting her

claims or defenses, in order to receive the documents. The Court notes that Correct Care’s

argument against the information’s importance to Tanner’s claims is unpersuasive, because

Correct Care points only to the fact that Tanner’s experts’ statements that they do not need

additional information to come to their conclusions, and that fact alone is not dispositive. The

Court and Magistrate Judge Molzen have both determined that the documents at issue are relevant

to Tanner’s claims, and ROIA does not protect against their discovery.

       The Tenth Circuit has not confronted a situation in which evidence allegedly subject to a




                                             - 173 -
privilege is relevant to both the federal and state law claims in the case, as is the case here. See

Protective Order Motion Response at 16-17. Vondrak v. City of Las Cruces states that, “where

there is a federal cause of action and pendent state-law claims, and where the asserted privilege

relates to evidence that is relevant both to the federal and state-law claims . . . federal privilege law

should apply[.]” 760 F. Supp. 2d 1175. Because the information at issue bears on Tanner’s federal

§ 1983 claims as well as on her state law claims, the Court concludes that federal privilege law

applies and that PSQIA, and not ROIA, provides the applicable privilege law. Here, however,

both federal and state law support disclosing the documents in question, because to the extent

ROIA applies, the Court concludes that it does not protect the documents at issue for the reasons

stated above.

        D.      THE PSQIA PRIVILEGE DOES NOT PROTECT THE DOCUMENTS
                FROM DISCOVERY.

        Regarding the PSQIA privilege’s applicability, Tanner notes that the first privilege log that

Correct Care submits describes rosters, agendas, minutes, and notes for CQI meetings, QI

meetings, Medical Advisory Committee meetings, team meetings, staff (team) meetings, use of

force policy training attendance, and attendance. See Tanner’s Obj. to Aug. 20, 2018 KBM MOO

at 10. Tanner notes “there is no admissible evidence before the Court that these types of meetings

were for purposes of reporting to a PSO under the PSQIA or consist of deliberations or analysis of

a patient safety evaluation system which qualifies under the PSQIA.” Tanner’s Obj. to Aug. 20,

2018 KBM MOO at 10. Tanner avers that the records which Correct Care describes do not meet

the foundational requirements for records qualified for protection under the PSQIA privilege. See

Tanner’s Obj. to Aug. 20, 2018 KBM MOO at 10. Tanner states that the Ducote Aff. attests that

Correct Care currently has a contract with a PSO, the Center for Patient Safety, and a patient safety




                                                - 174 -
evaluation system which it maintains pursuant to the PSQIA, but neither the Ducote Aff. nor the

PSO Listing demonstrate that Correct Care contracted with a listed PSO in the time period around

2016, which Tanner’s Interrogatory No. 4 and RFP No. 4 cover. See Protective Order Motion

Response at 13-14. Tanner argues, accordingly, that documents such as the Ducote Aff., the First

Privilege Log, and the PSO Listing do not satisfy the requirements for the PSQIA privilege to

apply; for example, they do not indicate on which dates the documents they reference were entered

into the patient safety evaluation system, and they do not expressly state that any particular

document to which they refer was created for the express purpose of reporting to a PSO, both

prerequisites to qualify for the PSQIA privilege. See Protective Order Motion Response at 14.

Tanner argues that, by omitting necessary details regarding the timeline of the documents’

submission to the PSO, the Ducote Aff. “gives rise to the reasonable inference that the documents

in question were reported to the PSO at some later time, after they had already been utilized or

commingled for other purposes such as contract compliance, use in the McClendon litigation, or

preparation for other litigation.” Protective Order Motion Response at 14.

       Tanner posits that various factors support the reasonable inference that the documents in

question were created for multiple or other purposes and are therefore outside the scope of the

PSQIA privilege. See Protective Order Motion Response at 14. Tanner points to “the provisions

in CCS’s contract with the County, the ongoing monitoring activities in the McClendon case, and

the apparent participation or collaboration between CCS’s quality-assurance staff and a court-

appointed expert, various County personnel including contract monitors, and alleged ‘litigation

consultants.’” Protective Order Motion Response at 13-14. Tanner also contends that this case is

distinguishable from other cases in which courts have granted PSQIA privileges, because Correct




                                             - 175 -
Care has not identified any specific QI/QA Records as candidates for the PSQIA privilege or

provided documents to the Court for in camera review, and the First Privilege Log does not indicate

whether the records and meetings at issue were for purposes other than those protected by the

PSQIA privilege. See Protective Order Motion Response at 15. Tanner argues the PSQIA

privilege may not be raised as a blanket privilege over a general category of documents. See

Protective Order Motion Response at 16 (citing Quimbey).

        The Health Care Defendants respond that Tanner does not contest that a PSQIA evidentiary

privilege exists or that Correct Care qualifies for it:

        Plaintiff did not challenge, and therefore accepts, the Health Care Defendants’
        position that Plaintiff’s Interrogatory No. 4 and her RFP Nos. 4, 12, 13, and 14
        require CCS to produce documents and information PSQIA grants an evidentiary
        privilege. See, Exhibit 82-4, Dawn Ducote Affidavit, at ¶¶ 1-15. Plaintiff did not
        challenge, and therefore accepts, that CCS contracted with Center for Patient Safety
        to be CCS’s patient safety organization (“PSO”). Id. at ¶ 3. Plaintiff did not
        challenge, and therefore accepts, that the Center for Patient Safety is a federally
        listed PSO. See, [PSO Listing at 1].

                Plaintiff did not challenge, and therefore accepts, that CCS maintains a
        patient safety evaluation system pursuant to PSQIA. See, Exhibit 82-4, Ducote
        Affidavit, at ¶ 4. Plaintiff did not challenge, and therefore accepts, that documents
        generated through CCS’s QCI initiatives are maintained as Patient Safety Work
        Product. Id., ¶ 9. Plaintiff did not challenge, and therefore accepts, that if
        information sought from experts, court-appointed monitors, or county employees
        was generated pursuant to CCS’s patient safety evaluation system under PSQIA,
        the information would still be privileged despite its retention by someone outside
        CCS. Id., ¶ 13. See, 42 U.S.C. § 299b-22(d).

Protective Order Motion Reply at 6-7. The Court cannot determine, from the information available

to it, whether all of the documents that Tanner seeks and which are responsive to the interrogatories

at issue are documents that Correct Care generated pursuant to its patient safety evaluation system

under the PSQIA. The Court is under the impression that Correct Care produced documents

pursuant to its contract with Bernalillo County, and that Correct Care voluntarily disclosed these




                                                - 176 -
documents, subject to a protective order, in the McClendon litigation, and that some of these

documents were provided to the Court’s expert, Dr. Greifinger. The Court notes that, to the extent

that the documents at issue were assembled or developed for a purpose other than reporting to the

PSO, they do not qualify for the PSQIA privilege’s protection. See Crawford v. Corizon Health,

Inc., 2018 WL 3361147, at *2. The Court also agrees with Tanner that, because Correct Care does

not specify when it provided the documents in question to the PSO, it is not possible to determine

whether the documents were produced for reporting to the PSO, or for some other purpose, such

as contract compliance, and later provided to the PSO. See Protective Order Motion Response at

14. To qualify as patient safety work product, meriting PSQIA protection, the information or

documents at issue must have been reported to a PSO, developed by a PSO, or analyzed as part of

a system for reporting to or by a PSO. See 42 U.S.C. § 299b-21. Although information may

qualify as patient safety work product if it is documented as collected within the health care

provider’s patient safety evaluation system, before it is reported to a PSO, there is still an

assumption that a provider “should only place information in its” patient safety evaluation system

“if it intends to report that information to the PSO.” Patient Safety and Quality Improvement Act

of 2005 -- HHS Guidance Regarding Patient Safety Work Product and Providers’ External

Obligations, 81 Fed. Reg. 32655-01, at *32656 (“Patient Safety Act Guidance”).

       Correct Care contends that it maintains a patient safety evaluation system pursuant to

PSQIA and implemented through its integrated QI program. See Protective Order Motion at 19.

Correct Care contends:

       The CQI program incorporates a variety of committees, studies, reports,
       educational materials, and other activities and documents. These activities and
       documents include clinical mortality reviews (also known as morbidity and
       mortality reviews); patient safety and error reporting systems, and subsequent




                                             - 177 -
       analyses; and quality improvement studies. Clinical mortality reviews; patient
       safety and error reporting systems, and subsequent analyses; and quality
       improvement studies are generated as part of CCS’s patient safety evaluation
       system.

Protective Order Motion at 19-20. Correct Care argues that these documents, generated through

its QI initiatives, “are maintained as Patient Safety Work Product,” and “are developed for the

conduct of patient safety activities designed to improve patient safety, health care quality, and

health care outcomes.” Protective Order Motion at 20. Correct Care contends that “data, reports,

records, memoranda, analyses, and statements concerning patient safety or quality of care” which

Bernalillo County “requires CCS to provide” as part of promulgating various policies applicable

to Correct Care’s functions at the Metropolitan Detention, are “generated initially through the CQI

program (patient safety evaluation system) for reporting to Center for Patient Safety.” Protective

Order Motion at 20. Correct Care does not, however, demonstrate whether it had a contract with

the Center for Patient Safety and a patient safety evaluation system during the time period around

2016, that Tanner’s Interrogatory No. 4 and RFP No. 4 cover. See Protective Order Motion

Response at 13-14. If the patient safety evaluation system existed at the time the documents at

issue were produced, and if they were produced through that system, they would merit PSQIA

protection, even if they were not reported to the PSO until a later time. See 42 U.S.C. § 299b-21.

To the extent that documents such as clinical mortality reviews, patient safety and error reporting

systems, subsequent analyses, and quality improvement studies are among the documents of which

Tanner seeks to compel discovery, and to the extent those documents were generated as part of

Correct Care’s patient safety evaluation system, they are subject the PSQIA privilege’s protection.

Correct Care has not met, however, its burden of demonstrating that the information at issue was

in fact assembled or developed for reporting to the PSO. See Dunn v. Dunn, 163 F. Supp. 3d at




                                              - 178 -
1210 (“[I]nformation that is not developed for the purpose of reporting to a patient safety

organization does not become privileged merely because it is in fact reported to one.”)(emphasis

in Dunn v. Dunn). See also Patient Safety Act Guidance, 81 Fed. Reg. at 32,656 (“[T]he critical

inquiry is the purpose of creating the information, and the information will only be considered

patient safety work product if it is created ‘for the purpose of reporting’ to a patient safety

organization.”). Correct Care has not met its burden of demonstrating that it is entitled to its

claimed PSQIA privilege and cannot therefore claim it.

       Although the Court cannot make a document-by-document relevance and privilege

determination, the Court has, in this MOO, outlined its position on the relevance inquiry and on

the three privilege claims raised. The Court is inclined to conclude that all requested documents

are relevant and are not subject to any of the asserted privileges. Should the parties need or seek

a full document-by-document determination, the parties may need to submit a privilege log

describing with particularity the documents at issue and, if the MOO does not address all of their

questions, provide those documents for in camera inspection, so that the Court may determine with

specificity whether and to which documents each privilege may apply.

       IT IS ORDERED that: (i) the Plaintiff’s Motion to Compel Defendant Bernalillo

County’s Response to Request for Production No. 5, filed April 9, 2018 (Doc. 38), is granted;

(ii) the Plaintiff’s Motion to Compel Defendant Correct Care Solution [sic], LLC’s Response to

Plaintiff’s Request for Production No. 12, filed June 4, 2018 (Doc. 52), is granted; (iii) the

Plaintiff’s Motion to Compel Defendant Correct Care Solution [sic], LLC’s Answers and

Responses to Plaintiff’s First Set of Interrogatories and Requests for Production, and for Sanctions

Under Rules 16(F)(1)(C), 26(G)(3), 37(C), and 37(A)(5), filed June 4, 2018 (Doc. 53), is granted;




                                              - 179 -
(iv) the Plaintiffs’ Rule 72(A) Objections to Magistrate Judge’s Memorandum Opinion and Order

on Plaintiff’s Motion to Compel Defendant Correct Care Solutions, LLC’s Answers and Responses

to Plaintiff’s First Set of Interrogatories and Requests for Production, and for Sanctions Under

Rules 16(F)(1)(C), 26(G)(3), 37(C), and 37(A)(5), filed September 4, 2018 (Doc. 83), are

sustained in part and overruled in part 28; (v) the Opposed Motion for Protective Order, filed

September 5, 2018 (Doc. 84), is denied; (vi) the Plaintiffs’ Rule 72(a) Objections to Magistrate

Judge’s Memorandum Opinion and Order on Plaintiffs’ Motions to Compel Defendant Bernalillo

County’s Response to Request for Production No. 5 and Defendant Correct Care Solutions, LLC’s

Response to Request for Production No. 12, filed September 19, 2018 (Doc. 88), are sustained;

(vii) Correct Care Solutions, LLC’s Partial Objections to Memorandum Opinion and Order, filed

September 19, 2018 (Doc. 89), are overruled, and (viii) Correct Care Solutions, LLC’s Notice of

Objections to Production of McClendon Documents, filed March 12, 2019 (Doc. 159), are

overruled. The quality improvement and quality assurance records in Defendant Correct Care

Solutions, LLC’s possession are relevant and subject to discovery; the documents in Defendant

Board of County Commissioners of Bernalillo County’s possession which were produced to

Dr. Robert Greifinger, the Court-appointed expert in the McClendon v. City of Albuquerque, Case

No. 95-CV-0024 JAP/ACT litigation, during his April, 2016, and November, 2016, site visits to

the Metropolitan Detention Center in the County of Bernalillo, New Mexico (the “Dr. Greifinger

Documents”), are relevant and subject to discovery; a self-critical analysis privilege, a New

Mexico Review Organization Immunity Act, N.M. Stat. Ann. §§ 41-9-1 to -7 (“ROIA”), privilege,


       28
         The Plaintiff’s request to impose sanctions is denied, and the Court concludes, for the
reasons stated in the MOO, that Magistrate Judge Molzen’s determination not to award sanctions
was neither clearly erroneous nor contrary to law.



                                            - 180 -
and a Patient Safety and Quality Improvement Act, 42 U.S.C. §§ 299b-21 to -26 (“PSQIA”),

privilege do not protect the quality improvement and quality assurance records from discovery;

and a self-critical analysis privilege, a ROIA privilege, and a PSQIA privilege do not protect the

Dr. Greifinger Documents from discovery.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                             - 181 -
Counsel

Nicole Moss
The Law Office of Nicole W. Moss
Albuquerque, New Mexico

--and--

Paul J. Kennedy
Jessica M. Hernandez
Arne Leonard
Elizabeth Harrison
Kennedy, Hernandez & Associates, P.C.
Albuquerque, New Mexico

          Attorneys for the Plaintiff

Alfred A. Park
Geoffrey D. White
Park & Associates, L.L.C.
Albuquerque, New Mexico

          Attorneys for Defendants Timothy I. McMurray, Adriana Luna, Audrey Leber, Taileigh
             Sanchez, Elisa Manquero, Correct Care Solutions, LLC, Christopher Mercer, and Ed
             Kossman

Jonlyn M. Martinez
Law Firm of Jonlyn M. Martinez
Albuquerque, New Mexico

          Attorney for Defendants Board of County Commissioners of Bernalillo County, Thomas J.
             Ruiz, Claudia Rodriguez-Nuñez, Martina Sanchez-Filfred, and Tina M. Muñoz




                                             - 182 -
